[a150392363114projectaugu001.jpg]
EXECUTION VERSION MEMBERSHIP INTEREST PURCHASE AGREEMENT by and between NORSTAN
COMMUNICATIONS, INC., NXOF INTERMEDIATE HOLDINGS, INC. and BLACK BOX CORPORATION
Dated as of August 17, 2018



--------------------------------------------------------------------------------



 
[a150392363114projectaugu002.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS
............................................................................................
1 ARTICLE II SALE AND PURCHASE
........................................................................... 12
2.1 Sale and Purchase of Shares
......................................................................... 12 2.2
Purchase Price
..............................................................................................
12 2.3 Purchase Price Adjustment
............................................................................ 13
2.4 Purchase Price Allocation
..............................................................................
16 2.5 Withholdings
..................................................................................................
16 ARTICLE III CLOSING AND DELIVERIES
................................................................... 17 3.1
Closing
..........................................................................................................
17 3.2 Deliveries by Seller
........................................................................................
17 3.3 Deliveries by Buyer
........................................................................................
18 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER
.......................... 19 4.1 Organization and Standing; Authority of Seller
................................................ 19 4.2 Capitalization
.................................................................................................
19 4.3 Title
...............................................................................................................
20 4.4 The
Subsidiary...............................................................................................
20 4.5 No Conflict; Required Filings and Consents
.................................................... 20 4.6 Financial
Statements......................................................................................
21 4.7 Taxes
............................................................................................................
22 4.8 Title to
Properties...........................................................................................
24 4.9 Condition of Assets; Sufficiency
..................................................................... 24 4.10
Real
Property.................................................................................................
24 4.11 Compliance with Laws
...................................................................................
24 4.12 Permits
..........................................................................................................
25 4.13 Employee Benefit Plans
.................................................................................
26 4.14 Material
Contracts..........................................................................................
27 4.15 Legal Proceedings
.........................................................................................
29 4.16 Intellectual Property
.......................................................................................
29 4.17
Insurance.......................................................................................................
31 4.18 Personnel
......................................................................................................
31 4.19 Conduct of Business in Ordinary Course
........................................................ 32 4.20 Customers
.....................................................................................................
32 i



--------------------------------------------------------------------------------



 
[a150392363114projectaugu003.jpg]
4.21 Accounts
Receivable......................................................................................
32 4.22 Inventory
.......................................................................................................
33 4.23 Affiliated Transactions
....................................................................................
33 4.24 Government Contracts
...................................................................................
33 4.25 Environmental Matters
...................................................................................
36 4.26 No Brokers
....................................................................................................
37 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER ...........................
37 5.1 Investment Intent
...........................................................................................
37 5.2 Organization and Standing
............................................................................. 37
5.3 Authority, Validity and
Effect...........................................................................
37 5.4 No Conflict; Required Consents
..................................................................... 38 5.5
Independent Investigation; No
Reliance.......................................................... 38 5.6
Financing.......................................................................................................
39 5.7
Solvency........................................................................................................
40 5.8 Legal Proceedings
.........................................................................................
40 5.9 No Brokers
....................................................................................................
40 ARTICLE VI COVENANTS AND AGREEMENTS
......................................................... 40 6.1 Interim
Operations of the Company
................................................................ 40 6.2
Reasonable Access;
Confidentiality................................................................
42 6.3 Publicity
.........................................................................................................
42 6.4 Records
.........................................................................................................
43 6.5 Exclusive Dealing
..........................................................................................
43 6.6 Reasonable Best Efforts; Cooperation
............................................................ 44 6.7 Antitrust
Approvals
.........................................................................................
44 6.8 No Additional Representations
....................................................................... 44 6.9
Employee Matters
..........................................................................................
45 6.10
Financing.......................................................................................................
46 6.11 R&W Policy
...................................................................................................
48 6.12 Insurance
Policies..........................................................................................
48 6.13 Release of Escrow
.........................................................................................
48 ARTICLE VII CONDITIONS TO CLOSING
.................................................................... 49 7.1
Conditions to Obligations of Seller
.................................................................. 49 7.2
Conditions to Obligations of
Buyer.................................................................. 49 7.3
Frustration of Closing Conditions
.................................................................... 50 ARTICLE
VIII TERMINATION OF
AGREEMENT............................................................ 50 ii



--------------------------------------------------------------------------------



 
[a150392363114projectaugu004.jpg]
8.1 Termination
...................................................................................................
50 8.2 Effect of Termination
......................................................................................
51 ARTICLE IX REMEDIES
..............................................................................................
54 9.1 Survival
.........................................................................................................
54 9.2 Indemnification by Buyer
................................................................................
54 9.3 Indemnification by Seller
................................................................................
55 9.4 Exclusive Remedy
.........................................................................................
55 9.5 Limitations on Indemnification Payments to Seller Indemnitees
....................... 55 9.6 Limitations on Indemnification Payments to Buyer
Indemnitees....................... 56 9.7 Order of
Recovery..........................................................................................
57 9.8 Procedures
....................................................................................................
58 9.9 Specific Performance
.....................................................................................
61 9.10 Reserved
.......................................................................................................
62 9.11 Adjustment to Purchase Price
........................................................................ 62 9.12
Seller Parent
Guarantee.................................................................................
62 ARTICLE X TAX MATTERS
........................................................................................
63 10.1 Straddle Periods
............................................................................................
63 10.2 Cooperation; Audits; Tax Returns
................................................................... 63 10.3
Controversies
................................................................................................
64 10.4 Amendment of Tax Returns; Tax Elections; Contact with Tax Authorities
........ 65 10.5 Certain Taxes
................................................................................................
66 10.6 Refunds and Credits
......................................................................................
66 10.7 Consolidated Items
........................................................................................
66 10.8 Tax Sharing
Agreements................................................................................
66 ARTICLE XI MISCELLANEOUS AND GENERAL
......................................................... 66 11.1
Expenses.......................................................................................................
66 11.2 Successors and Assigns
................................................................................
67 11.3 Third Party Beneficiaries
................................................................................
67 11.4 Further
Assurances........................................................................................
67 11.5 Notices
..........................................................................................................
67 11.6 Captions
........................................................................................................
68 11.7 Amendment; Waiver
......................................................................................
68 11.8 Legal Representation
.....................................................................................
68 11.9 Governing
Law...............................................................................................
69 11.10 Consent to Jurisdiction and Service of
Process............................................... 69 iii



--------------------------------------------------------------------------------



 
[a150392363114projectaugu005.jpg]
11.11 Waiver of Jury Trial
........................................................................................
69 11.12 Severability
....................................................................................................
70 11.13 Construction
..................................................................................................
70 11.14 Counterparts; Electronic Transmission
........................................................... 70 11.15 Complete
Agreement
.....................................................................................
71 iv



--------------------------------------------------------------------------------



 
[a150392363114projectaugu006.jpg]
SCHEDULES Schedule 1.1 Acuity Assets Schedule 3.2(d) Resignations Schedule 4.2
Capitalization Schedule 4.3 Title Schedule 4.4 The Subsidiary Schedule 4.5(a) No
Conflict Schedule 4.5(b) Required Filings and Consents Schedule 4.6(b) Company
Financial Statements (GAAP Exceptions) Schedule 4.7 Taxes Schedule 4.9 Condition
of Assets; Sufficiency Schedule 4.10 Real Property Schedule 4.11 Compliance with
Laws Schedule 4.13 Employee Benefit Plans Schedule 4.14 Material Contracts
Schedule 4.15 Legal Proceedings Schedule 4.16(a) Intellectual Property
Infringement Schedule 4.16(b) Licensed Intellectual Property Schedule 4.16(c)
Registered Intellectual Property Schedule 4.16(d) Third Party Licensed
Intellectual Property Schedule 4.17 Insurance Schedule 4.19 Conduct of Business
in Ordinary Course Schedule 4.20 Material Customers Schedule 4.23 Affiliated
Transactions Schedule 4.24 Government Contracts Schedule 6.1 Interim Operations
of the Company Schedule 6.1(j) Annual Budget Schedule 9.3 Indemnification
EXHIBITS Exhibit A Target Working Capital Calculation and Accounting Principles
Exhibit B Form of Transition Services Agreement Exhibit C Form of Restrictive
Covenants Agreement Exhibit D Form of Subcontracting Agreements Exhibit E Form
of Agreement Regarding Guaranties Exhibit F Form of Escrow Agreement v



--------------------------------------------------------------------------------



 
[a150392363114projectaugu007.jpg]
MEMBERSHIP INTEREST PURCHASE AGREEMENT THIS MEMBERSHIP INTEREST PURCHASE
AGREEMENT (this “Agreement”), is dated as of August 17, 2018 (the “Effective
Date”), by and between Norstan Communications, Inc., a Minnesota corporation
(“Seller”), NXOF Intermediate Holdings, Inc., a Delaware corporation (“Buyer”),
and Black Box Corporation, a Delaware corporation (“Seller Guarantor”), solely
for purposes of Section 9.12 and Article XI. Unless the context otherwise
requires, terms used in this Agreement that are capitalized and not otherwise
defined in context have the meanings set forth or cross-referenced in Article I.
RECITALS A. As of the Effective Date, Seller is the record owner of all of the
issued and outstanding membership interests (the “Shares”) of NextiraOne
Federal, LLC, a Delaware limited liability company (the “Company”), and the
Company is the record owner of the Subsidiary Shares (defined below). B. Seller
desires to sell to Buyer, and Buyer desires to purchase from Seller, all of the
Shares upon the terms set forth in this Agreement. NOW, THEREFORE, in
consideration of the foregoing and the respective representations, warranties,
covenants and agreements set forth herein, and subject to the terms and
conditions set forth herein, Seller and Buyer, intending to be legally bound,
hereby agree as follows: ARTICLE I DEFINITIONS For purposes of this Agreement:
“Action” means any action, suit, hearing, claim, investigation, lawsuit, legal
proceeding, administrative enforcement proceeding or arbitration proceeding (in
each case, whether civil, criminal or administrative or at law or in equity) by
or before any Governmental Authority. “Acuity Assets” shall mean (a) all rights,
title and interest, including right of priority in the patent application set
forth on Schedule 1.1 and the subject matter disclosed and/or claimed therein,
(b) all right, title and interest in those certain marks, trademark applications
and trademark registrations set forth in Schedule 1.1 and (c) all Intellectual
Property in connection with clause (a) and clause (b) of this definition and all
Intellectual Property related to the Acuity product. “Adjustment Escrow Amount”
means $3,000,000. “Adjustment Escrow Fund” means the Adjustment Escrow Amount
deposited with the Escrow Agent, as such amount may increase or decrease over
time in accordance with this Agreement and the Escrow Agreement, including any
interest or other amounts earned thereon. “Affiliate” means with respect to any
Person, any Person that directly or indirectly through one or more
intermediaries controls, is controlled by or is under common control with such
Person. “Agreement” has the meaning set forth in the preamble.



--------------------------------------------------------------------------------



 
[a150392363114projectaugu008.jpg]
“Agreement Regarding Guaranties” means the Agreement Related to Guaranties to be
entered into by Seller, Seller Guarantor and Buyer at the Closing, substantially
in the form attached hereto as Exhibit E (which form may revised by the parties
hereto prior to the Closing Date to the extent necessary to reflect the
guaranties of Seller Guarantor in favor of the Company or the Subsidiary that
remain outstanding and in effect as of the Closing). “Alternative Financing” has
the meaning set forth in Section 6.10(a). “Anti-Corruption Laws” has the meaning
set forth in Section 4.11(c). “Antitrust Laws” has the meaning set forth in
Section 6.7. “Arbitration Firm” has the meaning set forth in Section 2.3(c).
“Balance Sheet Date” has the meaning set forth in Section 4.6(a). “Books and
Records” has the meaning set forth in Section 6.4. “Break Fee” has the meaning
set forth in Section 8.2(c). “Business Day” means any day other than a Saturday,
a Sunday or any other day on which the Federal Reserve Bank of New York is
closed. “Buyer” has the meaning set forth in the preamble. “Buyer Benefit Plan”
has the meaning set forth in Section 6.9(b). “Buyer Claim” has the meaning set
forth in Section 9.8(b)(i). “Buyer Claim Notice” has the meaning set forth in
Section 9.8(b)(i). “Buyer Indemnitees” has the meaning set forth in Section 9.3.
“Cash” means, as of any time, all cash, cash equivalents and marketable
securities of the Company or the Subsidiary, including all outstanding security
or other deposits in cash (such outstanding security or other cash deposits
collectively, the “Cash Deposits”), at such time, plus any uncleared checks,
deposits or inbound wires in transit, minus any checks written (but not yet
cashed) by the Company or the Subsidiary or outbound wires. “Cash Deposits” has
the meaning set forth in the definition of Cash. “Claim” has the meaning set
forth in Section 9.8(a). “Claim Response” has the meaning set forth in Section
9.8(a). “Claims Notice” has the meaning set forth in Section 9.8(a). “Claiming
Party” has the meaning set forth in Section 9.8(c). “Closing” has the meaning
set forth in Section 3.1. “Closing Date” has the meaning set forth in Section
3.1. 2



--------------------------------------------------------------------------------



 
[a150392363114projectaugu009.jpg]
“Closing Statement” has the meaning set forth in Section 2.3(b). “Code” means
the Internal Revenue Code of 1986, as amended. “Commitment Letters” has the
meaning set forth in Section 5.6. “Company” has the meaning set forth in the
recitals. “Company Financial Statements” has the meaning set forth in Section
4.6(a). “Competing Transaction” means (a) any acquisition or purchase of all or
a material portion of the assets of, or of any equity interest in, the Company
or the Subsidiary, (b) any business combination for the acquisition of the
Company or the Subsidiary (whether effected by merger, consolidation,
reorganization, recapitalization or otherwise) or (c) any recapitalization or
any sale of any units or other equity interest in the Company or the Subsidiary,
in each case with any party other than with Buyer or an Affiliate of Buyer;
provided, however, that in no event will a Competing Transaction include: (i)
from and after the date hereof: (A) any transaction for the acquisition or
purchase of all or substantially all of the assets of any other subsidiaries or
business units of Seller Guarantor other than the Company (collectively,
“RemainCo”), (B) any business combination (whether effected by merger, tender
offer, consolidation, reorganization, recapitalization or otherwise) for the
acquisition of RemainCo or (C) any recapitalization or sale of any units or
other equity securities of RemainCo; and (ii) from and after September 1, 2018,
(A) any business combination (whether effected by merger, tender offer,
consolidation, reorganization, recapitalization or otherwise) for the
acquisition of either Seller Guarantor, as a whole (inclusive of the Company and
the Subsidiary) or (B) any recapitalization of Seller Guarantor as a whole
(other than any issuance of the Company’s or the Subsidiary’s membership
interests or other equity securities) (each of the transactions described in
clauses (i) and (ii), a “Permitted Alternative Transaction”). “Confidentiality
Agreement” has the meaning set forth in Section 6.2(b). “Consent” means any
consent, approval, authorization, waiver, registration, or similar permission
required to be obtained from, filed with or delivered to any Person in
connection with the consummation of the transactions contemplated hereby.
“Consolidated Tax Return” means any Tax Return with respect to any federal,
state, provincial, local, or foreign income Taxes that are paid on an
affiliated, consolidated, combined, unitary or similar basis and that include
the Company or the Subsidiary on the one hand, and Seller or any of its
Affiliates (other than the Company and the Subsidiary) on the other hand.
“Continuing Employee” has the meaning set forth in Section 6.9(a). “Contracts”
means all contracts, subcontracts, indentures, notes, bonds (including surety
bonds), loans, instruments, mortgages, franchises, leases, licenses, agreements
or other legally binding understandings or arrangements (including any
amendments and other modifications thereto). 3



--------------------------------------------------------------------------------



 
[a150392363114projectaugu010.jpg]
“Debt Commitment Letter” has the meaning set forth in Section 5.6. “Debt
Financing” means the debt financing to be provided pursuant to the Debt
Commitment Letter. “Debt Financing Sources” means the Persons that are party to
the Debt Commitment Letter (including any amendments thereto) that have
committed to provide or arrange or have otherwise entered into agreements in
connection with all or any part of the Debt Financing or other financings (other
than the Equity Financing) in connection with the transactions contemplated by
this Agreement, including the parties to any joinder agreements or credit
agreements entered pursuant thereto or relating thereto. “Dispute Notice” has
the meaning set forth in Section 9.8(b)(i). “Dispute Period” has the meaning set
forth in Section 9.8(b)(i). “Effective Date” has the meaning set forth in the
preamble. “Employee Plans” has the meaning set forth in Section 4.13(a).
“Environmental Laws” means any Laws relating to pollution or the protection of
the environment, worker safety and health, public health as relating to
environmental hazards, and product-related environmental matters. “Equity
Commitment Letter” has the meaning set forth in Section 5.6. “Equity Financing”
means the equity financing to be provided pursuant to the Equity Commitment
Letter. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder. “Escrow Agent”
means Citibank, N.A. or its successor under the Escrow Agreement. “Escrow
Agreement” means the Escrow Agreement to be entered into by Buyer, Seller and
the Escrow Agent at the Closing, substantially in the form attached hereto as
Exhibit F. “Estimated Indebtedness” has the meaning set forth in Section 2.3(a).
“Estimated Transaction Expenses” has the meaning set forth in Section 2.3(a).
“Estimated Working Capital” has the meaning set forth in Section 2.3(a). “Ex-Im
Laws” means all U.S. and non-U.S. Laws relating to export, reexport, transfer,
import and anti-boycott controls, including, without limitation, the
International Traffic in Arms Regulations, the Export Administration
Regulations, the customs and import Laws administered by U.S. Customs and Border
Protection, and the EU Dual Use Regulation. “Final Adjustment Determination
Date” has the meaning set forth in Section 2.3(c). “Final Allocation” has the
meaning set forth in Section 2.4(b). 4



--------------------------------------------------------------------------------



 
[a150392363114projectaugu011.jpg]
“Final Cash” has the meaning set forth in Section 2.3(b). “Final Indebtedness”
has the meaning set forth in Section 2.3(b). “Final Transaction Expenses” has
the meaning set forth in Section 2.3(b). “Final Working Capital” has the meaning
set forth in Section 2.3(b). “Financing” means the Debt Financing and the Equity
Financing. “Fundamental Reps” means the representations and warranties set forth
in Sections 4.1 (Organization and Standing; Authority of Seller); 4.2
(Capitalization); 4.3 (Title); 4.4 (the Subsidiary); 4.9(b) (Sufficiency); and
4.26 (No Brokers). “GAAP” means United States generally accepted accounting
principles. “General Enforceability Exceptions” has the meaning set forth in
Section 4.1. “Governmental Authority” means any United States or non-United
States government or political subdivision, whether federal, state, local,
municipal or foreign, or any agency, department, commission, board, bureau,
instrumentality, court, tribunal or arbitral or judicial body (including any
grand jury) of any such government or political subdivision. “Government
Contract” means any prime contract, subcontract, teaming agreement or
arrangement, joint venture, basic ordering agreement, pricing agreement, letter
contract, or other similar arrangement of any kind, between the Company or the
Subsidiary, on the one hand, and (i) any Governmental Authority, (ii) any prime
contractor of a Governmental Authority in its capacity as a prime contractor, or
(iii) any subcontractor with respect to any contract of a type described in
clauses (i) or (ii) above, on the other hand, which is a current Government
Contract or under which the Company has received final payment within three
years prior to the date of this Agreement. A task, purchase or delivery order
under a Government Contract shall not constitute a separate Government Contract
for purposes of this definition, but shall be part of the Government Contract to
which it relates. “Hazardous Substances” means any chemicals, materials, wastes
or substances that are defined, regulated, determined or identified as toxic or
hazardous or as a pollutant or contaminant under any Environmental Laws
(including, without limitation, substances defined as “hazardous substances”,
“hazardous materials”, “hazardous waste” or “pollutant or contaminant” in the
Comprehensive Environmental Response, Compensation and Liability Act, the
Resource Conservation and Recovery Act, the Clean Air Act, the Clean Water Act,
the Safe Water Drinking Act, or comparable state and local statutes or in the
regulations pursuant to said statutes). “HSR Act” means the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, and the rules and regulations
promulgated thereunder. “Indebtedness” means, as of any time, without
duplication, the outstanding principal amount of, accrued and unpaid interest
on, and other payment obligations (including any prepayment premiums, breakage
and other amounts, in each case payable as a result of or in connection with the
consummation of the transactions contemplated by this Agreement or the repayment
on the Closing) arising under, any obligations of the Company or the Subsidiary
in 5



--------------------------------------------------------------------------------



 
[a150392363114projectaugu012.jpg]
respect of the following: (a) any indebtedness for borrowed money; (b) any
obligations evidenced by bonds, debentures, notes, debt securities or other
similar instruments; (c) any obligations as lessee under any financing leases or
any leases that are required under GAAP to be treated as capital leases; (d) all
obligations arising out of reimbursement obligations under drawn but
unreimbursed letters of credit issued for the Company’s or the Subsidiary’s
account; (e) obligations for which the Company or the Subsidiary is obligated
pursuant to any hedging, swap or similar arrangement (valued at the termination
value thereof); (f) all obligations arising from installment purchases of
property or representing the deferred purchase price of property, goods or
services for which the Company or the Subsidiary is liable, contingently or
otherwise; (g) all accrued and unpaid Taxes; (h) all Past Due Trade Accounts
Payable, (i) accrued but unpaid bonus compensation (including an amount equal to
$550,000 with respect to annual performance-related bonuses, which reflects an
agreed allocation of the year-to-date annual performance-related bonuses),
including the employer portion of employment or payroll Taxes due thereon; (j)
all accrued restructuring amounts not yet paid, including the employer portion
of employment or payroll Taxes due with respect to any compensation contained in
such restructuring amounts; (k) all deferred revenue and customer prepayments;
(l) all intercompany Indebtedness between the Seller or any of its Affiliates
(other than the Company or the Subsidiary), on the one hand, and the Company or
the Subsidiary, on the other hand; (m) all obligations of the type referred to
in clauses (a) through (l) above (i) that are secured by any Lien on the assets
of the Company or the Subsidiary or (ii) for which the Company or any Subsidiary
is obligated pursuant to any guaranty. Indebtedness will not include undrawn
letters of credit, or any indebtedness incurred by, on behalf of, or at the
direction of, Buyer or any of its Affiliates in connection with the transactions
contemplated by this Agreement. “Indemnification Basket” has the meaning set
forth in Section 9.6(a). “Indemnifying Party” has the meaning set forth in
Section 9.8(c). “Indemnitees” means the Buyer Indemnitees or the Seller
Indemnitees, as the context requires. “Information Memorandum” has the meaning
set forth in Section 6.8. “Initial Allocation Statement” has the meaning set
forth in Section 2.4(a). “Initial Purchase Price” has the meaning set forth in
Section 2.2(a). “Intellectual Property” means all of the following: (a) all
trademarks and service marks (registered or unregistered), trade dress, trade
names and other names, slogans and indicia of origin, all registrations or
applications for registration in any jurisdiction of any of the foregoing and
all goodwill associated therewith; (b) all patents, patent applications,
inventions, discoveries, ideas and technology including re-issues,
continuations, divisions, continuations-in- part, renewals and extensions; (c)
all trade secrets, know how, proprietary information, methods, techniques,
processes and methodologies; (d) all works of authorship, writings, designs,
computer programs, software and other works, all copyrights therein and thereto
and applications and registrations in any jurisdiction for the foregoing and all
moral rights related thereto; (e) all databases and all database rights; (f) all
internet websites, domain names and applications and registrations pertaining
thereto; and (g) all other intellectual property rights. “Inventory” has the
meaning set forth in Section 4.22. 6



--------------------------------------------------------------------------------



 
[a150392363114projectaugu013.jpg]
“IRS” means the United States Internal Revenue Service. “IT Systems” has the
meaning set forth in Section 4.16(k)(i). “Law” means any federal, state, local,
foreign or other law (including common law), statute, code, ordinance,
regulation, rule, regulatory or administrative guidance, order, constitution,
treaty, or other restriction or other published authority or guidance of any
Governmental Authority. “Leased Real Property” has the meaning set forth in
Section 4.10. “Liens” means any mortgage, lien, security interest, option,
pledge, deposit, charge, claim, contractual restriction, easement,
hypothecation, restriction or other similar encumbrance, including any
restriction on or transfer or other assignment, as security or otherwise, of or
relating to use, quiet enjoyment, voting, transfer, receipt of income or
exercise of any other attribute of ownership. “Losses” has the meaning set forth
in Section 9.2. “Lower Working Capital Target” means $22,000,000. “Material
Adverse Effect” means, with respect to Seller or Buyer, as applicable, any
effect, change, condition, occurrence, event, circumstance, result, state of
facts or development that, individually or in the aggregate, (1) materially and
adversely affects, or prevents or materially delays, the ability of Seller or
Buyer, as applicable, to perform its respective obligations under, and
consummate the transactions contemplated by, this Agreement, or (2) has a
material adverse effect on the business, assets, liabilities, results of
operations or condition (financial or otherwise), taken as a whole, of: (a) in
the case of Seller, the Company and the Subsidiary, taken as a whole; and (b) in
the case of Buyer, Buyer; but, in the case of clause (2) only, none of the
following, either alone or in combination, shall be deemed to constitute a
Material Adverse Effect: any effect, condition, change, occurrence, event,
circumstance, result, state of facts or development: (i) resulting from general
economic, political, financial, banking, credit or securities market conditions
including any disruption thereof and any interest or exchange rate fluctuations;
(ii) resulting from the announcement of this Agreement or the transactions
contemplated hereby; (iii) resulting from any changes in applicable Laws or
accounting rules by which the Company or the Subsidiary or the Buyer (or any of
their respective assets or properties) is bound; (iv) resulting from natural
disasters, acts of terrorism or war (whether or not declared), or epidemics or
pandemics; (v) arising out of any action taken with the express written consent
of the other party hereto; or (vi) any decline in the market price or trading
volume of Seller Guarantor’s common stock, in and of itself; provided, that the
exception in this clause (vi) shall not prevent the underlying events, changes,
effects, developments, states of facts, conditions, circumstances and
occurrences giving rise to or contributing to such decline from being taken into
account in determining whether there has been a Material Adverse Effect of
Seller; provided further, that any effect, change, condition, occurrence, event,
circumstance, result, state of facts or development referred to in clauses (i),
(iii) or (iv) may be taken into account in determining whether a “Material
Adverse Effect” has occurred if such effect, change, condition, occurrence,
event, circumstance, result, state of facts or development has a
disproportionate effect on the Company and the Subsidiary, or the Buyer, as
applicable, relative to other companies operating in the industries or markets
in which the Company and the Subsidiary, or the Buyer, as applicable, operate. 7



--------------------------------------------------------------------------------



 
[a150392363114projectaugu014.jpg]
“Material Contracts” has the meaning set forth in Section 4.14(a). “Material
Customers” has the meaning set forth in Section 4.20. “Material Suppliers” has
the meaning set forth in Section 4.20. “Net Working Capital” has the meaning set
forth on Exhibit A. “Notice” has the meaning set forth in Section 9.8(b)(i).
“OFAC” has the meaning set forth in the definition of Sanctions Laws. “Order”
means any order, judgment, ruling, injunction, assessment, award, decree,
decision or writ of, or any settlement or agreement with, any Governmental
Authority. “Organizational Documents” has the meaning set forth in Section 4.1.
“Outstanding Claims” means, as of a particular date, any pending Claims by, or
payments for Losses due to Buyer Indemnitees for which a Claims Notice has been
given in accordance with the requirements of this Article IX. “Past Due Trade
Accounts Payable” means, as of any time, (a) amounts listed as one or more days
past due within the AP Aging report in the form, and in accordance with the
methodology, set forth on Exhibit A (excluding intercompany invoices) and (b)
accrued AP invoices that are unvouched and one or more days past due based on
the terms of the applicable invoice. “Permits” means any license, permit,
authorization, certificate of authority, consent, waiver, qualification or
similar document, right or authority that has been issued or granted by any
Governmental Authority. “Permitted Alternative Transaction” has the meaning set
forth in the definition of Competing Transaction. “Permitted Liens” means: (a)
Liens solely related to Indebtedness which will be released at Closing; (b)
Liens for Taxes, assessments, reassessments and other charges of Governmental
Authorities not yet due and payable or being contested in good faith by
appropriate proceedings, and for which appropriate reserves have been
established in accordance with GAAP; (c) mechanics’, workmens’, repairmen’s,
warehousemen’s, carriers’ or other like Liens arising or incurred in the
ordinary course of business or by operation of law if the underlying obligations
are not delinquent; and (d) with respect to the Leased Real Property: (i)
easements, encroachments, restrictions, rights-of-way and any other non-monetary
title defects; and (ii) zoning, building and other similar restrictions;
provided, however, that none of the foregoing described in this clause (d) will
individually or in the aggregate materially impair the continued ownership (to
the extent applicable), use and operation of the property to which they relate
in the business of the Company or the Subsidiary as presently conducted.
“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, joint venture, unincorporated society or association,
trust or other legal entity or Governmental Authority. 8



--------------------------------------------------------------------------------



 
[a150392363114projectaugu015.jpg]
“Pre-Closing Tax Period” means any Tax period (or portion thereof) ending on or
before the Closing Date. “Privileged Communications” has the meaning set forth
in Section 11.8(a). “Purchase Price” has the meaning set forth in Section
2.2(a). “R&W Policy” means that certain Buyer-Side Representations and
Warranties Insurance Policy, policy number 18126484, issued by AIG Specialty
Insurance Company, under which Buyer and the Buyer Indemnitees are named or
additional insureds. “Real Property” means all real (immovable) property and
interest in real (immovable) property, real (immovable) property leaseholds and
real (immovable) property subleaseholds, all buildings and other improvements
thereon and all appurtenances related thereto. “Real Property Leases” has the
meaning set forth in Section 4.10. “Release” means any spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, migrating or disposing into the environment (including the
abandonment or discarding of barrels, containers, and other closed receptacles
containing any Hazardous Substance or pollutant or contaminant). “RemainCo” has
the meaning set forth in the definition of Competing Transaction.
“Representatives” of any Person shall mean the directors, officers, employees,
consultants, financial advisors, counsel, accountants and other representatives
and agents of such Person. “Required Financial Information” has the meaning set
forth in Section 6.10(b). “Resolved Items” has the meaning set forth in Section
2.3(c). “Response Period” has the meaning set forth in Section 9.8(a).
“Responsible Party” has the meaning set forth in Section 9.8(c). “Restrictive
Covenants Agreement” has the meaning set forth in Section 3.2(j). “Reviewing
Party” has the meaning set forth in Section 2.4(b). “Sanctioned Country” means
any country or region that is the subject or target of a comprehensive embargo
under Sanctions Laws (including Cuba, Iran, North Korea, Sudan, Syria and the
Crimea region of Ukraine). “Sanctioned Person” means any Person that is the
subject or target of sanctions or restrictions under Sanctions Laws or Ex-Im
Laws, including: (i) any Person listed on any applicable U.S. or non-U.S.
sanctions- or export-related restricted party list, including but not limited to
OFAC’s Specially Designated Nationals and Blocked Persons List, List of Persons
Identified as Blocked Solely Pursuant to Executive Order 13599, and Sectoral
Sanctions Identifications List; the Denied Persons, Unverified, and Entity
Lists, maintained by the U.S. Department of Commerce; the Debarred List and
non-proliferation sanctions lists maintained by the U.S. State Department; the
EU Consolidated List of Designated Parties, maintained by the 9



--------------------------------------------------------------------------------



 
[a150392363114projectaugu016.jpg]
European Union; the Consolidated List of Assets Freeze Targets, maintained by HM
Treasury (U.K.); and the UN Consolidated List, maintained by the UN Security
Council Committee; (ii) any Person that is, in the aggregate, 50% or greater
owned, directly or indirectly, or otherwise controlled by a Person or Persons
described in clause (i) so as to subject the Person to sanctions; or (iii) any
Person that is organized, resident, or located in a Sanctioned Country.
“Sanctioned Target” has the meaning set forth in Section 4.11(d). “Sanctions
Laws” means all U.S. and non-U.S. Laws, regulations, embargoes or restrictive
measures relating to economic or trade sanctions administered or enforced by the
United States (including by the U.S. Department of Treasury Office of Foreign
Assets Control (“OFAC”), the U.S. Department of State, and the U.S. Department
of Commerce), Canada, the United Kingdom, the United Nations Security Council,
the European Union, any EU Member State, or any other relevant Governmental
Authority. “Schedules” means the disclosure schedules delivered by or on behalf
of the Company or Seller, as applicable, prior to or concurrently with the
execution and delivery of this Agreement. “Section 338(h)(10) Election” has the
meaning set forth in Section 10.4(b). “Section 338 Forms” means all returns,
documents, statements, and other forms that are required to be submitted to any
Taxing Authority in connection with a Section 338(h)(10) Election. Section 338
Forms shall include any "Statement of Section 338 Election" and IRS Form 8023
(together with any schedules or attachments thereto) that are required pursuant
to Treasury Regulations Sections 1.338-1 and 1.338(h)(10)-1 to be submitted to
the IRS in connection with a Section 338(h)(10) Election. “Securities Act” means
the Securities Act of 1933, as amended. “Seller” has the meaning set forth in
the preamble. “Seller Allocation Notice” has the meaning set forth in Section
2.4(b). “Seller Indemnitees” has the meaning set forth in Section 9.2. “Seller
Guarantor” has the meaning set forth in the preamble. “Seller’s Knowledge” means
the actual knowledge after reasonable inquiry of Jason L. Alexander, Tamara
Cotto, Christopher J. Meilhammer, Jeffrey D. Murray, Elizabeth Steffick, Jeffrey
Whitlock, David J. Russo, Lynn Howell, Gregory Nicholson, Joel T. Trammell and
Brian D. Fisher. “Seller Taxes” means the following amounts, whenever assessed
or levied and regardless of the Person in charge of payment or collection,
except in each case to the extent included in the definition of Indebtedness:
(i) all Taxes of the Company and the Subsidiary for a Pre-Closing Tax Period,
(ii) Seller’s share of any Transfer Taxes in accordance with Section 10.5, (iii)
any several liability of the Subsidiary under Treasury Regulations Section
1.1502-6 or under any comparable or similar provision under state, local or
foreign laws or regulations with respect to a Consolidated Tax Return for any
Pre-Closing Tax Period, and (iv) all Taxes of any Person imposed on the Company
or the Subsidiary as a transferee or successor, by Contract or 10



--------------------------------------------------------------------------------



 
[a150392363114projectaugu017.jpg]
pursuant to any Law (excluding Taxes arising as a result of any commercial
Contracts not primarily relating to Taxes), which Taxes relate to events or
transactions occurring prior to the Closing. “Shares” has the meaning set forth
in the recitals. “Subcontracting Agreements” has the meaning set forth in
Section 3.2(g). “Subsidiary” means Mutual Telecom Services Inc., a Delaware
corporation and wholly- owned subsidiary of the Company. “Subsidiary Shares”
means, collectively, all of the issued and outstanding equity of the Subsidiary.
“Tax” means any foreign, federal, state, local and other income, alternative or
add-on minimum tax, gross income, gross receipts, sales, use, ad valorem, value
added, occupancy, transfer, fuel, franchise, capital stock, net worth, earnings,
profits, registration, license, lease, service, service use, parking,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
unemployment compensation, workers’ compensation, social security, retirement,
pension plan, property, unclaimed property, real property, escheat, personal
property, intangible property, environmental or windfall profit tax, custom,
duty or other tax, similar governmental fee or other similar assessment or
similar charge in the nature of a tax (including any amounts resulting from the
failure to file any Tax Return), together with any interest, penalties or
additions to tax imposed by any Taxing Authority. “Tax Claim” means any
inquiries, audits, investigations, assessments, reassessments or any other
proceedings or similar events conducted by a Taxing Authority with respect to
Taxes of the Company or the Subsidiary. “Tax Rep” has the meaning set forth in
Section 9.1(b). “Tax Returns” means all Tax returns, amended returns,
information returns, statements, information statements, reports, worksheets,
declarations, estimates, schedules, notices, notifications, elections,
certificates or other documents or information and forms required to be filed or
submitted to any Taxing Authority, including any claims for refunds of Taxes and
any attachments thereto, amendments of or supplements of any of the foregoing.
“Taxing Authority” means any Governmental Authority responsible for the
determination, assessment, collection, payment, administration, implementation
or enforcement of, or compliance with, any Tax. “Termination Date” has the
meaning set forth in Section 8.1(b). “Termination Fee” has the meaning set forth
in Section 8.2(b). “Third Party Claim” has the meaning set forth in Section
9.8(c). “Transaction Documents” means all agreements and documents contemplated
hereby to be executed and delivered by the parties, including the Subcontracting
Agreements, the Transition Services Agreement, the Restrictive Covenants
Agreement, the Agreement Regarding Guaranties and the Escrow Agreement. 11



--------------------------------------------------------------------------------



 
[a150392363114projectaugu018.jpg]
“Transaction Expenses” means, to the extent incurred prior to, and remaining
unpaid as of, the Closing, the amount of (i) all fees, costs and expenses of the
Company and the Subsidiary incurred by or on behalf of, or to be paid by, the
Company or the Subsidiary in connection with the transactions contemplated by
this Agreement; (ii) all bonus, incentive and change in control or retention
payments payable to employees, officers or directors of the Company or the
Subsidiary (including, for the avoidance of doubt, both the portion thereof
payable at or prior to the Closing and any portion thereof payable following the
Closing), together with the employer-paid portion of any employment and payroll
Taxes due thereon, which become payable or due as a result of the transactions
contemplated by this Agreement and only if triggered without the requirement of
any further action by the Company or the Subsidiary following the Closing
(including any termination of employment); provided that in no event will
Transaction Expenses include any fees, expenses or other liabilities to the
extent incurred by or at the direction of Buyer or any of its Affiliates or
relating to Buyer’s or its Affiliates’ financing, including obtaining any
consent or waiver relating thereto, for the transactions contemplated by this
Agreement or any other liabilities or obligations incurred or arranged by or on
behalf of Buyer and its Affiliates in connection with the transactions
contemplated by this Agreement, including any fees payable to any financing
institution or lender or the Company’s accountants on behalf of Buyer or its
Affiliates; (iii) the total premiums and associated surplus line Taxes paid or
payable with respect to the R&W Policy, in an aggregate amount not to exceed
$400,000, and (iv) 50% of the aggregate amount of any filing fees payable in
connection with any filings required to be made in connection herewith under the
Antitrust Laws. “Transfer Taxes” means all transfer, documentary, sales, use,
stamp, registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with the transactions contemplated by this
Agreement. “Transition Services Agreement” has the meaning set forth in Section
3.2(f). “Unresolved Disputed Items” has the meaning set forth in Section 2.3(c).
“Upper Working Capital Target” means $26,000,000. “Working Capital Overage”
means the amount by which Net Working Capital exceeds the Upper Working Capital
Target. “Working Capital Underage” means the amount by which Net Working Capital
is less than the Lower Working Capital Target. ARTICLE II SALE AND PURCHASE 2.1
Sale and Purchase of Shares. At the Closing, Seller shall sell, assign and
transfer to Buyer all of the Shares, free and clear of all Liens and Buyer shall
pay and deliver, or cause to be paid and delivered, the Purchase Price to, or
for the benefit of, Seller and take the other actions described in this Article
II. 2.2 Purchase Price. (a) In full consideration for the transfer of the
Shares, Buyer shall pay or cause to be paid to, or for the benefit of, Seller at
the Closing an aggregate amount equal to $75,000,000 (such amount, the “Initial
Purchase Price”), increased by (i) any 12



--------------------------------------------------------------------------------



 
[a150392363114projectaugu019.jpg]
Working Capital Overage, decreased by (ii) any Working Capital Underage,
decreased by (iii) Estimated Indebtedness, and decreased by (iv) Estimated
Transaction Expenses (as finally adjusted in accordance with Section 2.3, the
“Purchase Price”). (b) Shares. At the Closing, an amount equal to the Purchase
Price, less the Adjustment Escrow Amount, will be paid to, or for the benefit
of, Seller in accordance with the funds flow statement prepared by Seller and
provided to Buyer at least five Business Days prior to the Closing, payable in
cash by bank wire transfer of immediately available funds to an account or
accounts designated by Seller at least five Business Days prior to the Closing.
(c) At the Closing, the Buyer will deliver or cause to be delivered to the
Escrow Agent by wire transfer of immediately available funds to an account or
accounts designated by the Escrow Agent at least five Business Days prior to the
Closing, a cash amount equal to the Adjustment Escrow Amount (to be held in the
Adjustment Escrow Fund). (d) Cash. Immediately prior to the Closing, Seller will
use reasonable best efforts to sweep the Cash that is not otherwise required for
the continued operation of the business of the Company and the Subsidiary on the
Closing Date. 2.3 Purchase Price Adjustment. (a) Estimated Statement. At least
five Business Days (or such other number of days as may be mutually agreed by
the Buyer and Seller) prior to the Closing Date, Seller shall prepare and
deliver, or cause to be prepared and delivered, to Buyer a good faith estimate
of (i) the Net Working Capital prepared in accordance with GAAP, as expressly
modified by the principles set forth on Exhibit A (such estimate, the “Estimated
Working Capital”), (ii) the Indebtedness (the “Estimated Indebtedness”), and
(iii) the Transaction Expenses, in each case, as of the close of business on the
Business Day immediately prior to the Closing Date (the “Estimated Transaction
Expenses”). As contemplated by Section 2.2(a), if the Estimated Working Capital
is less than the Lower Working Capital Target, then the Initial Purchase Price
will be reduced by the amount of such shortfall, subject to further adjustment
as provided in this Section 2.3. As contemplated by Section 2.2(a), if the
Estimated Working Capital is greater than the Upper Working Capital Target, then
the Initial Purchase Price will be increased by the amount of such excess,
subject to further adjustment as provided in this Section 2.3. As contemplated
by Section 2.2(a), If the Estimated Working Capital is equal to or greater than
the Lower Working Capital Target and also equal to or lower than the Upper
Working Capital Target, then the Initial Purchase Price will not be adjusted
pursuant to this Section 2.3(a), but will be subject to adjustment as otherwise
provided in this Article II. (b) Closing Statement. Within 45 days after the
Closing Date, Buyer shall prepare and deliver, or cause to be prepared and
delivered, to Seller a statement (the “Closing Statement”), setting forth (i)
the actual Net Working Capital, prepared in accordance with GAAP, as expressly
modified by the principles set forth on Exhibit A (the “Final Working Capital”),
(ii) an amount equal to (A) the actual Cash less (B) the amount of aggregate
Cash Deposits included in the calculation of Cash that exceeds $200,000, if any
(such amount, the “Final Cash”), (iii) the actual Indebtedness (the “Final
Indebtedness”), and (iv) the actual Transaction Expenses (the “Final 13



--------------------------------------------------------------------------------



 
[a150392363114projectaugu020.jpg]
Transaction Expenses”), in each case, as of the close of business on the
Business Day immediately prior to the Closing Date. (c) Dispute. Within 30 days
following receipt by Seller of the Closing Statement, Seller shall deliver
written notice to Buyer of any dispute it has with respect to the preparation or
content of the Closing Statement. If Seller does not notify Buyer of a dispute
with respect to the Closing Statement within such 30-day period, or if Seller
otherwise earlier notifies Buyer in writing that the Seller has no disputes or
objections to the Closing Statement, then such Closing Statement will be final,
conclusive and binding on the parties. In the event of such notification of a
dispute, Buyer and Seller shall negotiate in good faith to resolve such dispute.
If Buyer and Seller, notwithstanding such good faith effort, fail to resolve
such dispute within 15 days after Seller advises Buyer of Seller’s objections,
then Buyer and Seller jointly shall engage and submit to Deloitte & Touche LLP
(the “Arbitration Firm”) any items that remain in dispute with respect to the
notice of dispute (the “Unresolved Disputed Items”). The parties acknowledge and
agree that the Federal Rules of Evidence Rule 408 shall apply to Buyer and
Seller during such 15-day period of negotiations and any subsequent dispute
arising therefrom. If the Seller and Buyer resolve some or all of such items
that are the subject of such dispute within the foregoing time period (the
disputed items so resolved during such period, the “Resolved Items”) they will
document their resolution in a writing signed by each of them, and such Resolved
Items will be final, conclusive and binding on the parties. As promptly as
practicable thereafter, Buyer and Seller shall each prepare and submit a
presentation to the Arbitration Firm. Buyer and Seller will use their respective
reasonable best efforts to cause the Arbitration Firm to resolve the dispute
with respect to the Unresolved Disputed Items as soon as practicable thereafter,
but in any event within 30 days after the date on which the Arbitration Firm
receives the presentations by Buyer and Seller. For the avoidance of doubt, the
Arbitration Firm may look to and resolve only such Unresolved Disputed Items as
were submitted to the Arbitration Firm for resolution and no other items. There
shall be no ex parte communications between any party (or its Representatives)
and the Arbitration Firm. In resolving any disputed item, the Arbitration Firm
may not assign a value to any item greater than the greatest value for such item
claimed by Buyer or Seller or less than the smallest value for such item claimed
by Buyer or the Seller, in each case, in the presentations by Buyer and Seller.
The costs of any dispute resolution pursuant to this Section, including the fees
and expenses of the Arbitration Firm and of any enforcement of the determination
thereof, shall be borne by the Seller and the Buyer in inverse proportion as
they may prevail on the matters resolved by the Arbitration Firm, which
proportionate allocation shall be calculated on an aggregate basis based on the
relative dollar values of the amounts in dispute and shall be determined by the
Arbitration Firm at the time the determination of such firm is rendered on the
merits of the matters submitted. Absent fraud, all determinations made by the
Arbitration Firm will be final, conclusive and binding on the parties. (d)
Access. For purposes of complying with the terms set forth in this Section 2.3,
Buyer and Seller shall, and shall cause the Company and the Subsidiary to,
reasonably cooperate with and make available to each other and their respective
Representatives all information, records, data and working papers, and shall
permit access to its personnel, as may be reasonably required in connection with
the preparation and analysis of the Closing Statement and the resolution of any
disputes thereunder. 14



--------------------------------------------------------------------------------



 
[a150392363114projectaugu021.jpg]
(e) Adjustment. Within two Business Days after the date on which the Final
Working Capital, Final Cash, Final Indebtedness, and Final Transaction Expenses
are finally determined pursuant to Section 2.3(c) (the “Final Adjustment
Determination Date”), Seller and Buyer shall jointly determine the amount by
which the Initial Purchase Price would have been adjusted pursuant to Section
2.3(a) had (A) Final Working Capital (as finally determined pursuant to Section
2.3(c)) been substituted for Estimated Working Capital at the Closing, (B) the
lesser of (1) Final Cash (as fully determined pursuant to Section 2.3(c)) or (2)
$500,000 been added to the Purchase Price at the Closing, (C) Final Indebtedness
(as fully determined pursuant to Section 2.3(c)) been substituted for Estimated
Indebtedness at the Closing, and (D) Final Transaction Expenses (as fully
determined pursuant to Section 2.3(c)) been substituted for Estimated
Transaction Expenses at the Closing. (i) If such substitutions or additions
would have resulted in a Purchase Price that is less than the Purchase Price
that was paid on the Closing Date, then Seller and Buyer shall, within five
Business Days after the Final Adjustment Determination Date, jointly instruct
the Escrow Agent to disburse from the Adjustment Escrow Fund by wire transfer of
immediately available funds (i) to the Buyer, the amount of such shortfall, and
(ii) immediately thereafter (A) to Seller, if Seller or its Affiliates have
consummated a Permitted Alternative Transaction on or prior to the Final
Adjustment Determination Date, the amount remaining, if any, in the Adjustment
Escrow Fund, or (B) to Seller, if Seller or its Affiliates have not consummated
a Permitted Alternative Transaction on or prior to the Final Adjustment
Determination Date, the amount by which the Adjustment Escrow Fund (after the
payment to the Buyer of the amount contemplated by the foregoing clause (i))
exceeds $1,000,000, in each case by bank wire transfer of immediately available
funds to the accounts designated in writing by the applicable party. If the
Adjustment Escrow Fund is insufficient to cover the entire amount payable to the
Buyer pursuant hereto, then the Escrow Agent shall distribute the entire
Adjustment Escrow Fund to the Buyer as provided in the Escrow Agreement, and the
Seller, within five Business Days after the Final Adjustment Determination Date,
shall pay an amount to the Buyer equal to the amount of such deficiency by bank
wire transfer of immediately available funds. (ii) If such substitutions and
additions would have resulted in a Purchase Price that is greater than the
Purchase Price that was paid on the Closing Date, then, within five Business
Days after the Final Adjustment Determination Date, (i) Buyer shall pay, or
cause to be paid, to Seller, an amount in cash equal to such excess and (ii) the
Seller and the Buyer shall jointly instruct the Escrow Agent to disburse to the
Seller, (A) if Seller or its Affiliates have consummated a Permitted Alternative
Transaction on or prior to the Final Adjustment Determination Date, all funds
remaining, if any, from the Adjustment Escrow Fund or (B) if Seller or its
Affiliates have not consummated a Permitted Alternative Transaction on or prior
to the Final Adjustment Determination Date, the amount by which the Adjustment
Escrow Fund exceeds $1,000,000, in each case, by bank wire transfer of
immediately available funds to the accounts designated in writing by Seller to
Buyer or to the Escrow Agent. (iii) If such substitutions or additions would
have resulted in a Purchase Price that is equal to the Purchase Price that was
paid on the Closing 15



--------------------------------------------------------------------------------



 
[a150392363114projectaugu022.jpg]
Date, then there will be no adjustment to Purchase Price pursuant to this
Section 2.3(e). (iv) For the avoidance of doubt, all payments made pursuant to
this Section 2.3 will be treated as an adjustment to the Purchase Price for Tax
purposes unless otherwise required by applicable Law. 2.4 Purchase Price
Allocation. (a) The parties agree that the Purchase Price (and any assumed
liabilities as determined for Tax purposes) paid to Seller will be allocated
among the assets of the Company for all income Tax purposes in a manner
consistent with Section 1060 of the Code and the Treasury Regulations
promulgated thereunder. As soon as practicable (and in any case within 75 days)
following the Final Adjustment Determination Date and prior to the filing of any
Tax Return which includes information related to the transactions contemplated
by this Agreement, Buyer shall prepare and deliver to Seller a draft copy of IRS
Form 8954 and any required exhibits thereto (the “Asset Acquisition Statement”)
allocating the Purchase Price (and other amounts to be treated as consideration
for Tax purposes) in a manner consistent with the preceding sentence for
Seller’s review and comment. (b) Within 30 days after the date of the delivery
by Buyer to Seller of the Asset Acquisition Statement, Seller may deliver
written notice to Buyer (the “Seller Allocation Notice”) of any proposed changes
to such allocations in the Asset Acquisition Statement. Should Seller timely
deliver a Seller Allocation Notice, Seller and Buyer shall negotiate in good
faith to resolve any disputed items set forth therein and shall reduce such
agreement, if any, to writing, and the allocations in the Asset Acquisition
Statement as revised to reflect such agreement shall be the “Final Allocation”.
Should the parties fail to resolve any disputed items within 30 days of timely
delivery of a Seller Allocation Notice, the parties shall submit the
disagreement to resolution by a mutually agreed upon accounting firm (the
“Reviewing Party”), and the Reviewing Party shall determine (based solely upon
representations of the Buyer and Seller and not by independent review) only
those matters in dispute, and will render a written report as to the disputed
matters and the resulting allocation, which report shall be conclusive and
binding upon the parties and shall become the “Final Allocation.” The fees,
expenses and costs of the Reviewing Party shall be borne by the parties in
inverse proportion to how each party prevails in the dispute, as determined by
the Reviewing Party. (c) Buyer, Seller and each of their respective Affiliates
shall prepare and file, and cause their respective Affiliates to prepare and
file, their Tax Returns (including IRS Form 8594, Asset Acquisition Statement
Under Section 1060) on a basis consistent with the Final Allocation, as finally
determined pursuant to this Section 2.4, unless otherwise required by applicable
Law. Any amounts paid between the parties that are treated as an adjustment to
the Purchase Price for applicable Tax purposes shall be taken into account and
reported in a manner consistent with the Final Allocation, as finally determined
pursuant to this Section 2.4. 2.5 Withholdings. Each of the Buyer, the Company
and the Subsidiary shall be entitled to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement such amounts required
to be deducted and withheld with respect to such payment 16



--------------------------------------------------------------------------------



 
[a150392363114projectaugu023.jpg]
under applicable Law; provided, however, if the Buyer determines that an amount
is required to be deducted and withheld with respect to any amounts payable
(other than as compensation), the Buyer shall use commercially reasonable
efforts to provide the Seller with written notice of its intent to deduct and
withhold and to provide the Seller with a reasonable opportunity to provide
forms or other evidence that would exempt such amounts from withholding, and the
Buyer shall reasonably cooperate with the Seller to eliminate or reduce the
basis for such deduction or withholding. Any amounts so deducted and withheld
shall be timely paid over to the appropriate Governmental Authority and, to the
extent so deducted and paid over to the appropriate Governmental Authority,
shall be treated for all purposes of this Agreement as having been paid to the
Person in respect of which such deduction and withholding was made. ARTICLE III
CLOSING AND DELIVERIES 3.1 Closing. The consummation of the transactions
contemplated hereby (the “Closing”) will take place remotely via the electronic
exchange of documents and signatures on the second Business Day following the
satisfaction or waiver of each of the conditions set forth in Article VII (other
than those conditions that are to be satisfied at the Closing), which shall in
no event be before the 10 th Business Day following the Effective Date, or on
such other date or at such other time and place as the parties hereto mutually
agree in writing (the “Closing Date”). All proceedings to be taken and all
documents to be executed and delivered by all parties at the Closing will be
deemed to have been taken and executed simultaneously and no proceedings will be
deemed to have been taken nor documents executed or delivered until all have
been taken, executed and delivered. The effective time of the Closing will be
12:01 a.m. Eastern Time on the Closing Date. 3.2 Deliveries by Seller. At the
Closing, Seller shall deliver, or cause to be delivered, to Buyer the following
items: (a) assignment of the Shares, in a form reasonably acceptable to Buyer,
duly executed by Seller; (b) termination statements under the Uniform Commercial
Code and other instruments evidencing extinguishment and release of all security
interests encumbering the Shares and any assets of the Company and the
Subsidiary, in form and substance reasonably acceptable to Buyer; (c) a
certificate from an officer of Seller, given by him or her on behalf of Seller
and not in his or her individual capacity, to the effect that, with respect to
Seller, the conditions set forth in Section 7.2(a), Section 7.2(b) and Section
7.2(f) have been satisfied; (d) written resignations of the directors, managers
and certain officers of the Company and the Subsidiary set forth on Schedule
3.2(d); (e) original corporate record books, stock record books or member lists,
as applicable, of the Company and the Subsidiary to the extent not in the
possession of the Company or the Subsidiary as of the Closing; (f) a transition
services agreement, substantially in the form attached hereto as Exhibit B, duly
executed by the Company and Seller (the “Transition Services Agreement”); 17



--------------------------------------------------------------------------------



 
[a150392363114projectaugu024.jpg]
(g) subcontracting agreements, substantially in the forms attached hereto as
Exhibit D, each duly executed by Seller and the Company (the “Subcontracting
Agreements”); (h) a counterpart to the Escrow Agreement, duly executed by the
Seller; (i) a counterpart to the Agreement Regarding Guaranties, duly executed
by Seller and Seller Guarantor; (j) a restrictive covenants agreement, by and
among Buyer, the Company and Seller Guarantor, in the form attached hereto as
Exhibit C (the “Restrictive Covenants Agreement”), duly executed by the Company
and Seller Guarantor; and (k) a certificate, signed under penalties of perjury
and otherwise meeting the requirements of Treasury Regulation Section
1.1445.2(b) that Seller is not a foreign person. 3.3 Deliveries by Buyer. At the
Closing, Buyer shall deliver, or cause to be delivered, to Seller the following
items: (a) the Purchase Price, paid to the Seller in accordance with the wire
instructions provided to the Buyer pursuant to Section 2.2(b); (b) the
certificate of incorporation of Buyer, certified as of a recent date by the
Secretary of State of Delaware, and a copy of the bylaws of Buyer, certified by
an officer of Buyer, given by him or her on behalf of Buyer and not in his or
her individual capacity; (c) a certificate of the Secretary of State of Delaware
as to the good standing as of a recent date of Buyer in such jurisdiction; (d) a
counterpart to the Escrow Agreement, duly executed by the Buyer; (e) a
counterpart to the Agreement Regarding Guaranties, duly executed by Buyer; (f) a
counterpart to the Restrictive Covenants Agreement, duly executed by Buyer; and
(g) a certificate of an officer of Buyer, given by him or her on behalf of Buyer
and not in his or her individual capacity, to the effect that the conditions set
forth in Section 7.1(a) and Section 7.1(b) have been satisfied. 18



--------------------------------------------------------------------------------



 
[a150392363114projectaugu025.jpg]
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER Except as set forth on the
corresponding sections or subsections of the applicable Schedules, (it being
understood that any matter disclosed in any Schedule will be deemed to be
disclosed on any other Schedule if and only to the extent that it is reasonably
apparent from the face of such disclosure that such disclosure is applicable to
such other sections or subsections of such other Schedule or Schedules) Seller
represents and warrants to Buyer as follows: 4.1 Organization and Standing;
Authority of Seller. The Seller, the Company and the Subsidiary are each duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation and have full power and authority to
own, lease and operate their respective properties and to carry on their
respective business as they are now being conducted. The Seller, the Company and
the Subsidiary are each duly qualified to do business, and in good standing, in
each jurisdiction in which the character of the properties owned or leased by it
or in which the conduct of its business requires it to be so qualified, except
where the failure to be so qualified or to be in good standing, individually, or
in the aggregate, has not adversely affected, and would not reasonably be
expected to adversely affect the businesses of the Seller, the Company and the
Subsidiary in any material respect. Seller has all requisite power and authority
to execute and deliver this Agreement and the Transaction Documents to which it
is or will be a party, and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement and the Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate or
other action on the part of Seller. This Agreement has been, and upon their
execution, each T ransaction Document to which Seller will be a party will be,
duly and validly executed and delivered by Seller and, assuming the due
execution and delivery thereof by Buyer, constitutes or upon their execution
will constitute the legal, valid and binding obligations of Seller, enforceable
against it in accordance with its terms, except as limited by: (a) applicable
bankruptcy, reorganization, insolvency, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally from time to time in
effect; and (b) the availability of equitable remedies (regardless of whether
enforceability is considered in a proceeding at law or in equity) (the
immediately preceding clauses (a) and (b), collectively, the “General
Enforceability Exceptions”). The Seller has made available to the Buyer true and
complete copies of the Company’s and the Subsidiary’s certificate of
incorporation, certificate of formation, operating agreement or bylaws (or
equivalent organizational documents) in effect as of the date of this agreement
(the “Organizational Documents”). Neither the Company nor the Subsidiary is in
violation of any provision of such Organizational Documents. 4.2 Capitalization.
The Shares constitute all of the authorized and issued and outstanding equity of
the Company. All Shares are duly authorized and validly issued and are fully
paid and non-assessable, were not issued in violation of applicable Law, the
Organizational Documents of the Company or any other contract or arrangement by
and among the Company and the Seller or to which the Company is bound, including
any applicable preemptive right, and except as set forth on Schedule 4.2, are
free and clear of all Liens. All Shares are uncertificated. The Company has not
issued any equity or membership interests other than the Shares and there are
no: (a) existing or outstanding rights, Contracts of any character or securities
with equity features or convertible, exercisable or exchangeable into membership
interests of the Company; (b) options, warrants, calls, puts, purchase rights,
preemptive rights, exchange rights, rights of first refusal, subscriptions or
other rights, agreements or commitments obligating the Company to issue,
repurchase, transfer or sell any shares of its membership interests; (c) stock
appreciation, phantom stock, profit participation or similar rights with respect
19



--------------------------------------------------------------------------------



 
[a150392363114projectaugu026.jpg]
to the Company; or (d) voting trusts or other agreements or understandings to
which the Company is a party or by which the Company is bound with respect to
the voting, transfer or other disposition of its shares or membership interests.
No Person has been granted any agreement or option, or any right or option, for
the purchase, subscription, allotment or issue of any equity securities or
membership interests of the Company. 4.3 Title. Except as set forth on Schedule
4.3, Seller: (a) is the record and beneficial owner of the Shares; (b) has full
power, right and authority, and any approval required by Law, to make and enter
into this Agreement and to sell, assign, transfer and deliver the Shares to
Buyer, free and clear of all Liens, other than as set forth in the following
sentence; and (c) has good and valid title to the Shares, free and clear of all
Liens. Upon the consummation of the transactions contemplated by this Agreement
in accordance with the terms hereof, at the Closing, Buyer will acquire valid
title to the Shares, free and clear of all Liens, other than Liens created by
Buyer. 4.4 The Subsidiary. (a) The Subsidiary is the only Person in which the
Company owns, directly or indirectly, any equity interest, membership interest
or other interest and the Subsidiary does not own any equity interest,
membership interest, or other interest in any Person. (b) Except as set forth on
Schedule 4.4, the Company owns all issued and outstanding Subsidiary Shares free
and clear of all Liens. All Subsidiary Shares are duly authorized and validly
issued and are fully paid and non-assessable, were not issued in violation of
applicable Law, the Organizational Documents of the Subsidiary or any other
contract or arrangement by and among the Subsidiary and the Company or to which
the Subsidiary is bound, including any applicable preemptive right. The
Subsidiary has not issued any equity or membership interests other than the
Subsidiary Shares and there are no: (a) existing or outstanding rights,
Contracts of any character or securities with equity features or convertible,
exercisable or exchangeable into membership interests of the Subsidiary; (b)
options, warrants, calls, puts, purchase rights, preemptive rights, exchange
rights, rights of first refusal, subscriptions or other rights, agreements or
commitments obligating the Subsidiary to issue, repurchase, transfer or sell any
shares of its membership interests; (c) stock appreciation, phantom stock,
profit participation or similar rights with respect to the Subsidiary; or (d)
voting trusts or other agreements or understandings to which the Subsidiary is a
party or by which the Subsidiary is bound with respect to the voting, transfer
or other disposition of its shares or membership interests. No Person has been
granted any agreement or option, or any right or option, for the purchase,
subscription, allotment or issue of any equity securities or membership
interests of the Subsidiary. 4.5 No Conflict; Required Filings and Consents. (a)
The execution and delivery of this Agreement and the Transaction Documents by
Seller, the consummation by Seller of the transactions contemplated hereby and
thereby, and the compliance by Seller with any of the provisions hereof or
thereof, do not and will not: (i) conflict with or result in a breach of any
provisions of the Organizational Documents of Seller, the Company or the
Subsidiary; (ii) except as set forth on Schedule 4.5(a), constitute or result in
the breach of any term, condition or provision of, or constitute a default (or
an event that, with notice or lapse of time or both, would become a default)
under, require any consent of or notice to any Person pursuant 20



--------------------------------------------------------------------------------



 
[a150392363114projectaugu027.jpg]
to, or give rise to any right of termination, cancellation, acceleration or
amendment with respect to, or result in the creation or imposition of a Lien
upon any property or assets of Seller, the Company or the Subsidiary pursuant to
any note, bond, mortgage, indenture or Contract to which any of them is a party
or by which any of them or their respective properties or assets may be subject,
and that would, individually or in the aggregate, be material to the Seller, or
the Company and the Subsidiary, taken as a whole; or (iii) violate any Order or
Law applicable to Seller, the Company or the Subsidiary or any of their
respective properties or assets. (b) Except as set forth on Schedule 4.5(b) or
Schedule 4.24, no Consent is required to be obtained by Seller or the Company
for the consummation by Seller of the transactions contemplated by this
Agreement that if not obtained would, individually or in the aggregate, be
material to the Seller, or the Company and the Subsidiary, taken as a whole or
that would prevent or materially delay, the ability of Seller to perform its
obligations under, and consummate the transactions contemplated by, this
Agreement and the Transaction Documents. 4.6 Financial Statements. (a) Copies of
the following financial statements have been provided to Buyer: the unaudited
consolidated management-reviewed balance sheets of the Company and the
Subsidiary as of March 31, 2018 (the “Balance Sheet Date”) and March 31, 2017,
and the related unaudited consolidated management-reviewed statements of
operations for the calendar years then ended, together with the notes thereto
(the “Company Financial Statements”). (b) Except as set forth on Schedule
4.6(b), the Company Financial Statements have been prepared by management of the
Company in accordance with GAAP applied on a consistent basis through the
periods covered thereby (except as otherwise noted therein and subject, in the
case of any unaudited financial statements, to normal and recurring year-end
adjustments and the absence of footnotes, the effects of which are not material
individually or in the aggregate) and fairly present, in all material respects,
the financial position, and results of operations, members’ equity, and cash
flows of the Company and the Subsidiary, on a consolidated basis, as of the
dates and for the periods indicated. The Company Financial Statements were
derived from the books of account and financial records of the Company. (c) The
Company has implemented and maintains a system of internal control over
financial reporting that is designed to provide reasonable assurances regarding
the reliability of financial reporting and the preparation of its consolidated
financial statements in accordance with GAAP, and, to the Seller’s Knowledge,
such system of internal control over financial reporting is effective in all
material respects for its intended purpose. In connection with the routine audit
practices of the Seller and the Company, the Company has disclosed to the
outside auditors of the Company and the Seller any fraud, whether or not
material, that involves management or other employe es who have a significant
role in the Company’s internal controls over financial reporting. (d) Neither
the Company nor the Subsidiary has any liabilities or obligations of any nature,
whether or not accrued, contingent or otherwise, whether known or unknown,
except for liabilities and obligations: (a) adequately accrued or reserved
against in the Company Financial Statements; (b) incurred by the Company or the
21



--------------------------------------------------------------------------------



 
[a150392363114projectaugu028.jpg]
Subsidiary subsequent to the Balance Sheet Date in the ordinary course of
business consistent with past practice; (c) under Material Contracts or under
Contracts entered into in the ordinary course of business which, because of the
dollar thresholds set forth in Section 4.14 below, are not required to be
described on Schedule 4.14 (but not liabilities for breaches of any such
Contracts occurring on or prior to the Closing Date); (d) incurred under this
Agreement or the Transaction Documents; or (e) that has not adversely affected,
and would not reasonably be expected to adversely affect the businesses of the
Company and the Subsidiary, taken as a whole, in any material respect. 4.7
Taxes. Except as set forth on Schedule 4.7: (a) The Company and the Subsidiary
have each (i) filed with the appropriate Taxing Authority all Tax Returns that
it was required to file in accordance with all applicable Laws and all such Tax
Returns are true, correct and complete in all material respects (ii) timely paid
to the appropriate Taxing Authority all Taxes due and payable, whether or not
such Taxes are shown as due and payable on any Tax Return, (iii) been in
material compliance with all applicable Laws relating to information reporting
of T axes, and (iv) collected all sales and use Taxes required to be collected
and has remitted such amounts to the appropriate Taxing Authority. Since the
date of the latest Company Financial Statements of each of the Company and the
Subsidiary, as applicable, the Company and the Subsidiary have not incurred any
Tax liabilities other than any Tax relating to ordinary course operations. (b)
Neither the Company nor the Subsidiary has agreed to any extension or waiver of
the statute of limitations applicable to any Tax Return, or agreed to any
extension of time with respect to a Tax assessment or deficiency, which period
(after giving effect to such extension or waiver) has not yet expired. (c) The
Company and the Subsidiary have made available to the Buyer true, correct and
complete copies of all Tax Returns, examination reports, and statements of
deficiencies assessed against, or agreed to by it for all Tax periods beginning
on or after January 1, 2014. (d) Neither the Company nor the Subsidiary is a
party to any Tax sharing, Tax indemnity, Tax allocation or similar agreement,
other than commercial Contracts not primarily relating to Taxes. (e) The Company
and the Subsidiary have each withheld and paid all material Taxes required to
have been withheld and paid in connection with any amounts paid by the Company
or the Subsidiary to any employee, independent contractor, creditor,
stockholder, or other third party. (f) There are no Liens for unpaid Taxes on
the assets of the Company or the Subsidiary, except for Permitted Liens. (g)
There is no Tax Claim presently pending with any Taxing Authority with respect
to the Company or the Subsidiary in respect of any Tax, and to Seller’s
Knowledge no such Tax Claim has been threatened in writing. 22



--------------------------------------------------------------------------------



 
[a150392363114projectaugu029.jpg]
(h) The Company is an entity disregarded as separate from Seller for U.S.
federal income tax purposes, and applicable state and local income tax purposes.
The Subsidiary has not been a member of an affiliated group of corporations
within the meaning of Section 1504 of the Code filing a consolidated income tax
return or a member of a combined, consolidated or unitary group for state, local
or non-U.S. Tax purposes, other than the group the common parent of which is
Seller Guarantor. Neither the Company nor the Subsidiary has any liability for
Taxes of any Person (other than Seller Guarantor and any Person included on a
Consolidated Tax Return) under Treasury Regulation Section 1.1502-6 (or any
similar provision of state, local or non-U.S. Law), as a transferee or successor
or by contract (excluding commercial Contracts not primarily relating to Taxes).
Seller Guarantor has filed a consolidated U.S. federal income Tax Return with
the Subsidiary for the taxable year immediately preceding the current taxable
year. (i) No written claim has been made by a Taxing Authority, and to Seller’s
Knowledge, no such claim has been threatened, in a jurisdiction where the
Company or the Subsidiary does not file Tax Returns such that the Company or the
Subsidiary is or may be subject to taxation by, or required to file any Tax
Return in, that jurisdiction. (j) Neither the Company nor the Subsidiary has
engaged in any “reportable transactions” within the meaning of Treasury
Regulation Section 1.6011-4(b) (or any predecessor provision). (k) Neither the
Company nor the Subsidiary will be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any: (i) change in
method of accounting for a Tax period ending on or prior to the Closing Date;
(ii) “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local, or non-U.S. income Tax law)
executed prior to the Closing; (iii) prepaid amount or deferred revenue received
prior to the Closing; (iv) election under Section 108(i) of the Code made prior
to the Closing; (v) any intercompany transaction or excess loss account under
Section 1502 of the Code (or any corresponding or similar provision of state,
local or non-U.S. Law) with respect to a transaction occurring prior to the
Closing, or (vi) an election pursuant to Section 965 of the Code made prior to
the Closing. (l) Neither the Company nor the Subsidiary has been the
“distributing corporation” (within the meaning of Section 355(a)(1) of the Code)
or the “controlled corporation” (within the meaning of Section 355(a)(1) of the
Code) within the two-year period ending as of the Closing Date. (m) Neither the
Company nor the Subsidiary (i) has a permanent establishment (within the meaning
of an applicable Tax treaty) or otherwise has operations, an office, branch or
fixed place of business in a country other than the United States or (ii) has
participated in an international boycott within the meaning of Section 999 of
the Code. (n) Neither the Company nor any of the Subsidiary currently owns or
has ever owned an interest in passive foreign investment company, as each such
term is defined in Section 1297(a) of the Code. 23



--------------------------------------------------------------------------------



 
[a150392363114projectaugu030.jpg]
4.8 Title to Properties. The Company or the Subsidiary, as applicable, has good
and valid title to, or a valid and enforceable leasehold interest in or other
valid right to use, all of the properties and assets, tangible or intangible,
reflected in the 2018 Company Financial Statements as being owned by the Company
or the Subsidiary, or that were acquired since the Balance Sheet Date, free and
clear of all Liens, except for Permitted Liens, excluding properties and assets
sold or disposed of by the Company or the Subsidiary since the Balance Sheet
Date in the ordinary course of business consistent with past practice. 4.9
Condition of Assets; Sufficiency. (a) All items of tangible personal property,
which, individually or in the aggregate, are material to the operation of the
business of the Company and the Subsidiary have been maintained in accordance
with normal industry practice, are in good operating condition and in a state of
good maintenance and repair, ordinary wear and tear excepted, are suitable in
all material respects for the purposes currently used and are available for
immediate use in the Company’s and the Subsidiary’s respective businesses,
except for those items being serviced in the ordinary course of business
consistent with past practice. The personal property owned by the Company and
the Subsidiary and the state of maintenance thereof are in compliance in all
material respects with all applicable Laws. (b) The assets owned or leased by
the Company and the Subsidiary, together with the services to be provided in
accordance with the Transition Services Agreement, constitute all of the assets
necessary for the Company and the Subsidiary to carry on their respective
businesses as currently conducted in all material respects. 4.10 Real Property.
Neither the Company nor the Subsidiary owns any Real Property. Schedule 4.10
contains a listing of all of the Real Property leased by the Company or the
Subsidiary (the “Leased Real Property”). The Real Property listed on Schedule
4.10 comprises all material Real Property used in the conduct of the business
and operations of the Company and the Subsidiary as currently conducted. All
Leased Real Property is held under leases or subleases (collectively, the “Real
Property Leases”) that are, in all material respects, valid instruments,
enforceable in accordance with their respective terms, except as limited by the
General Enforceability Exceptions. There is no default or breach by the Company
or the Subsidiary, as applicable, under any Real Property Lease, and no event
has occurred or circumstance exists which, with the delivery of notice, the
passage of time or both, would constitute such a breach or default, or permit
the termination, modification or acceleration of rent under such leases. To the
Seller’s Knowledge there is no default or beach of any other party under any
such Real Property Lease. The Company’s and the Subsidiary’s possession and
quiet enjoyment of the Leased Real Property under such leases has not been
disturbed, and to the Seller’s Knowledge, there are no disputes with respect to
such Real Property Leases. True, complete and accurate copies of each of Real
Property Lease and all written amendments, supplements and modifications thereto
have been made available to the Buyer. 4.11 Compliance with Laws. Except as set
forth on Schedule 4.11: (a) The Company and the Subsidiary are, and for the past
three years have been, in compliance in all material respects with all Laws and
Orders applicable to its business. 24



--------------------------------------------------------------------------------



 
[a150392363114projectaugu031.jpg]
(b) During the past three years, neither the Company nor the Subsidiary has
received written notification or communication from any Governmental Authority
(i) asserting that the Company or the Subsidiary are not in compliance with any
Law or (ii) threatening to revoke any material Permit owned or held by the
Company or the Subsidiary. No investigation or review by any Governmental
Authority with respect to the Company or the Subsidiary is pending or, to the
Seller’s Knowledge, threatened. (c) Without limiting the foregoing, none of the
Company or the Subsidiary, nor any Affiliate, director, manager, officer, agent,
employee or other Person acting on behalf of the Company or the Subsidiary has
for the three years prior to this Agreement, directly or indirectly, violated
any provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or
any such other applicable anti-bribery Laws (collectively, “Anti- Corruption
Laws”), including without limitation by: (i) the use of any funds of the Company
or the Subsidiary for unlawful contributions, gifts, entertainment or other
expenses; (ii) making any unlawful payment to foreign or domestic government
officials or employees or to foreign or domestic political parties or campaigns
or to any other Person or Persons from funds of the Company or the Subsidiary;
or (iii) making or receiving any unlawful bribe, rebate, payoff, influence
payment, kickback or other similar unlawful payment. Neither the Company nor the
Subsidiary has at any time in the past five years, received notice that it is
the subject of any investigation, inquiry or enforcement proceedings by any
Governmental Authority or any other Person regarding any violation or alleged
violation under any Anti-Corruption Laws, Sanctions Laws, or Ex-Im Laws and no
notice of such investigation, inquiry or proceedings are pending or, to the
Seller’s Knowledge, have been threatened and, to the Seller’s Knowledge, there
are no circumstances reasonably likely to give rise to any such investigation,
inquiry or proceedings. None of the Company, the Subsidiary, nor any Affiliate,
director, manager, officer, agent, employee or other Person acting on behalf of
the Company or the Subsidiary is or has for the three years prior to this
Agreement been, (i) a Sanctioned Person; (ii) organized, resident, or located in
a Sanctioned Country; or (iii) engaging in any transactions, dealings, or
activities in violation of any Sanctions Laws or Ex-Im Laws. (d) Neither the
Company nor the Subsidiary has engaged in any transaction or has had other
dealings with a Person with whom the Company or the Subsidiary is prohibited
from dealing under the Laws administered by the Office of Foreign Assets Control
or other similar Laws applicable to the Company or the Subsidiary (each such
Person, a “Sanctioned Target”), and, to the Seller’s Knowledge, none of the
properties or assets of any of the Company or the Subsidiary has been sold or
leased to, or has been used in connection with any other transactions or
dealings with, a Sanctioned Target. 4.12 Permits. The Company and the Subsidiary
have all material Permits that are currently required for the lawful conduct of
their respective businesses, as presently conducted, except where the failure to
have any such Permit, individually, or in the aggregate, has not adversely
affected, and would not reasonably be expected to adversely affect the
businesses of the Company and the Subsidiary in any material respect. The
Company or the Subsidiary, as applicable, is in compliance in all material
respects with all such Permits, all of which are in full force and effect (and
will continue to be in full force and effect following the consummation of the
transactions contemplated hereby). 25



--------------------------------------------------------------------------------



 
[a150392363114projectaugu032.jpg]
4.13 Employee Benefit Plans. (a) Other than multiemployer plans as defined in
Section 3(37) of the ERISA or Section 414(f) the Code, statutory benefit schemes
or similar plans required by applicable Law, Schedule 4.13(a) sets forth a
complete list of: (i) all “employee benefit plans,” as defined in Section 3(3)
of ERISA; (ii) all other severance pay, salary continuation, retention, change
in control, bonus, incentive, stock option, retirement, pension, profit sharing
or deferred compensation plans, contracts, programs, funds or arrangements of
any kind; and (iii) all other employee benefit plans, contracts, programs, funds
or arrangements in respect of any current employees of the Company and the
Subsidiary that are sponsored or maintained by the Company or the Subsidiary,
with respect to which the Company or the Subsidiary are required to make
payments, transfers, or contributions or with respect to which the Company or
the Subsidiary has any direct or contingent liability (all of the above being
hereinafter referred to as “Employee Plans”). (b) Copies of the following
materials, to the extent applicable, have been made available to Buyer: (i) all
current plan documents for each Employee Plan; (ii) all determination letters
from the IRS with respect to any of the Employee Plans; (iii) all current
summary plan descriptions, summaries of material modifications, annual reports,
and summary annual reports with respect to the Employee Plans for the preceding
three years; and (iv) all current trust agreements and insurance contracts
relating to the funding or payment of benefits under any Employee Plan. (c) Each
Employee Plan has been maintained, operated, and administered in material
compliance with its terms and any related documents or agreements and in
material compliance with all applicable Laws. Each Employee Plan intended to be
qualified under Section 401(a) of the Code has received a determination or
opinion letter from the IRS stating that it is so qualified, and nothing has
occurred that could reasonably be expected to adversely impact the tax-qualified
status of any such Employee Plan. All contributions, premiums or payments
required to be made with respect to any Employee Plan have been made on or
before their due dates. (d) Neither the Company nor the Subsidiary has any
direct or contingent liability with respect to any multiemployer plan (as
defined in Section 3(37) of ERISA) or any plan subject to Title IV of ERISA or
Section 412 of the Code. (e) There is no pending, or to the Seller’s Knowledge,
threatened assessment, complaint, proceeding, or investigation of any kind in
any court or government agency with respect to any Employee Plan (other than
routine claims for benefits). No Employee Plan or any related trust or other
funding medium thereunder or any fiduciary thereof is, to the Sellers’
Knowledge, the subject of an audit, investigation or examination by any
Governmental Authority. (f) The Company and the Subsidiary have complied with
the applicable obligations under the Patient Protection and Affordable Care Act.
(g) Each Employee Plan subject to Section 409A of the Code has complied in form
and operations with the requirements of Section 409A of the Code as in effect
from time-to-time. 26



--------------------------------------------------------------------------------



 
[a150392363114projectaugu033.jpg]
(h) Neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby (either alone or together with any other event)
will (i) entitle any current or former employee to any payment or benefit,
including any bonus, retention, severance, retirement or job security payment or
benefit, (ii) accelerate the time of payment or vesting or trigger any payment
or funding of compensation or benefits, or increase the amount payable or
trigger any other obligation, under any Employee Plan or (iii) restrict the
right of the Company or the Subsidiary to merge, amend or terminate any Employee
Plan. No amount paid or payable to any Person under the Employee Plans or
otherwise or to any “disqualified individual,” as defined in Section 280G(c) of
the Code, with respect to the Company or the Subsidiary would be characterized
as an “excess parachute payment” (as such term is defined in Section 280G(b)(1)
of the Code. 4.14 Material Contracts. (a) Set forth on Schedule 4.14 is a list
of each of the following Contracts to which the Company or the Subsidiary is a
party or by which any of their respective properties or assets are bound (other
than Employee Plans listed on Schedule 4.13(a)) as of the Effective Date (the
Contracts required to be scheduled on Schedule 4.14 are referred to as the
“Material Contracts”): (i) each partnership or joint venture Contract; (ii) each
Contract providing for capital expenditures by the Company or the Subsidiary
with an outstanding amount of unpaid obligations and commitments in excess of
$100,000; (iii) each Contract with respect to Indebtedness of the Company or the
Subsidiary, including letters of credit, guaranties, indentures, swaps and
similar agreements; (iv) each Contract that (A) restricts the Company or the
Subsidiary from engaging, or competing with any Person, in any line of business
in any geographic area or (B) contains a provision of the type commonly referred
to as a “most favored nation” provision; (v) each Contract with an Affiliate of
the Company or the Subsidiary (other than contracts between the Company and the
Subsidiary); (vi) each Contract that relates to the material acquisition or
disposition of any business (whether by merger, sale of equity, sale of assets
or otherwise); (vii) any collective bargaining agreement (or similar labor
Contract) covering any Company employee; (viii) each material written bonus,
pension, profit sharing, retirement or other form of deferred compensation plan,
other than as described in Section 4.13 of this Agreement or listed on Schedule
4.13(a); 27



--------------------------------------------------------------------------------



 
[a150392363114projectaugu034.jpg]
(ix) each Contract under which the Company or the Subsidiary is lessor of or
permits any third party to hold or operate any property, real or personal, for
which the annual payment amount exceeds $100,000; (x) each Contract between the
Company or the Subsidiary and an employee or consultant requiring payment of
annual compensation or consulting fees in excess of $200,000; (xi) each Contract
licensing any Intellectual Property owned or purported to be owned by the
Company or the Subsidiary to a third party; (xii) each material agent, sales
representative, sales or distribution Contract; (xiii) each Contract providing
for indemnification to or from any Person with respect to liabilities relating
to any current or former business of the Company, the Subsidiary or any
predecessor Person, except commercial Contracts entered into by the Company or
the Subsidiary in the ordinary course of business that would not otherwise
constitute a Material Contract hereunder; (xiv) each Contract with a Material
Customer or Material Supplier; (xv) each Contract that is a settlement,
conciliation or similar agreement with any Governmental Authority or pursuant to
which the Company or the Subsidiary will have any material outstanding
obligation after the date of this Agreement; (xvi) each outstanding proposal
that would reasonably be expected to generate in excess of $1,000,000 of revenue
in any twelve-month period; (xvii) each Contract with “take or pay” provisions
or “requirements” provisions committing a Person to provide the quantity of
goods or services required by another Person involving aggregate payments or
consideration of more than $500,000; (xviii) each Contract that is a license,
sublicense or other agreement in which the Company or the Subsidiary has
received rights from any Person to use any Intellectual Property (other than
non-exclusive, object code, off-the-shelf “shrink wrap”, “click wrap” and
similar software licenses that are non-customized and are commercially available
on reasonable terms to any Person); and (xix) each other Contract that relates
to the purchase, maintenance or acquisition, or sale or furnishing of goods or
services by the Company or the Subsidiary that involves revenues or expenditures
of more than $500,000, except for Contracts entered into in the ordinary course
of business that are expected to be fully performed within 90 days of the date
hereof. (b) Each of the Material Contracts is in full force and effect and is a
legal, valid and binding agreement of the Company or the Subsidiary, as
applicable, and assuming such Material Contract is binding and enforceable
against the other parties thereto, is enforceable against the Company or the
Subsidiary, as applicable, subject 28



--------------------------------------------------------------------------------



 
[a150392363114projectaugu035.jpg]
only to the General Enforceability Exceptions. There is no default or breach by
the Company or the Subsidiary, as applicable, under, nor, to the Seller’s
knowledge, is the Company or the Seller alleged to be in breach of or default in
any material respect under, any Material Contract. To the Seller’s Knowledge,
there is no default or breach of any other party in any material respect under
any Material Contract. True, complete and accurate copies of each Material
Contract and all written amendments, supplements and modifications thereto, and
in the case of any oral Material Contract, a written summary of the material
terms of such Material Contract, have been made available to the Buyer. 4.15
Legal Proceedings. Except as set forth on Schedule 4.15, there are no, and for
the past three years there have not been any, Actions pending or, to the
Seller’s Knowledge, threatened against the Company or the Subsidiary that (a)
involve or could reasonably be expected to involve an amount in controversy in
excess of $100,000 or (b) seek injunctive or other non-monetary relief that is
or could reasonably be expected to be material to the Company or the Subsidiary.
As of the Effective Date, neither the Company nor the Subsidiary is subject to
any outstanding or unsatisfied Order. 4.16 Intellectual Property. (a) The
Company and the Subsidiary own, license or otherwise possess valid rights to
use, all Intellectual Property used in the operation of the Company and the
Subsidiary. To the Seller’s Knowledge, except as set forth in Schedule 4.16(a),
no third party is or has infringed on any Intellectual Property that is owned or
purported to be owned by the Company or the Subsidiary. The conduct of the
Company and the Subsidiary, as currently conducted or as currently planned to be
conducted, does not infringe or misappropriate, and has not infringed or
misappropriated, any proprietary right of a third party. To the Seller’s
Knowledge, no valid basis for any such infringement or misappropriation claim
exists. (b) Schedule 4.16(b) sets forth a complete list of all licenses,
sublicenses and other agreements in which the Company or the Subsidiary have
granted rights to any Person to make, use, sell, distribute or service any
products or services which utilize or incorporate any Intellectual Property that
is owned or purported to be owned by the Company or the Subsidiary. (c) Schedule
4.16(c) sets forth a complete list of all patents, registered trademarks,
pending patent and trademark registration applications, copyright registrations
and domain names owned or purported to be owned by the Company or the
Subsidiary. All Intellectual Property used in the operation of the Company and
the Subsidiary is free and clear of Liens other than Permitted Liens. (d)
Schedule 4.16(d) sets forth a complete list of all licenses, sublicenses and
other agreements in which the Company or the Subsidiary has received rights from
any Person to use any Intellectual Property (other than non-exclusive, object
code, off- the-shelf “shrink wrap”, “click wrap” and similar software licenses
that are non- customized and are commercially available on reasonable terms to
any Person) and sets forth which licenses, sublicenses and other agreements will
require a third party consent as a result of or in connection with the
consummation of the transactions contemplated by this Agreement. No Intellectual
Property licensed to the Company or the Subsidiary has been licensed pursuant to
an agreement with Seller or its Affiliates. Neither the execution and delivery
of this Agreement nor the performance of Seller’s 29



--------------------------------------------------------------------------------



 
[a150392363114projectaugu036.jpg]
obligations under this Agreement will cause the Company or the Subsidiary to be
in breach of any license, sublicense or other agreement relating to Intellectual
Property licensed to the Company or the Subsidiary. (e) The consummation of the
transactions contemplated by this Agreement will not alter or impair the
ownership or right of the Company or the Subsidiary to use any of the
Intellectual Property used in the operation of the Company or the Subsidiary.
(f) The Company and the Subsidiary have taken reasonable measures to protect the
secrecy, confidentiality and value of all trade secrets used in the business of
the Company and the Subsidiary, including entering into appropriate
confidentiality agreements with all officers, directors, employees, and other
Persons with access to trade secrets. None of such trade secrets have been
disclosed or authorized to be disclosed to any Person other than to employees or
agents of the Company or the Subsidiary for use in connection with the
businesses of the Company or the Subsidiary or pursuant to a confidentiality or
non-disclosure agreement that reasonably protects the interest of the Company
and the Subsidiary in and to such matters. To the Seller’s Knowledge, no
unauthorized disclosure of any trade secrets has occurred. (g) All Intellectual
Property developed by or for the Company and the Subsidiary was conceived,
invented, reduced to practice, authored or otherwise created solely by either
employees of the Company or the Subsidiaries acting within the scope of their
employment, or independent contractors of the Company or the Subsidiary pursuant
to agreements containing an assignment of Intellectual Property to the Company
or the Subsidiary. (h) None of the Intellectual Property used in the commercial
exploitation of products or the provision of services by or on behalf of the
Company or the Subsidiary is subject to any licensing terms requiring the
distribution of source code in connection with the distribution of any portion
of such Intellectual Property or that prohibits the Company from charging a fee
or otherwise limits the Company’s freedom of action with regard to seeking
compensation in connection with sublicensing or distributing any portion of such
Intellectual Property (whether in source code or executable code form) or
similar obligations that require the disclosure, redistribution or licensing of
any source code underlying any such Intellectual Property. (i) The consummation
of the transactions contemplated by this Agreement will not result in the loss
or impairment of or payment of any additional amounts with respect to, nor
require the consent of any Person in respect of, the Company’s or the
Subsidiary’s right to own, use or hold for use any of the Intellectual Property
used or held for use in the conduct of the business of the Company or the
Subsidiary. (j) Information Technology. (i) The Company or Subsidiary, as the
case may be, owns or has valid rights to access and use all electronic data
processing, information management, computer systems and telecommunications
(collectively, “IT Systems”) used in the operation of the Company and the
Subsidiary. The Company and the Subsidiary have taken all reasonable steps in
accordance with industry standards to secure the IT Systems from unauthorized
access or use by 30



--------------------------------------------------------------------------------



 
[a150392363114projectaugu037.jpg]
any Person, and to ensure the continued, uninterrupted and error-free operation
of the IT Systems. (ii) The IT Systems are adequate in all material respects for
their intended use and for the operation of the business of the Company or the
Subsidiary as currently operated and as currently contemplated to be operated by
the Company and the Subsidiary, and are in good working condition (normal wear
and tear excepted), and, to the Seller’s Knowledge, are free of all viruses,
worms, Trojan horses and other known contaminants and do not contain any bugs,
errors or problems of a nature that would materially disrupt their operation or
have a material adverse impact on the operation of the IT Systems. There has not
been any malfunction with respect to any of the IT Systems since January 1, 2016
that has not been remedied or replaced in all material respects. (iii) No
capital expenditures are necessary with respect to the use of the IT Systems
other than capital expenditures in the ordinary course of business that are
consistent with the past practice of the Company and the Subsidiary. 4.17
Insurance. Schedule 4.17 sets forth, as of the Effective Date, all policies of
insurance covering the Company, the Subsidiary and their respective businesses.
All such policies are in full force and effect, and neither the Company nor the
Subsidiary has received written notice of cancellation, amendment or dispute as
to coverage with respect to, or is in material default with respect to its
obligations under, any such insurance policies. There are no pending claims
against any such insurance policy as to which the insurers have denied
liability. Neither the Company nor the Subsidiary has any self-insurance
programs. 4.18 Personnel. (a) Seller has made available to Buyer a true, correct
and complete list of all employees of the Company and the Subsidiary as of the
Effective Date, including any such employees on leave of absence or layoff
status, and their respective titles, positions, rates of base compensation,
bonuses, if any, commission structure, if applicable, aggregate amounts of
compensation paid for the fiscal year ended March 31, 2018, work locations,
full-time versus part-time statuses, statuses as exempt or nonexempt from
overtime under applicable law, and all independent contractors and independent
consultants of the Company and the Subsidiary and their rates of base
compensation, bonuses, if any, commission structure, if applicable, and
aggregate amounts of compensation paid for the fiscal year ended March 31, 2018
and for the period beginning April 1, 2018 through June 30, 2018. (b) Neither
the Company nor the Subsidiary is a party to or subject to any collective
bargaining agreements, nor has it experienced any strike or material grievance,
claim of unfair labor practices, or other collective bargaining dispute within
the past three years. To the Seller’s Knowledge: (a) no labor union or other
collective bargaining unit represents or claims to represent any of the
Company’s or the Subsidiary’s employees; and (b) there is no union campaign
being conducted to solicit cards from employees to authorize a union to request
a National Labor Relations Board certifications election with respect to the
Company’s or the Subsidiary’s employees. There are no material disputes pending
or, to the Seller’s Knowledge, threatened between the Company and the
Subsidiary, on the one hand, and any of their employees, 31



--------------------------------------------------------------------------------



 
[a150392363114projectaugu038.jpg]
on the other hand. The Company and the Subsidiary have properly classified their
employees in all material respects and have withheld and paid all applicable
Taxes and made as appropriate all material filings in connection with services
provided by such employees to the Company and the Subsidiary. 4.19 Conduct of
Business in Ordinary Course. Since March 31, 2018, (x) the businesses and
operations of the Company and the Subsidiary have been conducted in accordance
with the ordinary course of business consistent with past practice, except for
actions taken in connection with the process of selling the Company (including
preparing for and implementing the transactions contemplated by this Agreement)
and (y) there has not been any effect, change, condition, occurrence, event,
circumstance, result, state of facts or development that has had a Material
Adverse Effect on the Seller. Except as set forth on Schedule 4.19, since March
31, 2018, there has been no action or omission to take an action by the Company
or the Subsidiary which, if such action or omission had been taken or made by
the Company or the Subsidiary between the date of this Agreement and the Closing
Date, would have required the consent of the Buyer under Section 6.1 (without
giving effect, for purposes of this Section only, to the provisos contained in
Section 6.1(b). 4.20 Customers. Schedule 4.20 sets forth the ten largest
customers of the Company and the Subsidiary on a consolidated basis (based on
the dollar amount of sales to such customers) for each of the fiscal years ended
March 31, 2017 and March 31, 2018 (“ Material Customers”) and the ten largest
suppliers to the Company and the Subsidiary on a consolidated basis (based on
the dollar amount of purchases from such suppliers) for each of the fiscal years
ended March 31, 2017 and March 31, 2018 (“Material Suppliers”). Except as set
forth on Schedule 4.20, all Material Customers continue to be customers of the
Company or the Subsidiary and no Material Customer has threatened in writing
(or, to the Seller’s Knowledge, orally) to terminate its relationship with the
Company and the Subsidiary or reduced materially or adversely changed in any
material respect the terms on which it purchases goods or services from the
Company or the Subsidiary, on a consolidated basis, from the levels achieved
during the fiscal year ended March 31, 2017 or March 31, 2018, as applicable.
Except as set forth on Schedule 4.20, all Material Suppliers continue to be
suppliers of the Company or the Subsidiary and no Material Supplier has
threatened in writing (or, to the Seller’s Knowledge, orally) to terminate its
relationship with the Company and the Subsidiary or reduced materially or
adversely changed in any material respect the terms on which it provides goods
or services to the Company or the Subsidiary, on a consolidated basis, from the
levels provided during the fiscal year ended March 31, 2017 or March 31, 2018,
as applicable. None of the Seller, the Company nor the Subsidiary has received
written (or to the Seller’s Knowledge, oral) notice that the Company or the
Subsidiary will experience in the next 12 months any difficulty in obtaining, in
the desired quantity and quality and at a reasonable price and upon reasonable
terms and conditions, the raw materials, supplies or component products required
for the production and distribution of its products. 4.21 Accounts Receivable.
All accounts receivable of the Company and the Subsidiary have arisen from bona
fide transactions in the ordinary course of business, are carried at values
determined in accordance with GAAP, and to the extent consistent therewith,
consistently applied in accordance with past practice, are adequate for all
related liabilities and obligations and are payable on ordinary trade terms. No
material amount of the accounts receivable is or will be at the Closing subject
to any counterclaim or set off. No Person has any Lien (other than any Permitted
Lien) on any accounts receivable of the Company, the Subsidiary or any part
thereof, and no agreement for deduction, free goods or services, discount or
other deferred price or quantity adjustment has been made by the Company or the
Subsidiary 32



--------------------------------------------------------------------------------



 
[a150392363114projectaugu039.jpg]
with respect to any of its respective accounts receivable. There are no material
disputes or rights of setoff with respect to any of the accounts receivable of
the Company or the Subsidiary that have not been reserved for on the Financial
Statements. Neither the Company nor the Subsidiary has engaged in any efforts
outside the ordinary course of business to accelerate the collection of its
accounts receivable or any activity that reasonably could be expected to result
in sales of a product with payment terms longer than terms customarily offered
by the Company or the Subsidiary for such product. 4.22 Inventory. Each of the
Company and the Subsidiary has good and valid title, free and clear of any
Liens, other than Permitted Liens, to all finished goods inventory, packaging,
labels point of sale materials and other inventories (collectively, “Inventory”)
of the Company and the Subsidiary, respectively. The Inventory is: (a) usable
and fit for the purpose for which it was purchased or manufactured; and (b)
salable in the ordinary course of business, in each case subject to adequate
reserves for obsolete, excess, damaged, slow-moving or otherwise unusable
Inventory included in the inventory line item reflected on the Company Financial
Statements and as adjusted for the passage of time through the Closing in the
ordinary course of business and in accordance with GAAP, and to the extent
consistent therewith, consistently applied in accordance with past practice. No
Inventory is held on a consignment basis. The Inventory set forth on the Company
Balance Sheet was valued at the lower of cost and market value and were properly
stated therein in accordance with GAAP consistently, and to the extent
consistent therewith, applied in accordance with past practice. Except as set
forth on Schedule 4.22, none of the Inventory is in the possession of others,
except Inventory in transit in the ordinary course of business. 4.23 Affiliated
Transactions. Except as set forth on Schedule 4.23, no officer, director,
employee or Affiliate of the Company or the Subsidiary or, to the Seller’s
Knowledge, any individual in any such officer’s, director’s, employee’s, or
Affiliate’s immediate family or any entity in which any such Person owns any
material beneficial interest, is a party to or has a direct or indirect material
financial interest in any Contract, commitment or transaction with the Company
or the Subsidiary (other than contracts or transactions related to employment)
or owns or has a material financial interest in, directly or indirectly, in
whole or in part, any asset or property used by the Company or the Subsidiary.
4.24 Government Contracts. Schedule 4.24 sets forth each of the current
Government Contracts that are prime contracts in effect as of the date of this
Agreement. Except as set forth on Schedule 4.24: (a) The Company and the
Subsidiary have each complied in all material respects with: (i) all statutory
and regulatory requirements with respect to each Government Contract awarded to
it and each bid, quotation or proposal submitted by it to any Governmental
Authority or any prospective prime contractor or subcontractor to any
Governmental Authority; (ii) each certification it has executed, acknowledged or
set forth with respect to each Government Contract awarded to it and each bid it
has submitted to any Governmental Authority or any prospective prime contractor
or subcontractor to any Governmental Authority; and (iii) all clauses,
provisions and requirements incorporated expressly, by reference or by operation
of law in its Government Contracts. No termination for default, cure notice,
show cause notice or other similar notice has been issued by a Government Entity
in writing and remains unresolved with respect to any material Government
Contract. No money due to the Company or the Subsidiary pertaining to any
material Government Contract or Government Bid has been withheld or set-off. To
the Seller’s Knowledge, all invoices 33



--------------------------------------------------------------------------------



 
[a150392363114projectaugu040.jpg]
and claims (including requests for progress payments and provisional costs
payments) submitted under each material Government Contract were accurate in all
material respects as of their submission date. No Organizational Conflict of
Interest (as defined in FAR Subpart 9.5) would prevent either the Company or the
Subsidiary from fully performing each such Government Contract or from being
awarded each such Government Bid. (b) To the Seller’s knowledge, neither the
Company or the Subsidiary has taken any action and is not a party to any
litigation that could reasonably be expected to give rise to (i) liability under
the False Claims Act or (ii) a successful claim for price adjustment under the
Truthful Cost or Pricing Data Statute (formerly known as the Truth in
Negotiations Act or TINA). (c) All certifications, representations or disclosure
statements submitted by the Company or the Subsidiary with respect to any
Government Contract were accurate as of the date of submission, and were
properly updated to the extent required by Law, regulation or contract. (d)
Neither the Company nor the Subsidiary is currently debarred or suspended from
doing business with any Governmental Authority, nor has it otherwise been
declared ineligible to do business with any Governmental Authority. To the
Seller’s Knowledge, there are presently no circumstances that would be
reasonably expected to warrant the institution of debarment or suspension or
ineligibility proceedings against the Company or the Subsidiary in the future.
In the last three years, neither the Company’s nor the Subsidiary’s respective
directors or officers has been suspended, debarred, or proposed for debarment by
any Government Entity or otherwise excluded by any Government Entity from
participating in any federal procurement or non-procurement programs. (e) No
Governmental Authority or any prime contractor or subcontractor to any
Governmental Authority has withheld or setoff, or attempted to withhold or
setoff, monies due to the Company or the Subsidiary under any of its Government
Contracts. (f) To Seller’s Knowledge, there are no irregularities, misstatements
or omissions contained in any of the Government Contracts or any of the
Company’s or the Subsidiary’s bids, quotations or proposals for Government
Contracts, past or present, that have led to or have a reasonable likelihood of
leading to (i) any administrative, civil or criminal investigation or indictment
of the Company or the Subsidiary, (ii) the recoupment of any payments previously
made to the Company or the Subsidiary or (iii) the assessment of any penalties
or damages of any kind against the Company or the Subsidiary, arising out of
such irregularities, misstatements or omissions. (g) Neither the Company nor the
Subsidiary is undergoing or has undergone any audit of its compliance with any
Government Contract and to Seller’s Knowledge, there are no anticipated audits
in the future, arising under or relating to any Government Contract, other than
customary audits and reviews. (h) With respect to any Current Government
Contract or other Government Contract under which final payment was received by
the Company within three years prior to the date of this Agreement, the Company
does not have credible evidence: (i) that a Principal, Employee, Agent, or
Subcontractor (as such terms are defined in FAR 34



--------------------------------------------------------------------------------



 
[a150392363114projectaugu041.jpg]
52.203-13 (a)) of the Company has committed a violation of federal criminal Law
involving fraud, conflict of interest, bribery, or gratuity violations found in
Title 18 of the United States Code or a violation of the civil False Claims Act
or (ii) of any significant overpayment(s) on such Government Contracts, other
than overpayments resulting from contract financing payment as defined in FAR
32.001, and the Company has not conducted, and is not currently conducting, an
investigation to determine whether credible evidence exists of such a violation
or overpayment. (i) As of the Effective Date, there are no existing or, to the
Seller’s Knowledge, threatened claims asserted by a Government Entity or by any
prime contractor, subcontractor or vendor relating to any Government Contract
(excluding claims for payments due in the ordinary course of performance); and,
in the last three years, the Company or the Subsidiary has not asserted any
claim or initiated any dispute proceedings against any Government Entity, prime
contractor, subcontractor or vendor concerning any Government Contract. (j) No
nonresponsibility determination has been issued against the Company or the
Subsidiary by a Government Entity with respect to any outstanding quotation, bid
or proposal currently submitted to a Government Entity. (k) Neither the Company
nor the Subsidiary has, within the last three years, received a substantially
adverse or negative past performance evaluation or rating that could reasonably
be expected to adversely affect the potential award of a Government Contract to
the Company or the Subsidiary. (l) All Intellectual Property developed or
delivered by the Company or the Subsidiary under or in connection with any
Government Contract has been properly and sufficiently marked so that no more
than the minimum rights or licenses required under applicable regulations have
been granted. All disclosures, elections, and notices required by applicable
Laws and Government Contract terms to satisfy these requirements, or to protect
ownership of any inventions of the Company or the Subsidiary developed,
conceived or first actually reduced to practice in the performance of work under
a Government Contract have been made available to or have been delivered to
Buyer. Except for minimum rights or licenses required under applicable
regulations to be granted to the United States Government as set forth above, no
Governmental Authority or prime contractor or subcontractor to a Governmental
Authority has obtained, by contract, applicable Laws or otherwise, rights in any
Intellectual Property used in the operation of the Company or the Subsidiary,
that will affect the commercial value thereof. All Government Contracts and
documents related thereto, in each case, in the possession of the Company or any
of its employees or independent contractors, have been made available or
delivered to Buyer. (m) The Company and the Subsidiary and their respective
employees possess all requisite facility and personnel security clearances
necessary to perform their obligations under all Government Contracts. The
Company and the Subsidiary are in material compliance with all requirements of
the current version of the National Industrial Security Program Operating Manual
and have not, in the last three years, received any notice of revocation,
suspension or invalidation from the Defense Security Service or any other
Government Entity that remains unresolved with respect to the Company’s or the
Subsidiary’s facility security clearance. 35



--------------------------------------------------------------------------------



 
[a150392363114projectaugu042.jpg]
(n) Currently, and for the last three years, (i) the Company’s and the
Subsidiary’s cost accounting systems comply in all material respects with
applicable laws and regulations (including the FAR cost principles and Cost
Accounting Standards, as defined in FAR Parts 31 and 9900), and no Government
Entity has deemed such system deficient or non-compliant with the requirements
of the FAR cost principles or Cost Accounting Standards, as applicable; and (ii)
all direct and indirect costs charged under a Government Contract were in
compliance in all material respects with the FAR cost principles and the Cost
Accounting Standards, as applicable. (o) The Company and the Subsidiary’s
information systems and information security safeguards comply in all material
respects with applicable laws and regulations, including requirements set forth
in FAR 52.204-21, Basic Safeguarding of Covered Contractor Information Systems,
DFARS 252.204-7012, Safeguarding Covered Defense Information and Cyber Incident
Reporting, and the National Industrial Security Program Operating Manual
(NISPOM) DoD 5220.22-M (May 18, 2006, incorporating Change 2), as applicable,
and no Government Entity has deemed such systems or safeguards deficient or
non-compliant with the applicable laws and regulations. (p) In the last three
years, neither the Company, nor the Subsidiary have had or experienced a breach
of data security or cybersecurity, whether physical or electronic, including a
“compromise” or a “cyber incident” as defined under DFARS 252.204-7012. (q) In
the last three years, the Company and the Subsidiary have complied with the
requirements of each multiple award and federal supply schedule contract in all
material respects. (r) In the last six years, with respect to each multiple
award and federal supply schedule contract, the Company or the Subsidiary: (a)
has not charged a price that violates the established basis-of-award price; (b)
has complied in all material respects with the notice and pricing requirements
of the Price Reductions Clause (as implemented in the General Services
Administration Acquisition Regulation, 48 CFR Part 552.238-75), and there are no
facts or circumstances that would reasonably be expected to result in a demand
for a refund based upon the failure to comply with the Price Reductions Clause;
and (c) has complied in all respects with all payment requirements of the
Industrial Funding Fee (as implemented in the General Services Administration
Acquisition Regulation, 48 CFR Parts 538.273(b)(1) and 552.238-74) and there are
no facts or circumstances that would reasonably be expected to result in a
demand for additional payment(s) based upon the Company or the Subsidiary’s
failure to comply with the Industrial Funding Fee payments. 4.25 Environmental
Matters. Except as specifically set forth in Section 4.25 of the Schedules: (a)
The Company and its Subsidiary, and their respective facilities, are, and during
the past five years have been, in material compliance with all applicable
Environmental Laws. (b) Within the past five years, or prior to such time if
unresolved, neither the Company nor the Subsidiary has received any written
notice, report, order or other information regarding any alleged material
violation of or a material liability under any Environmental Law, and there are
no written claims alleging a material violation of or 36



--------------------------------------------------------------------------------



 
[a150392363114projectaugu043.jpg]
liability pursuant to any Environmental Law pending or, to Seller’s Knowledge,
threatened against the Company or its Subsidiaries. (c) (i) There has been no
Release of, or contamination by, Hazardous Substances from, on, in, at or under
any properties (including any buildings, structures, improvements, soils or
subsurface strata, surface water bodies or drainage ways, and ground waters
thereof) currently or, to Seller’s Knowledge, formerly owned, leased or operated
by or for the Company or its Subsidiary or any predecessor company and (ii)
neither the Company nor its Subsidiary has manufactured, distributed, treated,
stored, disposed of, arranged for or permitted the disposal of, transported,
handled, Released or exposed any Person to any Hazardous Substances, in either
case of (i) and (ii) which would or in a manner which would reasonably be
expected to give rise to a material liability under any Environmental Law. (d)
neither the Company nor its Subsidiary have given any release or waiver of
liability that would waive or impair any claim based on the presence or Release
of Hazardous Substances in, on, from or under any real property against a
previous owner of any real property or against any Person who may be potentially
responsible for the presence or Release of Hazardous Substances in, on, from or
under any such real property. (e) The Company and its Subsidiary have provided
to the Buyer all material environmental reports in their possession or control
or to which they have reasonable access, including any “Phase I” and “Phase II”
environmental site assessments, addressing locations currently or formerly
owned, operated or leased by the Company or its Subsidiary and their compliance
with or liabilities under Environmental Laws. 4.26 No Brokers. Except for
Raymond James & Associates, no broker, finder or similar agent has been employed
by or on behalf of Seller or the Company, and no Person with which Seller or the
Company has had any dealings or communications of any kind is entitled to any
brokerage commission, finder’s fee or any similar compensation in connection
with this Agreement or the transactions contemplated hereby. ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER Buyer represents and warrants to Seller
as follows: 5.1 Investment Intent. The Shares are being purchased for Buyer’s
own account and not with the view to, or for resale in connection with, any
distribution or public offering thereof within the meaning of the Securities Act
and the rules and regulations promulgated thereunder. 5.2 Organization and
Standing. Buyer is a corporation duly organized, validly existing and in good
standing under the Laws of its jurisdiction of incorporation or formation. Buyer
is duly qualified to do business, and is in good standing, in each jurisdiction
in which the character of the properties owned or leased by it or in which the
conduct of its busine ss requires it to be so qualified, except where the
failure to be so qualified or to be in good standing would not have a Material
Adverse Effect on Buyer. 5.3 Authority, Validity and Effect. Buyer has the
requisite power and authority to execute and deliver this Agreement and all
agreements and documents contemplated hereby to 37



--------------------------------------------------------------------------------



 
[a150392363114projectaugu044.jpg]
be executed and delivered by it, and to consummate the transactions contemplated
hereby and thereby without obtaining any additional approvals (whether internal
or third party). The execution and delivery of this Agreement and such other
agreements and documents and the consummation of the transactions contemplated
hereby and thereby, have been duly and validly authorized by all necessary
action on the part of Buyer. This Agreement has been duly and validly executed
and delivered by Buyer and, assuming the due execution and delivery hereof by
Seller, constitutes the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, except as limited by the
General Enforceability Exceptions. 5.4 No Conflict; Required Consents. (a) The
execution and delivery of this Agreement by Buyer, the consummation by Buyer of
the transactions contemplated hereby, and the compliance by Buyer with any of
the provisions hereof, do not and will not: (i) conflict with or result in a
breach of any provisions of the Organizational Documents of Buyer; (ii)
constitute or result in the breach of any term, condition or provision of, or
constitute a default (or an event that, with notice or lapse of time or both,
would become a default) under, require any consent of or notice to any Person
pursuant to, or give rise to any right of termination, cancellation,
acceleration or amendment with respect to, or result in the creation or
imposition of any Lien upon any property or assets of Buyer pursuant to any
note, bond, mortgage, indenture or Contract to which Buyer is a party or by
which Buyer or any of Buyer’s properties or assets may be subject, and that
would, in any such event, have a Material Adverse Effect on Buyer; or (iii)
violate any Order or Law applicable to Buyer or any of its properties or assets.
(b) No Consent is required to be obtained by Buyer for the consummation by Buyer
of the transactions contemplated by this Agreement that if not obtained would
have a Material Adverse Effect on Buyer. 5.5 Independent Investigation; No
Reliance. In connection with its investment decision, Buyer or its
Representatives have inspected and conducted such reasonable independent review,
investigation and analysis (financial and otherwise) of the Company and the
Subsidiary as reasonably desired by Buyer. The purchase of the Shares by Buyer
and the consummation of the transactions contemplated hereby by Buyer are not
done in reliance upon any representation or warranty by, or information from,
Seller, the Company, the Subsidiary or any of their respective Affiliates,
employees or Representatives, whether oral or written, express or implied,
including any implied warranty of merchantability or of fitness for a particular
purpose, except for the representations and warranties specifically and
expressly set forth in Article IV (as modified by the Schedules), the
certificate delivered in accordance with Section 3.2(c), and in any other
Transaction Document and Buyer acknowledges that Seller expressly disclaims any
other representations and warranties. Buyer acknowledges that neither the
Company nor Seller have made any representations or warranties to Buyer
regarding the probable success or profitability of the Company, the Subsidiary
or their respective businesses. Buyer further acknowledges that none of Seller,
the Company, the Subsidiary nor any other Person has made any representation or
warranty, express or implied, as to the accuracy or completeness of any
information regarding the Company, the Subsidiary, their respective businesses
or the transactions contemplated by this Agreement not specifically and
expressly set forth in Article IV (as modified by the Schedules), the
certificate delivered in accordance with Section 3.2(c), or in any other
Transaction Document and, other than in the case of fraud, none of Seller, the
Company, the Subsidiary or any other Person will have or be subject to any
liability to Buyer or any other Person resulting from the distribution to Buyer
or its 38



--------------------------------------------------------------------------------



 
[a150392363114projectaugu045.jpg]
Representatives or Buyer’s use of any such information, including any
confidential information memoranda distributed on behalf of the Company or the
Subsidiary relating to their respective businesses or other publications or data
room (including any electronic or “virtual” data room) information provided or
made available to Buyer or its Representatives, or any other document or
information in any form provided or made available to Buyer or its
Representatives, including management presentations, in connection with the
purchase and sale of the Shares and the transactions contemplated hereby. 5.6
Financing. As of the Effective Date, Buyer has received (a) an executed equity
commitment letter dated as of the Effective Date (the “Equity Commitment
Letter”) from Guarantor pursuant to which Guarantor has committed, on the terms
and subject to the conditions set forth therein, to provide to Buyer the Equity
Financing in cash in an aggregate amount of at least $33,000,000, and (b) an
executed debt commitment letter dated as of the Effective Date (the “Debt
Commitment Letter”, as the same may be amended pursuant to Section 6.10, and,
together with the Equity Commitment Letter, the “Commitment Letters”) from
PennantPark Investment Advisors, LLC and the lenders that are signatories
thereto, pursuant to which the Debt Financing Sources have committed, on the
terms and subject to (and only to) the conditions set forth therein, to provide
to Buyer the Debt Financing in cash in the aggregate amount set forth in the
Debt Commitment Letter. A true and complete copy of each fully executed
Commitment Letter as in effect on the Effective Date has been provided to the
Company. A true and complete copy of each fee letter related to the Debt
Commitment Letter, to the extent applicable, as in effect on the Effective Date
has been provided to the Company, except that the numerical fee amounts or other
commercially sensitive terms specified therein may have been redacted in a
customary manner. Buyer has fully paid any and all commitments or other fees
required by the Commitment Letters to be paid on or before the date of this
Agreement. Each Commitment Letter is valid and binding and in full force and
effect, enforceable against Buyer and, to Buyer’s knowledge, against each other
party thereto, subject to applicable General Enforceability Exceptions. There
are no conditions precedent or other contingencies related to (i) the Equity
Financing or (ii) the Debt Financing, other tha n as expressly set forth
therein. Assuming the accuracy of the Seller’s representations and warranties
set forth in Article IV and compliance by Seller with its obligations under this
Agreement, and subject to the satisfaction of the conditions contained in
Sections 7.1 and 7.2 hereof, Buyer does not have any reason to believe that the
Financing will not be available to Buyer on the Closing Date. As of the date of
this Agreement, none of the respective commitments contained in the Equity
Commitment Letter or Debt Commitment Letter has been withdrawn or rescinded in
any respect. Neither Buyer nor any of its Affiliates has entered into any
agreement, side letter or other arrangement relating to the Financing or the
transactions contemplated by this Agreement, other than as set forth in the
Equity Commitment Letter and the Debt Commitment Letter (and any fee letters
related to the Debt Commitment Letter). As of the date of this Agreement, no
financing source has notified Buyer or any of its Affiliates in writing of such
financing source’s intention to terminate or withdraw any of the Financing.
Subject to the terms of the Financing and subject to the satisfaction of the
conditions contained in Sections 7.1 and 7.2 hereof, assuming that the
representations and warranties in Article IV are true and correct and that the
Seller has complied with its obligations under this Agreement, the aggregate
proceeds contemplated by the Financing pursuant to the Commitment Letters,
together with available cash the Company, will be sufficient for Buyer to
complete the transactions contemplated by this Agreement, to pay the Initial
Purchase Price and all fees and expenses required to be paid by Buyer in
connection with the transactions contemplated by this Agreement. 39



--------------------------------------------------------------------------------



 
[a150392363114projectaugu046.jpg]
5.7 Solvency. Assuming that the representations and warranties in Article IV are
true and correct, that the Seller has complied with its obligations under this
Agreement, and that there has not been a material decline in or deterioration of
the operations or financial condition of the Company and/or the Subsidiary
between the Effective Date and the Closing, immediately after giving effect to
the transactions contemplated by this Agreement, the Company: (a) will be
solvent (in that both the fair value of its assets will not be less than the sum
of its liabilities and that the present saleable value of its assets will not be
less than the amount required to pay its probable liabilities as they become
absolute and matured); (b) will have adequate capital with which to engage in
its business; and (c) will not have incurred and will not plan to incur
liabilities beyond its ability to pay as they become absolute and matured. 5.8
Legal Proceedings. As of the Effective Date, there are no Actions pending or, to
the knowledge of Buyer, threatened against or affecting Buyer that, if adversely
decided, would have a Material Adverse Effect on Buyer or prevent the
consummation of the tr ansactions contemplated by this Agreement. 5.9 No
Brokers. No broker, finder or similar agent has been employed by or on behalf of
Buyer, and no Person with which Buyer has had any dealings or communications of
any kind is entitled to any brokerage commission, finder’s fee or any similar
compensation in connection with this Agreement or the transactions contemplated
hereby. ARTICLE VI COVENANTS AND AGREEMENTS 6.1 Interim Operations of the
Company. From the Effective Date until the Closing or the earlier termination of
this Agreement, (x) the Seller shall cause each of the Company and the
Subsidiary to, (i) conduct its business in the ordinary course of business
consistent with past practice; (ii) conduct its business in compliance in all
material respects with all applicable Laws; and (iii) use reasonable best
efforts to preserve intact its business organization and to preserve the present
commercial relationships with its employees, contractors, consultants, and
customers, and to keep available the services of their respective present
officers and management-level employees; provided that, notwithstanding the
foregoing, the Company and the Subsidiary may use all available Cash to repay
any Indebtedness or intercompany payables prior to the Closing, and (y) except
as (i) required by Law (ii) set forth on Schedule 6.1 or (iii) expressly
required by this Agreement: unless Buyer has previously consented thereto in
writing (which consent will not be unreasonably withheld, conditioned or
delayed) Seller shall not permit the Company or the Subsidiary to: (a) (i)
acquire, or dispose of, any business or any corporation, partnership,
association or other business organization or any material amount of property or
assets, or enter into any joint venture, strategic alliance, exclusive dealing,
noncompetition or similar arrangement; or (ii) expressly cancel any debts owed
to or claims held by the Company or the Subsidiary; (b) (i) enter into any
Contracts that would constitute a Material Contract, except Contracts that the
Company or the Subsidiary are otherwise negotiating as of the Effective Date;
(ii) amend, modify, renew or terminate any Material Contract (unless the
counterparty is in material default under the applicable Material Contract); or
(iii) grant any release or waiver of compliance with the material terms of any
Material Contracts; except for Material Contracts entered into, renewed or
extended in the ordinary course of business consistent with past practice; 40



--------------------------------------------------------------------------------



 
[a150392363114projectaugu047.jpg]
(c) enter into any Contracts with any Affiliates of the Company, except to the
extent required by Law or any existing Contracts; (d) except to the extent
required by Law or any existing Contracts, enter into, adopt, amend or terminate
any Contract relating to the compensation or severance of any employee of the
Company or the Subsidiary, other than in the ordinary course of business
consistent with past practice or pursuant to annual compensation reviews in the
ordinary course of business consistent with past practice; (e) make any
amendment to its Organizational Documents; (f) declare, set aside, make or pay
any dividends or distributions or repurchase any membership interests or other
equity interests; (g) issue, transfer, pledge, award, grant, sell, dispose of or
otherwise subject to any Lien, other than Permitted Liens, (i) any properties or
assets of the Company or the Subsidiary, other than sale or transfers of
inventory in the ordinary course of business consistent with past practice or
(ii) any membership interests, capital stock or other equity interests or
options, warrants, calls, subscriptions or other rights to purchase any
membership interests, capital stock or other equity interests of the Company or
the Subsidiary (or any securities convertible into or exercisable or
exchangeable for such equity interests) or split, reclassify, combine or
subdivide the membership interests, capital stock or other equity interests of
the Company or the Subsidiary; (h) redeem, repurchase or otherwise acquire,
directly or indirectly, any of the membership interests, capital stock or other
equity interests of the Company or the Subsidiary; (i) incur any Indebtedness
(other than draws on existing lines of credit in the ordinary course of business
consistent with past practice) or issue any debt securities or assume, guarantee
or endorse, or otherwise become responsible for, the obligations of any Person,
or make any loans or advances; (j) authorize, or make any commitment with
respect to, any single capital expenditure that is not otherwise contemplated in
the Company’s and the Subsidiary’s applicable annual budget, a copy of which is
attached hereto as Schedule 6.1(j), and that is in excess of $100,000 or capital
expenditures that are, in the aggregate, in excess of $150,000 taken as a whole;
(k) enter into any lease of real property or any material amendment thereof, or
any renewals thereof involving a term of more than one year or rental obligation
exceeding $300,000 per year in any single case; (l) adopt any new Employee Plan
or employee benefit arrangement or amend or terminate any Employee Plan or
employee benefit arrangement; (m) terminate the employment of any officer or key
employee other than for cause, or terminate more than 10 employees at any single
site of employment; (n) enter into or modify any collective bargaining
agreement; 41



--------------------------------------------------------------------------------



 
[a150392363114projectaugu048.jpg]
(o) file an amended Tax Return; extend or waive, or cause to be extended or
waived, any statute of limitations or other period for the assessment of any Tax
or deficiency; make or change any Tax election; change any annual Tax accounting
period or materially change any method of Tax accounting; or initiate, enter
into, or participate in any voluntary disclosure agreement with any Governmental
Authority with respect to Taxes for a Pre-Closing Tax Period, or take any
position on any Tax Return inconsistent with past practice that (A) increases
the Company’s or the Subsidiary’s liability for Taxes, or (B) reduces any Tax
attribute of the Company or the Subsidiary (other than attributes occurring as a
result of the transactions contemplated by this Agreement and properly allocated
to and permitted to be deducted in a Pre-Closing Tax Period pursuant to
applicable Law) for any period ending on or after the Closing Date; (p) commence
or settle any material Action; (q) make any changes to its accounting methods,
principles or practices, other than as may be required by GAAP; (r) adopt any
plan of complete or partial liquidation or otherwise liquidate, wind up or
dissolve; or (s) announce any intention, enter into any formal or informal
agreement, or otherwise make a commitment to take any of the actions described
in clauses (a) through (r) of this Section 6.1. 6.2 Reasonable Access;
Confidentiality. (a) From the Effective Date until the Closing or the earlier
termination of this Agreement, and subject to applicable Law, Seller shall cause
the Company and the Subsidiary to give Buyer and its Representatives, upon
reasonable advance notice to the Company, reasonable access, during normal
business hours, to the assets, properties, books, records and agreements of the
Company and the Subsidiary. Seller shall, and shall cause the Company and the
Subsidiary to, permit Buyer to make such inspections as Buyer may reasonably
require and to furnish Buyer during such period with all such information
relating to the Company and the Subsidiary as Buyer may from time to time
reasonably request. (b) Any information provided to or obtained by Buyer or its
Representatives pursuant to Section 6.2(a) will be subject to the non-disclosure
letter, dated April 4, 2018, entered into by Buyer or its Affiliate for the
benefit of the Company (the “Confidentiality Agreement”), and must be held by
Buyer in accordance with and be subject to the terms of the Confidentiality
Agreement. (c) Buyer agrees to be bound by and comply with the provisions set
forth in the Confidentiality Agreement as if such provisions were set forth
herein, and such provisions are hereby incorporated herein by reference and
shall continue in full force and effect until the Closing, at which time the
Confidentiality Agreement (and the provisions incorporated herein by reference)
shall terminate. 6.3 Publicity. Except as may be required to comply with the
requirements of any applicable Law or the rules and regulations of any stock
exchange or national market system upon which the securities of Buyer are
listed, no party hereto will issue any press release or 42



--------------------------------------------------------------------------------



 
[a150392363114projectaugu049.jpg]
other public announcement prior to the Closing relating to the subject matter of
this Agreement or the transactions contemplated hereby without the prior
approval (which approval will not be unreasonably withheld, conditioned or
delayed) of, in the case of a press release or other public announcement by
Buyer, Seller, and, in the case of a press release or other public announcement
by Seller, Buyer. 6.4 Records. Subject to Article X, with respect to the
financial books and records and minute books of the Company and the Subsidiary
relating to matters pertaining to the business of the Company and the Subsidiary
on or prior to the Closing Date (the “ Books and Records”): (a) for a period of
five years after the Closing Date, Buyer shall not cause or permit their
destruction or disposal without first offering to surrender them to Seller at
Seller’s expense; and (b) after the Closing, where there is a legitimate
purpose, including an audit, assessment or reassessment of Seller or its
Affiliates by the IRS or any other Taxing Authority or an Action involving
Seller or a claim or dispute relating to this Agreement, Buyer shall allow
Seller and its Representatives reasonable access to the Books and Records during
regular business hours upon reasonable request by the Seller; provided however,
that, in each case, any such access to Books and Records shall be conducted in a
manner not to unreasonably interfere with the businesses or operations of the
Company or the Subsidiary. Notwithstanding any provision hereof to the contrary,
the access to and disclosure of Books and Records contemplated by this Section
6.4 shall not be permitted to the extent (a) that it would require Buyer, the
Company or the Subsidiary to disclose information subject to attorney-client
privilege, that would conflict with any confidentiality obligations to which
Buyer, the Company or the Subsidiary are bound or that would violate any
applicable Law, or (b) related to any dispute or pending or threatened
litigation between any of the parties and such information is reasonably
pertinent thereto. 6.5 Exclusive Dealing. From the Effective Date through the
Closing Date or the earlier termination of this Agreement pursuant to Section
8.1, without Buyer’s prior written consent, Seller shall not, and shall cause
the Company and the Subsidiary not to, and shall take all action necessary to
ensure that none of their respective Affiliates or Representatives shall,
directly or indirectly, solicit or encourage inquiries or proposals with respect
to a (a) Competing Transaction or (b) Permitted Alternative Transaction that is
inclusive of the Company and/or the Subsidiary (but not Permitted Alternative
Transactions that are not inclusive of the Company and/or the Subsidiary),
furnish any non-public information about the Company in relation to a Competing
Transaction, participate in any negotiations, discussions or other contacts
concerning a Competing Transaction, or enter into any agreement, letter of
intent, or agreement-in-principle relating to, or effect or consummate any
Competing Transaction. For the avoidance of doubt, the foregoing shall not
prohibit Seller and its Affiliates and its and their respective Representatives
from engaging in negotiations, discussions or other contacts, in each case
concerning a Permitted Alternative Transaction, but only in the event Seller or
its Affiliates or Representatives receives an unsolicited offer with respect to
such a Permitted Alternative Transaction. Immediately upon the execution of this
Agreement, Seller shall, and shall cause the Company and the Subsidiary to, and
shall take all action necessary to cause their respective Affiliates or
Representatives to, discontinue any ongoing discussions or negotiations (other
than any ongoing discussions with Buyer or its Affiliates or Representatives)
relating to a possible Competing Transaction. From the Effective Date through
the Closing Date or the earlier termination of this Agreement pursuant to
Section 8.1, (a) Seller also will cause its officers, directors, employees,
Representatives, and agents, and their respective Affiliates to refrain from
doing any of the above with respect to a Competing Transaction, and (b) Seller
will immediately (but in any event within 24 hours) notify Buyer if any such
bona fide inquiries, proposals or requests for information are received by, or
any such negotiations or discussions are sought to be initiated with it or any
of the other persons or entities referred to above; 43



--------------------------------------------------------------------------------



 
[a150392363114projectaugu050.jpg]
provided, however, that Seller shall have no notification obligation with
respect to a Permitted Alternative Transaction that does not involve an
acquisition, whether directly or indirectly, of the Company and the Subsidiary.
6.6 Reasonable Best Efforts; Cooperation. Upon the terms and subject to the
conditions set forth in this Agreement, each of the parties hereto agrees to use
its reasonable best efforts to take, or cause to be taken, all actions, and to
do, or cause to be done, and to assist and cooperate with the other parties
hereto in doing, all things necessary, proper or advisable to consummate and
make effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement and to obtain satisfaction or waiver of the
conditions precedent to the consummation of the transactions contemplated
hereby, including: (a) obtaining all of the necessary Consents from Governmental
Authorities and other third parties and the making of all filings and the taking
of all steps as may be necessary to obtain Consent from, or to avoid an Action
by, any Governmental Authority; (b) the defending of any Actions, whether
judicial or administrative, challenging this Agreement or the consummation of
the transactions contemplated hereby, including seeking to have any stay or
temporary restraining order entered by any court or other Governmental Authority
vacated or reversed; and (c) the execution and delivery of any additional
instruments necessary to consummate the transactions contemplated by, and to
fully carry out the purposes of, this Agreement. 6.7 Antitrust Approvals. Seller
and Buyer agree that, as of the execution of this Agreement, no filing under the
HSR Act is required. Should that determination by Seller and Buyer change, or
should Seller and Buyer mutually determine that any other filings with
Governmental Authorities are necessary, Seller and Buyer will, as promptly as
practicable and before the expiration of any relevant legal deadline, but in no
event later than five Business Days following that determination, file, or cause
to be filed, with any other Governmental Authority, any other filings, reports,
information and documentation required for the transactions contemplated hereby
pursuant to any Laws relating to antitrust and competition applicable to the
Company or the Subsidiary, if any (the “Antitrust Laws”). Each of the parties
hereto will furnish, or cause to be furnished, to each other’s counsel such
necessary information and reasona ble assistance as the other may request in
connection with its preparation of any filing or submission that is necessary
under any Antitrust Laws. Buyer and Seller will each be responsible for 50% of
all filing fees payable in connection with such filings. 6.8 No Additional
Representations. Buyer acknowledges and agrees that none of Seller, the Company,
any of their Affiliates or any Representatives of any of the foregoing (a) has
made or will be deemed to have made (and Buyer and its Affiliates have not
relied on) any representation or warranty, express or implied, as to the
accuracy or completeness of any information regarding the Company or its
business or assets, or the transactions contemplated hereby except as expressly
set forth in Article IV (as qualified by the Schedules), the certificate
delivered in accordance with Section 3.2(c), or in any other Transaction
Document or (b) other than in the case of fraud, will have or be subject to any
liability or obligation to Buyer or any other Person resulting from the
distribution to Buyer or any of its Affiliates, or Buyer’s or any of its
Affiliates’ use of, any such information, including the Confidential Information
Memorandum prepared by Raymond James & Associates (the “Information Memorandum”)
and any information, document or material made available to Buyer or its
Affiliates or any of their Representatives in certain “data rooms” and online
“data sites,” management presentations or any other form in connection with the
transactions contemplated by this Agreement or otherwise. In connection with
Buyer’s and its Affiliates’ investigation of the Company, Buyer and its
Affiliates have received from or on behalf of the Company certain projections,
including projected statements of operating revenues and income from operations
of the Company and 44



--------------------------------------------------------------------------------



 
[a150392363114projectaugu051.jpg]
certain business plan information of the Company. Buyer acknowledges that there
are uncertainties inherent in attempting to make such estimates, projections and
other forecasts and plans, that Buyer and its Affiliates are familiar with such
uncertainties, that Buyer and its Affiliates are taking full responsibility for
making their own evaluation of the adequacy and accuracy of all estimates,
projections and other forecasts and plans so furnished to it (including the
reasonableness of the assumptions underlying such estimates, projections and
forecasts), and that Buyer and its Affiliates shall have no claim against
Seller, the Company, any of their Affiliates or any Representatives of any of
the foregoing with respect thereto, other than in the case of fraud. 6.9
Employee Matters. (a) Until March 31, 2019, Buyer will cause the Company and the
Subsidiary to provide to each employee of the Company and the Subsidiary
immediately prior to the Closing who remains employed by the Company or the
Subsidiary (collectively, the “Continuing Employees”) (i) annual base salary,
wages, and target cash bonuses that are no less favorable in the aggregate than
the annual base salary, wages and target cash bonuses (excluding equity
incentives), in the aggregate, provided to such employees prior to the Closing;
and (ii) employee benefits that are no less favorable, in the aggregate, than
those provided to Continuing Employees under the Employee Plans immediately
prior to the Closing. (b) With respect to any employee benefit plan, program,
practice, policy or arrangement of the Buyer and its Affiliates in which any
Continuing Employee becomes eligible to participate on or after the Closing Date
(a “Buyer Benefit Plan”), the Buyer shall use reasonable best efforts to (or
shall use reasonable best efforts to cause its Affiliates to): (i) waive all
pre-existing condition exclusions or limitations and waiting periods with
respect to participation and coverage requirements applicable to each such
employee and his or her eligible dependents under any such Buyer Benefit Plan
providing welfare benefits to the extent waived under the corresponding Employee
Plan; (ii) provide such employee and his or her eligible dependents with credit
for any co- payments, co-insurance and deductibles paid prior to becoming
eligible to participate in any such Buyer Benefit Plan providing group health
benefits under the analogous Employee Plan (to the same extent that such credit
was given under such Employee Plan) in satisfying any applicable deductible
requirements under such Buyer Benefit Plan during the plan year in which such
participation begins; and (iii) give credit to each Continuing Employee for such
Continuing Employee’s years of service with the Company or the Subsidiary
(including recognition of all prior service with any entity that was recognized
by the Company or the Subsidiary prior to the Closing Date), for all purposes
under any such Buyer Benefit Plan (other than for benefit accruals under a
defined benefit pension plan) to the same extent recognized under the
corresponding Employee Plan. (c) From and after the Closing Date, the Buyer and
the “buying group” (as defined in Treasury Regulation Section 54.4980B-9,
Q&A-2(c)) of which it is a part shall be solely responsible for providing COBRA
continuation coverage pursuant to Section 4980B(f) of the Code, Part 6 of
Subtitle B of Title I of ERISA and similar state Law to those individuals who
are M&A qualified beneficiaries (as defined in Treasury Regulation Section
54.4980B-9, Q&A-4(b)) with respect to the transactions contemplated by this
Agreement and whose qualifying event occurs on or after the Closing Date. 45



--------------------------------------------------------------------------------



 
[a150392363114projectaugu052.jpg]
(d) The parties hereby agree that none of the provisions in this Section 6.9 are
intended to, and do not, confer upon any Person (including any employee of the
Company or beneficiary or dependent thereof), other than Seller and Buyer, any
rights or remedies (including any third-party beneficiary rights) hereunder,
including the right to enforce any obligations of Seller or Buyer and its
Affiliates contained herein. Nothing herein shall be deemed to limit the right
of Buyer, the Company, the Subsidiary or their Affiliates from terminating the
employment of, or changing the terms and conditions of employment of, any
Continuing Employee, and nothing herein shall be deemed to amend any Employee
Plan, Buyer Benefit Plan, or other employee benefit plan, program or
arrangement. 6.10 Financing. (a) Buyer shall use reasonable best efforts to
take, or cause to be taken, all actions and do, or cause to be done, as promptly
as possible, all things necessary, proper or advisable to arrange and obtain the
Financing on the terms and conditions described in the Equity Commitment Letter
and the Debt Commitment Letter, including maintaining in effect the Equity
Commitment Letter and the Debt Commitment Letter and using reasonable best
efforts to, as promptly as possible, satisfy on a timely basis all conditions
applicable to Buyer obtaining the Financing set forth therein (including by
consummating the Equity Financing pursuant to the terms of the Equity Commitment
Letter and the Debt Financing pursuant to the terms of the Debt Commitment
Letter). Buyer shall give Seller prompt written notice (i) of any material
breach or default (or any event or circumstance that, with or without notice,
lapse of time or both, would reasonably be expected to result in a breach or
default) by any party to the Equity Commitment Letter or the Debt Commitment
Letter of which Buyer becomes aware, (ii) of the receipt of any written notice
or other written communication from any Person with respect to any (A) actual or
potential breach, default, termination or repudiation by any party to the Equity
Commitment Letter or the Debt Commitment Letter or (B) material dispute or
disagreement between or among any parties to the Equity Commitment Letter or the
Debt Commitment Letter (but excluding, for the avoidance of doubt, any ordinary
course negotiations with respect to the terms of the Financing), (iii) in the
event Buyer becomes aware that any portion of the Financing is not reasonably
likely to be available to consummate the transactions contemplated by this
Agreement and (iv) of any termination of the Equity Commitment Letter or the
Debt Commitment Letter. If any portion of the Debt Financing becomes unavailable
on the terms and conditions contemplated in the Debt Commitment Letter, Buyer
shall, without limiting the obligations of Buyer set forth in the immediately
following sentence, use reasonable best efforts to arrange to obtain alternative
financing, including from alternative sources, on terms in the aggregate not
materially less favorable to Buyer (in the reasonable judgment of Buyer) than
the Debt Financing contemplated by the Debt Commitment Letter in an amount
sufficient to consummate the transactions contemplated hereby (“Alternative
Financing”) as promptly as practicable following the occurrence of such event
and the provisions of this Section 6.10 and Section 9.9 shall be applicable to
the Alternative Financing, and, for the purposes of this Section 6.10 and
Section 9.9, all references to the Debt Financing shall be deemed to include
such Alternative Financing, all references to the Debt Commitment Letter shall
include the applicable documents for the Alternative Financing and all
references to the Debt Financing Sources shall include the Persons providing or
arranging the Alternative Financing. Buyer shall not permit, without the prior
written consent of the Company, any amendment or modification to be made to, or
any waiver of any provision or remedy under, any Commitment Letter if such
amendment, 46



--------------------------------------------------------------------------------



 
[a150392363114projectaugu053.jpg]
modification or waiver would (A) reduce the aggregate amount of proceeds from
the Financing available to fund the amounts required to be paid by Buyer under
this Agreement below the amount required to consummate the transactions
contemplated by this Agreement, (B) expand upon the conditions precedent to the
receipt of the Financing in a respect that would make such conditions materially
less likely to be satisfied by the Closing Date or (C) otherwise reasonably be
expected to prevent or materially impair or delay the ability of Buyer to
consummate the transactions contemplated by this Agreement. (b) Prior to the
Closing, Seller shall use its reasonable best efforts, and shall cause the
Company and the Subsidiary to use their reasonable best efforts to provide, to
the extent within their applicable control, Buyer, such customary cooperation
reasonably requested by Buyer, at Buyer’s sole expense, in connection with the
Debt Financing (provided, however, that such requests shall not unreasonably
interfere with the ongoing operations of Seller and its Affiliates, including
the Company and the Subsidiary), including using its reasonable best efforts to
do the following: (i) furnishing Buyer with such financial information set forth
in paragraph number 5 of the Debt Commitment Letter (the “Required Financial
Information”) and other customary financial information as reasonably requested
by Buyer to enable Buyer to prepare pro forma financial statements, in each
case, to the extent customary and reasonably required pursuant to such Debt
Financing and to the extent reasonably available; (ii) causing a member of the
Company’s management team, with appropriate seniority and expertise, at
reasonable times and upon reasonable notice, to participate in a limited number
of presentations to and meetings with the Debt Financing Sources; (iii) (A)
assisting with the preparation of customary syndication documents and materials
required or reasonably requested by the Debt Financing Sources in connection
with the Debt Financing; provided, however, that any such customary syndication
documents and materials shall contain disclosure and pro forma financial
statements reflecting Buyer as the obligor; and (B) executing and delivering
customary authorization letters relating to the Debt Financing; (iv) (A) to
assist in the preparation of definitive financing documentation and the
schedules and exhibits thereto (including loan agreements, guarantees,
collateral agreements, hedging arrangements, and customary officer’s and other
closing certificates) as may reasonably be requested; and (B) to facilitate the
pledging of collateral, it being understood that such documents will not take
effect until on or after the Closing; (v) obtaining any Lien releases,
terminations and instruments of discharge (including UCC termination
statements); and (vi) furnishing Buyer promptly with all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, as amended, that has been reasonably
requested by Buyer in writing, at least 10 days prior to the Closing Date. (c)
Notwithstanding the requirements of Section 6.10(b), (i) Buyer shall be solely
responsible for provision of any post-Closing pro forma financial information,
including cost savings, synergies, capitalization, ownership or other pro forma
adjustments and any financial projections of the Company for and after the
Closing, (ii) neither the Company nor the Subsidiary or their respective
Representatives shall be required to enter into any certificate, document,
agreement or instrument which will be effective prior to the Closing, (iii) none
of Seller, the Company or the Subsidiary will be required to pay any commitment
or other similar fee or incur any other liability in connection with the Debt
Financing prior to the Closing, and (iv) nothing herein shall 47



--------------------------------------------------------------------------------



 
[a150392363114projectaugu054.jpg]
require cooperation or assistance from a Seller, Company or Subsidiary director,
officer or employee to the extent such director, officer or employee is
reasonably likely to incur any personal financial liability by providing such
cooperation or assistance that will not be repaid or reimbursed in full by the
Buyer. (d) Buyer will promptly, upon request by Seller, reimburse Seller for all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees) incurred by Seller, the Company or the Subsidiary in connection with the
cooperation of Seller, the Company and the Subsidiary contemplated by Section
6.10(b). Buyer will indemnify and hold harmless Seller, the Company, the
Subsidiary and their respective Representatives from and against any and all
liabilities, losses, damages, claims, costs or expenses suffered or incurred by
any of them in connection with the arrangement of the Financing (including any
action taken in accordance with this Section 6.10) and any information used in
connection therewith. 6.11 R&W Policy. Prior to the Closing Date, Buyer shall
obtain the R&W Policy, and Seller agrees to reasonably cooperate with Buyer in
connection therewith, provided that such R&W Policy will contain customary terms
and conditions, including without limitation, the insurer thereunder expressly
waiving and agreeing not to pursue, directly or indirectly, any subrogation
rights against the Seller or its Affiliates (other than in connection with fraud
by Seller or its Affiliates) with respect to any claim made by any insured
thereunder. From and after the issuance of the R&W Policy, Buyer shall not amend
the R&W Policy in any manner adverse to Seller without the Seller’s prior
written consent or which would otherwise give the insurer thereunder a right to
pursue, directly or indirectly, any subrogation rights against Seller or its
Affiliates (other than in connection with fraud by Seller or any of its
Affiliates). 6.12 Insurance Policies. From and after the Closing Date, the
Company and the Subsidiary shall cease to be insured by the insurance policies
of the Seller Guarantor or any of its Affiliates; provided, however, that the
Company and the Subsidiary shall have the benefit from any Seller Guarantor or
any of its Affiliates’ occurrence-based insurance policies that may provide
coverage for claims relating to the Company or the Subsidiary prior to the
Closing. In furtherance of the foregoing sentence, Seller shall use reasonable
efforts to cooperate with Buyer to make available to Buyer any third party
insurance benefits and proceeds, if any, in respect of any third party claims
relating to the Company or the Subsidiary prior to the Closing under any
insurance policy of the Seller Guarantor or its Affiliates. In connection
therewith, Buyer shall be responsible for any obligations of Seller related to
such cooperation, including any deductibles, retentions or retrospectively-rated
premiums, Taxes suffered on the proceeds, or any reasonable out of pocket
expenses suffered or incurred by the Seller or its Affiliates in connection with
such cooperation. Buyer acknowledges that Seller and Seller Guarantor make no
representations, warranties or covenants that any of such insurance policies
provide any specific insurance coverage or that any insurance proceeds will be
available. 6.13 Release of Escrow. On the date that is 18 months after the
Closing Date, the Buyer and the Seller shall jointly instruct the Escrow Agent
to disburse from the Adjustment Escrow Fund to the Seller by wire transfer of
immediately available funds an amount equal to the amount remaining, if any, in
the Adjustment Escrow Fund, less the amount of any Outstanding Claims as of such
date. Any amounts left in the Adjustment Escrow Fund with respect to such
Outstanding Claims pursuant to the foregoing sentence shall subsequently be
disbursed in accordance with the terms of the Escrow Agreement. 48



--------------------------------------------------------------------------------



 
[a150392363114projectaugu055.jpg]
ARTICLE VII CONDITIONS TO CLOSING 7.1 Conditions to Obligations of Seller. The
obligations of Seller to consummate the transactions contemplated by this
Agreement are subject to the satisfaction, or waiver (if permitted by applicable
Law) in writing by the Seller in its sole discretion, at or prior to the Closing
of each of the following conditions: (a) The representations and warranties of
Buyer set forth in this Agreement must be true and correct in all respects
(without giving effect to any materiality or material adverse effect
qualifications contained therein) as of the Closing Date as though made on and
as of the Closing Date (except to the extent expressly made as of an earlier
date, in which case, as of such date), except where the failure of such
representations and warranties to be so true and correct would not have, either
individually or in the aggregate, a Material Adverse Effect on Buyer. (b) Buyer
must have performed in all material respects all obligations required to be
performed by it under this Agreement at or prior to the Closing. (c) Buyer must
have delivered or caused to be delivered to Seller the items required by
Sections 3.3(b) - 3.3(g). (d) None of the parties hereto will be subject to any
Law or any temporary, preliminary or permanent restraining Order of a court of
competent jurisdiction that makes consummation of the transactions contemplated
by this Agreement illegal (substantially on the terms contemplated by this
Agreement) or otherwise prohibits the consummation of the transactions
contemplated by this Agreement. 7.2 Conditions to Obligations of Buyer. The
obligations of Buyer to consummate the transactions contemplated by this
Agreement are subject to the satisfaction, or waiver (if permitted by applicable
Law) in writing by the Buyer in its sole discretion, at or prior to the Closing
of each of the following conditions: (a) The representations and warranties of
Seller set forth in (i) the Fundamental Reps must be true and correct in all
respects as of the Closing Date as though made on and as of the Closing Date
(except to the extent expressly made as of an earlier date, in which case, as of
such date), and (ii) this Agreement and not referenced in clause (i) must be
true and correct in all respects (without giving effect to any materiality or
material adverse effect qualifications contained therein) as of the Closing Date
as though made on and as of the Closing Date (except to the extent expressly
made as of an earlier date, in which case, as of such date), except in the case
of clause (ii) where the failure of such representations and warranties to be so
true and correct would not have, either individually or in the aggregate, a
Material Adverse Effect on Seller. (b) Seller must have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date. (c) Seller must have delivered or
caused to be delivered to Buyer the items required by Section 3.2. 49



--------------------------------------------------------------------------------



 
[a150392363114projectaugu056.jpg]
(d) None of the parties hereto will be subject to any Law or any temporary,
preliminary or permanent restraining Order of a court of competent jurisdiction
that makes consummation of the transactions contemplated by this Agreement
illegal (substantially on the terms contemplated by this Agreement) or otherwise
prohibits the consummation of the transactions contemplated by this Agreement.
(e) At or prior to the Closing, the Acuity Assets shall have been assigned to
the Company pursuant to assignment documentation in form and substance
reasonably satisfactory to the Buyer. (f) No effect, change, condition,
occurrence, event, circumstance, result, state of facts or development shall
have occurred since the date of this Agreement that has had or would reasonably
be expected to have a Material Adverse Effect on the Seller. 7.3 Frustration of
Closing Conditions. No party hereto may rely on the failure of any condition set
forth in Section 7.1 or Section 7.2, as the case may be, to be satisfied if such
failure was caused by such party’s failure to comply with its obligations to
consummate the transactions contemplated by this Agreement as required by and
subject to Section 6.6. ARTICLE VIII TERMINATION OF AGREEMENT 8.1 Termination.
Notwithstanding any other provision of this Agreement, this Agreement may be
terminated at any time prior to the Closing: (a) by the mutual written consent
of Buyer and Seller; (b) by Buyer or Seller, upon written notice to the other
party, if the transactions contemplated by this Agreement have not been
consummated on or prior to August 31, 2018, which date may be extended by either
Buyer or Seller (in its sole discretion) for up to five Business Days upon
written notice to the other party, or such later date, if any, as Buyer and
Seller agree upon in writing (the “Termination Date”); provided, however, that
the right to extend the Termination Date or terminate this Agreement pursuant to
this Section 8.1(b) is not available to any party hereto whose breach of any
provision of this Agreement results in or causes the failure of the transactions
contemplated by this Agreement to be consummated by such time; (c) by Buyer or
Seller, upon written notice to the other party, if a Governmental Authority of
competent jurisdiction and residing in a jurisdiction in which the Company or
the Subsidiary does business has issued an Order or any other action permanently
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement, and such Order has become final and
non-appealable; provided, however, that the right to terminate this Agreement
pursuant to this Section 8.1(c) is not available to any party hereto whose
breach of any provision of this Agreement results in or causes such Order or
other action; (d) by Seller, upon written notice to Buyer if: (i) Buyer has
breached or failed to perform any of its covenants or other agreements contained
in this Agreement to be complied with by Buyer such that the closing condition
set forth in Section 7.1(b) would not be satisfied at Closing; or (ii) there
exists a breach of any representation or warranty of Buyer contained in this
Agreement such that the closing condition set forth in Section 50



--------------------------------------------------------------------------------



 
[a150392363114projectaugu057.jpg]
7.1(a) would not be satisfied at Closing, and, in the case of clauses (i) and
(ii) of this Section 8.1(d), such breach or failure to perform is incapable of
being cured by Buyer by the Termination Date; provided that Seller may not
terminate pursuant to this Section 8.1(d) if the Seller is in material breach of
any of its representations, warranties, covenants or other agreements hereunder
such that it would give rise to the failure of the conditions set forth in
Section 7.2(a) or Section 7.2(b); (e) by Buyer, upon written notice to Seller
if: (i) Seller has breached or failed to perform any of its covenants or other
agreements contained in this Agreement to be complied with by them such that the
closing condition set forth in Section 7.2(b) would not be satisfied at Closing;
or (ii) there exists a breach of any representation or warranty of Seller
contained in this Agreement such that the closing condition set forth in Section
7.2(a) would not be satisfied at Closing, and, in the case of clauses (i) and
(ii) of this Section 8.1(d), such breach or failure to perform is incapable of
being cured by Seller by the Termination Date; provided that Buyer may not
terminate pursuant to this Section 8.1(d) if the Buyer is in material breach of
any of its representations, warranties, covenants or other agreements hereunder
such that it would give rise to the failure of the conditions set forth in
Section 7.1(a) or Section 7.1(b); (f) by Seller, if (i) all of the conditions
set forth in Section 7.2 (other than those conditions that by their nature are
to be satisfied by actions taken at the Closing, each of which is capable of
being satisfied and other than those conditions that have not been satisfied as
a result of Buyer’s breach of this Agreement or the Debt Commitment Letter) have
been satisfied or waived, (ii) Seller has confirmed irrevocably in writing to
Buyer that (A) all of the conditions set forth in Section 7.1 (other than those
conditions that by their nature are to be satisfied by actions taken at the
Closing) have been satisfied or have been waived by Seller and (B) Seller is
prepared to consummate the Closing; provided that such confirmation shall not be
delivered earlier than the date that the Closing should have occurred pursuant
to Section 3.1, and (iii) Buyer fails to consummate the Closing within two
Business Days following the date on which the confirmation has been delivered to
Buyer; provided further, that, for the avoidance of doubt, during such two
Business Day period following the date on which the confirmation has been
delivered to Buyer, no party shall be entitled to terminate this Agreement
pursuant to Section 8.1(b); or (g) by Seller, in the event that Seller Guarantor
enters into a definitive written agreement with respect to a Permitted
Alternative Transaction that includes the acquisition, whether directly or
indirectly, of the Company and the Subsidiary. Notwithstanding the foregoing,
the parties hereto agree that no party shall have the right to terminate this
Agreement pursuant to Section 8.1(b) during the pendency of a legal proceeding
by the other party for specific performance pursuant to Section 9.9. 8.2 Effect
of Termination. (a) In the event of termination of this Agreement pursuant to
Section 8.1 by either Buyer or Seller, this Agreement will become void and have
no effect, without any liability or obligation on the part of Buyer or Seller,
other than the provisions of Section 6.2(b), Section 6.3, this Section 8.2,
Section 9.9 and Article XI, which will survive any termination of this
Agreement; provided, however, that, subject to Sections 8.2(b) through 8.2(e),
nothing herein will relieve any party hereto from any liability for claims for
51



--------------------------------------------------------------------------------



 
[a150392363114projectaugu058.jpg]
material and intentional breach by such party of its covenants or agreements set
forth in this Agreement prior to the Closing. The Confidentiality Agreement
shall not be affected by a termination of this Agreement. (b) In the event that
this Agreement is terminated (i) by Seller pursuant to Sections 8.1(d) or 8.1(f)
or (ii) by Seller or Buyer pursuant to Section 8.1(b) (provided, that neither
party shall have the right to terminate this Agreement pursuant to Section
8.1(b) during the pendency of a legal proceeding by the other party for specific
performance pursuant to Section 9.9, and Buyer shall not be permitted to pay the
Termination Fee during the pendency of any such a legal proceeding by Seller) at
a time when this Agreement was terminable by Seller pursuant to Section 8.1(d)
(determined without regard to any applicable cure period otherwise available
thereunder) or Section 8.1(f), then, in either case, Buyer shall promptly, but
in no event later than five Business Days after the date of such termination,
pay or cause to be paid to Seller or its designees an amount equal to $2,500,000
(the “Termination Fee”) by wire transfer of immediately available funds. If
Buyer fails to pay the Termination Fee when due, and, in order to obtain such
payment, Seller or its Affiliates commence an Action that results in a judgment
against Buyer for the Termination Fee, Buyer shall pay to Seller, together with
the Termination Fee, (A) interest on the Termination Fee from the date of
termination of this Agreement at a rate per annum equal to the rate per annum
published in the Wall Street Journal from time to time as the prime lending rate
prevailing during any relevant period plus 4.0% and (B) Seller’s costs and
expenses (including reasonable attorneys’ fees) in connection with such Action.
Without limiting Section 9.9, solely for purposes of establishing the basis for
the amount thereof, and without in any way increasing the amount of the
Termination Fee or expanding the circumstances in which the Termination Fee is
to be paid, it is agreed that the Termination Fee is a liquidated damage, and
not a penalty. For the avoidance of doubt, in no event shall Buyer be required
to pay the Termination Fee on more than one occasion. (c) In the event that this
Agreement is terminated by Seller pursuant to Section 8.1(g), then Seller shall
promptly, but in no event later than five Business Days after the date of such
termination, pay or cause to be paid to Buyer or its designees an amount equal
to $2,500,000 (the “Break Fee”) by wire transfer of immediately available funds.
If Seller fails to pay the Break Fee when due, and, in order to obtain such
payment, Buyer or its Affiliates commence an Action that results in a judgment
against Seller for the Break Fee, Seller shall pay to Buyer, together with the
Break Fee, (A) interest on the Break Fee from the date of termination of this
Agreement at a rate per annum equal to the rate per annum published in the Wall
Street Journal from time to time as the prime lending rate prevailing during any
relevant period plus 4.0% and (B) Buyer’s costs and expenses (including
reasonable attorneys’ fees) in connection with such Action. Without limiting
Section 9.9, solely for purposes of establishing the basis for the amount
thereof, and without in any way increasing the amount of the Break Fee or
expanding the circumstances in which the Break Fee is to be paid, it is agreed
that the Break Fee is a liquidated damage, and not a penalty. For the avoidance
of doubt, in no event shall Seller be required to pay the Break Fee on more than
one occasion. (d) Any claim or cause of action based upon, arising out of, or
related to this Agreement, the Debt Commitment Letter or any other Transaction
Agreement may only be brought against Persons that are expressly named as
parties hereto or thereto, respectively. Notwithstanding anything herein to the
contrary, each of the Seller and the Company (and their respective former or
current stockholders, directors, officers, 52



--------------------------------------------------------------------------------



 
[a150392363114projectaugu059.jpg]
employees, Affiliates, attorneys, accountants or agents) hereby waives any
rights or claims against any Debt Financing Source with respect to the Debt
Financing whether at law or equity, in contract, tort or otherwise. No former,
current or future direct or indirect equity holders, controlling Persons,
stockholders, directors, officers, employees, members, managers, agents,
Affiliates, general or limited partners or assignees of Seller, Buyer or any
former, current or future direct or indirect equity holder, controlling Person,
stockholder, director, officer, employee, member, manager, general or limited
partner, Affiliate, agent or assignee of any of the foregoing shall have any
liability or obligation for any of the representations, warranties, covenants,
agreements, obligations or liabilities of Seller or Buyer under this Agreement
or of or for any Action based on, in respect of, or by reason of, the
transactions contemplated hereby (including the breach, termination or failure
to consummate such transactions), in each case, whether based on contract, tort
or strict liability, by the enforcement of any assessment, by any legal or
equitable proceeding, by virtue of any applicable Law or otherwise and whether
by or through attempted piercing of the corporate or partnership veil, by or
through a claim by or on behalf of any party or other Person or otherwise. In no
event will the Seller be entitled to specific performance of this Agreement if
Buyer pays the Termination Fee in accordance with the terms of this Agreement,
and the Seller’s receipt of the Termination Fee pursuant to and in accordance
with Section 8.1(b) or the right to specific performance of this Agreement by
Seller pursuant to Section 9.9 shall be the sole and exclusive remedies of the
Seller and its former, current, or future stockholders, directors, officers,
employees, Affiliates, attorneys, accountants or agents, and in no event shall
any of the foregoing Persons be entitled to seek or obtain any recovery or
judgment in excess of the Termination Fee pursuant to Section 8.1(b), against
Buyer, any Debt Financing Sources, and any of their respective former, current,
or future general or limited partners, stockholders, managers, members,
directors, officers, employees, Affiliates, Representatives, attorneys,
accountants or agents, or, any of their respective assets for any liability or
Damages suffered with respect to this Agreement and the transactions
contemplated under this Agreement (including any breach or failure to perform by
Buyer, whether willfully, intentionally, unintentionally or otherwise), the
termination of this Agreement, the failure of the transactions contemplated
under this Agreement to be consummated for any reason or no reason or any breach
of this Agreement by Buyer, and upon payment of the Termination Fee, none of
Buyer, the Debt Financing Sources, or any of their respective former, current,
or future general or limited partners, stockholders, managers, members,
directors, officers, employees, Affiliates, agents or Representatives shall have
any further liability or obligation to the Seller relating to or arising out of
this Agreement or the transactions contemplated under this Agreement or any
claims or actions under applicable Law arising out of any such breach,
termination or failure. For the avoidance of doubt (and notwithstanding anything
to the contrary), the Buyer shall not have the right to terminate this Agreement
pursuant to Section 8.1(b) (nor shall Buyer be permitted to pay the Termination
Fee) during the pendency of a legal proceeding by the other party for specific
performance pursuant to Section 9.9. (e) The parties hereto acknowledge that (i)
the agreements contained in this Section 8.2 are an integral part of the
transactions contemplated by this Agreement, (ii) in light of the difficulty of
accurately determining actual damages with respect to the foregoing, upon any
such termination of this Agreement under the circumstances set forth in Sections
8.2(b) and 8.2(c), the right to such payment constitutes a reasonable estimate
of the Losses that will be suffered by reason of any such termination of this 53



--------------------------------------------------------------------------------



 
[a150392363114projectaugu060.jpg]
Agreement and constitutes liquidated damages (and not a penalty), and that,
without these agreements, the parties would not enter into this Agreement.
ARTICLE IX REMEDIES 9.1 Survival. The representations, warranties, covenants and
agreements of Seller and Buyer contained in this Agreement (including the
Schedules and exhibits attached hereto and the certificates delivered pursuant
hereto) will survive the Closing but only to the extent specified in this
Section 9.1. (a) All covenants and agreements contained in this Agreement
(including the Schedules and exhibits attached hereto and the certificates
delivered pursuant hereto) that contemplate performance thereof prior to the
Closing will survive until the 12-month anniversary of the Closing Date. All
covenants and agreements contained in this Agreement (including the Schedules
and exhibits attached hereto and the certificates delivered pursuant hereto)
that contemplate performance thereof following the Closing will survive the
Closing until the expiration of the statute of limitations following the date
all performance thereunder was due to be performed. (b) The representations and
warranties of Seller contained in this Agreement (including the Schedules and
exhibits attached hereto and the certificates delivered pursuant hereto) will
survive the Closing Date until the 12-month anniversary of the Closing Date,
provided, however that notwithstanding the foregoing, (i) the Fundamental Reps
will survive the Closing Date until the three year anniversary of the Closing
Date; and (ii) the representations and warranties set forth in Sections 4.7
(Taxes) (the “Tax Rep”), 4.13 (Employee Benefit Plans) and 4.26 (Government
Contracts) will survive the Closing Date until the six year anniversary of the
Closing Date. Following the applicable expiration date, all representations and
warranties and any claim for indemnification brought by Buyer on account thereof
will terminate. (c) The representations and warranties of Buyer contained in
this Agreement (including the Schedules and exhibits attached hereto and the
certificates delivered pursuant hereto) will survive the Closing Date until the
12-month anniversary of the Closing Date. Following the applicable expiration
date, all representations and warranties and any claim for indemnification
brought by Seller on account thereof will terminate. (d) The ability of any
Person to receive indemnification under Sections 9.2 or 9.3 shall terminate on
the applicable termination date set forth in this Section 9.1, unless such
Person shall have made a claim for indemnification pursuant to Sections 9.2 or
9.3, prior to such date, as applicable. If a Person has made a claim for
indemnification pursuant to Sections 9.2 or 9.3 prior to such termination date,
then such claim (and only such claim for such Loss incurred), if then
unresolved, shall not be extinguished by the passage of the deadlines set forth
in this Section and shall survive until final determination in accordance with
this Article IX. 9.2 Indemnification by Buyer. Subject to the limitations set
forth in this Article IX (including the provisions of Section 9.1), from and
after the Closing, Buyer will indemnify and hold harmless Seller and its
successors and permitted assigns, and the officers, employees, directors,
managers, members, partners and equityholders of Seller (collectively, the “
Seller Indemnitees”) from and against, and will pay to the Seller Indemnitees
the amount of, any and 54



--------------------------------------------------------------------------------



 
[a150392363114projectaugu061.jpg]
all losses, liabilities, claims, damages, penalties, fines, judgments, awards,
settlements, costs, fees (including reasonable investigation fees), expenses
(including reasonable attorneys’ fees), disbursements and causes of action of
every kind and nature (collectively, “Losses”) suffered or incurred by any of
the Seller Indemnitees following the Closing to the extent such Losses result
from or arise out of: (a) any breach of or inaccuracy in the representations and
warranties of Buyer contained in this Agreement (including the Schedules and
exhibits attached hereto and the certificates delivered pursuant hereto); or (b)
any breach of the covenants or agreements of Buyer contained in this Agreement
(including the Schedules and exhibits attached hereto and the certificates
delivered pursuant hereto). 9.3 Indemnification by Seller. Subject to the
limitations set forth in this Article IX (including the provisions of Section
9.1), from and after the Closing, Seller will indemnify and hold harmless Buyer
and its successors and permitted assigns, and the officers, employees,
directors, managers, members, partners and equityholders of Buyer (collectively,
the “Buyer Indemnitees”) from and against, and will pay to the Buyer Indemnitees
the amount of, any and all Losses suffered or incurred by any of the Buyer
Indemnitees following the Closing to the extent such Losses result from or arise
out of: (a) any breach of or inaccuracy in the representations and warranties of
Seller contained in this Agreement (including the Schedules and exhibits
attached hereto and the certificates delivered pursuant hereto); (b) any breach
of the covenants or agreements of Seller contained in this Agreement (including
the Schedules and exhibits attached hereto and the certificates delivered
pursuant hereto); (c) Seller Taxes (including each of the items set forth on
Schedule 4.7); (d) any of the matters set forth on Schedule 9.3; and (e) the
Specified Matter, as such term is defined in the R&W Policy. 9.4 Exclusive
Remedy. The parties hereto agree that, from and after the Closing, other than in
the case of fraud, the sole and exclusive remedies of the parties for any Losses
based upon, arising out of or otherwise in respect of the matters set forth in
this Agreement (including representations, warranties, covenants and agreements
and certificates delivered pursuant to this Agreement) and the transactions
contemplated hereby, whether based in contract, tort, equity or Law, are the
indemnification and reimbursement obligations of the parties set forth in this
Article IX and the R&W Policy; provided that notwithstanding the foregoing, the
parties agree that recovery with respect to disputes referenced in Section 2.3
shall not be limited by this Section 9.4. The provisions of this Section 9.4
shall not, however, prevent or limit a cause of action under Section 9.9 to
obtain an injunction or injunctions to prevent breaches of this Agreement or to
enforce specifically the terms and provisions hereof. 9.5 Limitations on
Indemnification Payments to Seller Indemnitees. Notwithstanding anything in this
Agreement to the contrary (including Section 9.2), the right of the Seller
Indemnitees to indemnification is limited as follows: (a) The Seller
Indemnitees’ right to indemnification pursuant to Section 9.2 on account of any
Losses will be reduced by all insurance or other third party indemnification
proceeds actually received by the Seller Indemnitees. The Seller Indemnitees
shall use reasonable best efforts to claim and recover any Losses suffered by
the Seller Indemnitees under all such insurance policies and other third party
indemnities. If the Seller Indemnitees receive any payment from the Buyer in
respect of any Losses pursuant to Section 9.2 and subsequently recover all or a
part of such Losses from a third party under any insurance policy, indemnity,
reimbursement arrangement, or contract, such payment from the third party shall
be distributed: (i) first, to the Seller Indemnitees in the amount of any
deductible or similar amount required to be paid by the Seller Indemnitees in
connection with such insurance policy, indemnity, 55



--------------------------------------------------------------------------------



 
[a150392363114projectaugu062.jpg]
reimbursement arrangement or contract, (ii) second, to the Buyer in the amount
paid to the Seller Indemnitees by the Buyer in respect of such Losses, and (iii)
the balance, if any, to the Seller Indemnitees. No payment shall be due under
this Section 9.5(a) to the Buyer to the extent that the Losses with respect to
which the payment was received from the third party were determined net of
insurance or other recoveries pursuant to this Section 9.5(a). (b) The Seller
Indemnitees will not be entitled to indemnification pursuant to Section 9.2 for
exemplary damages or punitive damages, other than as may be payable to a third
Person under a Third Party Claim. 9.6 Limitations on Indemnification Payments to
Buyer Indemnitees. Notwithstanding anything in this Agreement to the contrary
(including Section 9.3), the right of the Buyer Indemnitees to indemnification
is limited as follows: (a) The Buyer Indemnitees will be entitled to
indemnification pursuant to Section 9.3 on account of any Losses arising with
respect to the matters described in Section 9.3(a) to the extent (but only to
the extent) that the aggregate amount of all Losses suffered by the Buyer
Indemnitees with respect to such matters exceeds $675,000 (the “Indemnification
Basket”) after which point Seller will be liable only for Losses in excess of
such amount; provided that the Indemnification Basket shall be inapplicable in
the case of a breach of any Fundamental Rep or any breach in the case of fraud.
(b) In no event will Seller’s liability to Buyer Indemnitees pursuant to Section
9.3 on account of any Losses arising with respect to the matters described in
Section 9.3(a) (other than the Fundamental Reps, the Tax Rep or any breach in
the case of fraud) exceed $15,000,000, in the aggregate. (c) In no event will
Seller’s liability to Buyer Indemnitees pursuant to Section 9.3 on account of
any Losses arising with respect to the matters described in Section 9.3(e)
exceed $14,500,000, in the aggregate. (d) In no event will Seller’s liability to
Buyer Indemnitees under this Agreement exceed, in the aggregate, the proceeds
received from Buyer in the form of cash pursuant to this Agreement (including
any adjustment to Purchase Price, as finally determined pursuant to Section
2.3(e)). (e) The Buyer Indemnitees’ right to indemnification pursuant to Section
9.3 on account of any Losses will be reduced by all insurance (including the R&W
Policy) or other third party indemnification proceeds actually received by the
Buyer Indemnitees. Buyer shall use reasonable best efforts to claim and recover
any Losses suffered by the Buyer Indemnitees under all such insurance policies
and other third party indemnities. If the Buyer Indemnitees receive any payment
from the Seller in respect of any Losses pursuant to Section 9.3 and
subsequently recover all or a part of such Losses from a third party under any
insurance policy, indemnity, reimbursement arrangement, or contract, such
payment from the third party shall be distributed: (i) first, to the Buyer
Indemnitees in the amount of any deductible or similar amount required to be
paid by the Buyer Indemnitees in connection with such insurance policy,
indemnity, reimbursement arrangement or contract, (ii) second, to the Seller in
the amount paid to the Buyer Indemnitees by the Seller in respect of such
Losses, and (iii) the balance, if any, to the 56



--------------------------------------------------------------------------------



 
[a150392363114projectaugu063.jpg]
Buyer Indemnitees. No payment shall be due under this Section 9.6(e) to the
Seller to the extent that the Losses with respect to which the payment was
received from the third party were determined net of insurance or other
recoveries pursuant to this Section 9.6(e). (f) The Buyer Indemnitees will not
be entitled to indemnification pursuant to Section 9.3 for Losses to the extent
specifically accounted for in the calculation of the Purchase Price, as finally
determined pursuant to Section 2.3. (g) Both for purposes of determining breach
and for calculating the amount of any Loss arising from a breach of any
representation or warranty subject to indemnification under Section 9.3(a)
(other than with respect to a breach of the representations and warranties set
forth in clause (y) of Section 4.19), all “material,” “materially,” “in all
material respects,” “Material Adverse Effect,” and other like qualifications
shall be disregarded. (h) No Buyer Indemnitee shall be entitled to be
compensated more than once for the same Loss. (i) Notwithstanding anything
contained in Article IX to the contrary, in the event of any inconsistency
between the indemnification provisions contained in this Article IX and the R&W
Policy, the R&W Policy shall control with respect to claims made pursuant to the
R&W Policy. (j) The Buyer Indemnitees’ right to indemnification pursuant to
Section 9.3 on account of any Loss will be reduced by an amount equal to the net
present value of any tax benefit actually received by the Buyer Indemnitees
taking into account (a) any actual reduction in cash Taxes payable by the Buyer
Indemnitees (or an Affiliate thereof) as a result of the incurrence or payment
of such Loss and (b) the reduction or loss of any deduction resulting from a
reduced asset basis attributable to the indemnification payment being treated as
a reduction in the purchase price, in each case, in the Tax period in which such
Loss is paid or incurred or in the immediately succeeding Tax period thereafter,
determined on a “with and without” basis. (k) The Buyer Indemnitees will not
have the right to indemnification under this Agreement for any Losses to the
extent such Losses are based on Taxes: (i) attributable to taxable periods (or
portions thereof) beginning after the Closing Date, other than by reason of a
breach of the representations or warrants contained in Sections 4.7(j), 4.7(k),
4.7(l) or the covenants in Article X; (ii) resulting from transactions or
actions taken by Buyer, the Company, the Subsidiary or any of their respective
Affiliates on the Closing Date after the Closing that are not specifically
contemplated by this Agreement and are outside the ordinary course of business
consistent with past practice; or (iii) that result from Buyer’s breach of any
of the covenants contained in Article X. 9.7 Order of Recovery. Notwithstanding
anything in this Agreement to the contrary, but subject to the limitations set
forth in this Article IX, except in the case of fraud, any claim for
indemnification by the Buyer Indemnitees shall be recovered in the following
orders of priority: (a) any Losses claimed by Buyer Indemnitees pursuant to
Section 9.3(a) other than breaches of the Fundamental Reps, the Tax Rep and
claims of fraud shall: (i) 57



--------------------------------------------------------------------------------



 
[a150392363114projectaugu064.jpg]
first, be applied against the Indemnification Basket, and shall not be
recoverable, unless and until the aggregate amount of Losses sustained by the
indemnified party under Section 9.3(a) exceeds the Indemnification Basket, and
then only to the extent of such excess and (ii) second, be recoverable from the
R&W Policy in accordance with the terms and subject to the limitations set forth
therein, which shall be the sole recourse for all breaches of representations
and warranties of Seller (other than the Fundamental Reps, the Tax Rep and
claims for fraud); (b) any Losses claimed by Buyer Indemnitees pursuant to
Section 9.3(a) for breaches of the Fundamental Reps shall: (i) first, be
recoverable from the Adjustment Escrow Fund (to the extent then available) in an
amount equal to the difference between (A) the Indemnification Basket less (B)
the total Losses already applied to the Indemnification Basket pursuant to
Sections 9.7(a), 9.7(c) or 9.7(e) at the time of recovery, (ii) second, be
recoverable from the R&W Policy in accordance with the terms and subject to the
limitations set forth therein, (iii) third, be recoverable from the Adjustment
Escrow Fund (to the extent then available), and (iv) finally, be recoverable
directly from Seller solely for Losses resulting therefrom that are in excess of
the amounts then remaining in the Adjustment Escrow Fund, together with the
amounts recovered under the R&W Policy limit; (c) any Losses claimed by Buyer
Indemnitees pursuant to Section 9.3(a) for breaches of the Tax Rep shall: (i)
first, be applied against the Indemnification Basket, and shall not be
recoverable, unless and until the aggregate amount of Losses sustained by the
indemnified party under Section 9.3(a) exceeds the Indemnification Basket, and
then only to the extent of such excess, (ii) second, be recoverable from the R&W
Policy in accordance with the terms and subject to the limitations set forth
therein, (iii) third, be recoverable from the Adjustment Escrow Fund (to the
extent then available), and (iv) finally, be recoverable directly from Seller
solely for Losses resulting therefrom that are in excess of the amounts then
remaining in the Adjustment Escrow Fund, together with the amounts recovered
under the R&W Policy limit; (d) any Losses claimed by Buyer Indemnitees pursuant
to Sections 9.3(b), 9.3(c) and 9.3(d) shall be recoverable first, from the
Adjustment Escrow Fund (to the extent then available) and second, from Seller
directly, but subject to the limitations in Section 9.6; and (e) any Losses
claimed by Buyer Indemnitees pursuant to Section 9.3(e) shall: (i) first, be
recoverable from the Adjustment Escrow Fund (to the extent then available) in an
amount equal to the difference between (A) the Indemnification Basket less (B)
the total Losses already applied to the Indemnification Basket pursuant to
Sections 9.7(a), 9.7(b) or 9.7(c) at the time of recovery, (ii) second, be
recoverable from the R&W Policy in accordance with the terms and subject to the
limitations set forth therein in respect of the Specified Matter, (iii) third,
be recoverable from the Adjustment Escrow Fund (to the extent then available),
and (iv) finally, be recoverable directly from Seller solely for Losses
resulting therefrom that are in excess of the amounts then remaining in the
Adjustment Escrow Fund, together with the amounts recovered under the R&W Policy
in respect of the Specified Matter. 58



--------------------------------------------------------------------------------



 
[a150392363114projectaugu065.jpg]
9.8 Procedures. (a) Notice of Losses by Seller Indemnitee. Subject to the
limitations set forth in this Article IX, if any Seller Indemnitee believes in
good faith belief that it has a claim for indemnification pursuant to Section
9.2 (a “Claim”), then Seller shall, as soon as reasonably practicable after it
becomes aware of such Claim, give written notice thereof (a “Claims Notice”) to
Buyer. A Claims Notice must describe the Claim in reasonable detail and set
forth Seller’s good faith calculation of the Losses incurred or that may be
incurred by the applicable Seller Indemnitee with respect thereto (or good faith
estimate thereof, in the event amount cannot be reasonably determined at the
time). No delay in or failure to give a Claims Notice by Seller to Buyer
pursuant to this Section 9.8(a) will adversely affect any of the other rights or
remedies that Seller has under this Agreement, or alter or relieve Buyer of its
obligation to indemnify the applicable Seller Indemnitee, except and only to the
extent that Buyer is materially prejudiced thereby. Buyer shall respond to
Seller (a “Claim Response”) within 30 days (the “Response Period”) after the
date that the Claims Notice is sent by Seller. Any Claim Response must specify
whether or not Buyer disputes the Claim described in the Claims Notice. If Buyer
fails to give a Claim Response within the Response Period, then Buyer will be
deemed not to dispute the Claim described in the related Claims Notice. If Buyer
elects not to dispute a Claim described in a Claims Notice, whether by failing
to give a timely Claim Response or otherwise, then the amount of Losses alleged
in such Claims Notice will be conclusively deemed to be an obligation of Buyer,
and Buyer shall pay, in cash, to Seller within 15 days after the last day of the
applicable Response Period the amount specified in the Claims Notice. If Buyer
delivers a Claim Response within the Response Period indicating that it disputes
one or more of the matters identified in the Claims Notice, then Buyer and
Seller shall promptly meet and use their reasonable efforts to settle the
dispute. If Buyer and Seller are unable to reach agreement within 30 days after
the conclusion of the Response Period, then either Buyer or Seller may resort to
other legal remedies, subject to the limitations set forth in this Article IX.
(b) Notice of Losses by Buyer Indemnitee. (i) Claims Notice. Subject to the
limitations set forth in this Article IX, if any Buyer Indemnitee believes in
good faith that it has a claim for indemnification pursuant to Section 9.3 (a
“Buyer Claim”), then Buyer shall, as soon as reasonably practicable after it
becomes aware of such Buyer Claim, notify Seller of such Buyer Claim by means of
a written notice describing the Buyer Claim in reasonable detail and setting
forth Buyer’s good faith calculation of the Losses incurred or that may be
incurred by the applicable Buyer Indemnitee with respect thereto (or good faith
estimate thereof, in the event amount cannot be reasonably determined at the
time) (a “Buyer Claim Notice” and, together with a Claims Notice, a “Notice”).
No delay in or failure to give a Claims Notice by Buyer to Seller pursuant to
this Section 9.8(b)(i) will adversely affect any of the other rights or remedies
that Buyer has under this Agreement, or alter or relieve Seller of its
obligation to indemnify the applicable Buyer Indemnitee, except and only to the
extent that Seller is materially prejudiced thereby. If, by the 30th day
following receipt by Seller of a Buyer Claim Notice (the “Dispute Period”),
Buyer has not received from Seller notice in writing that Seller objects to the
Buyer Claim (or the amount of Losses set forth therein) asserted in such Buyer
Claim Notice (a “Dispute Notice”), then then the amount of Losses alleged in
such Buyer Claims Notice will be conclusively deemed to be 59



--------------------------------------------------------------------------------



 
[a150392363114projectaugu066.jpg]
an obligation of Seller and Seller shall pay, in cash, to Buyer the amount of
Losses specified in the Buyer Claim Notice, subject to the limitations contained
in this Article IX. (ii) Disputes. If Seller delivers a Dispute Notice to Buyer
within the Dispute Period, Buyer and Seller shall promptly meet and use their
reasonable best efforts to settle the dispute as to whether and to what extent
the Buyer Indemnitees are entitled to reimbursement on account of such Buyer
Claim. If Buyer and Seller are able to reach agreement within 30 days after
Buyer receives such Dispute Notice, then Seller shall pay in cash, to Buyer an
amount in accordance with such agreement, subject to the limitations contained
in this Article IX. If Buyer and Seller are unable to reach agreement within 30
days after Buyer receives such Dispute Notice, then either Buyer or Seller may
resort to other legal remedies, subject to the limitations set forth in this
Article IX. For all purposes of this Article IX (including those pertaining to
disputes under Section 9.8(a) and this Section 9.8(b)), Buyer and Seller shall
cooperate with and make available to the other party and its respective
representatives all information, records and data, and shall permit reasonable
access to its facilities and personnel, as may be reasonably required in
connection with the resolution of such disputes; provided, however, that no
party shall be required to take any action or provide access to any information
(x) that would require such party (inclusive of the Company and the Subsidiary)
to disclose information subject to attorney-client privilege, that would
conflict with any confidentiality obligations to which such party is bound or
that would violate any applicable Law, or (y) related to any dispute or pending
or threatened litigation between any of the parties and such information is
reasonably pertinent thereto. (c) Opportunity to Defend Third Party Claims.
Subject to Section 10.3, in the event of any claim by a third party against a
Buyer Indemnitee or Seller Indemnitee for which indemnification is available
hereunder (a “Third Party Claim”), Buyer or Seller, as the party from which
indemnification is sought, as applicable (each an “Indemnifying Party”), has the
right, exercisable by written notice to the other party (the “Claiming Party”),
within 60 days of receipt of a Notice from such Claiming Party, to assume and
conduct the defense of such claim with counsel selected by the Indemnifying
Party and reasonably satisfactory to the Claiming Party; provided, however, that
the Indemnifying Party shall not be entitled to assume the defense of any Third
Party Claims (and, subject to the limitations contained herein, shall be liable
for the reasonable fees and expenses of counsel incurred by the other party in
defending such Third Party Claim): (i) if the Third Party Claim seeks an order,
injunction or other equitable relief against the Claiming Party that cannot be
separated from any related claim for money damages; (ii) in the case of a Third
Party Claim against any Buyer Indemnitee, (x) if the assumption of the defense
by the Indemnifying Party could cause any Buyer Indemnitee to lose coverage
under the R&W Policy or (y) if a Buyer Indemnitee or any insurer under the R&W
Policy is required to assume the defense of such Third Party Claim pursuant to
the R&W Policy; or (iii) if in the event the Third Party Claim were to be
unfavorably decided, the Claiming Party would be reasonably likely to be liable
for Losses in excess of the amounts reasonably expected to be received from the
Indemnifying Party. If the Indemnifying Party is permitted to and has assumed
such defense as provided in this Section 9.8(c), then the Indemnifying Party
will not be liable for any legal expenses subsequently incurred by any Claiming
Party or Indemnitee in connection with the defense of such Third Party Claim. If
the Indemnifying Party does not assume the 60



--------------------------------------------------------------------------------



 
[a150392363114projectaugu067.jpg]
defense of any Third Party Claim in accordance with this Section 9.8(c), whether
because the assumption of such defense by the Indemnifying Party would be
inappropriate due to an actual or potential conflict of interest or otherwise,
then the Claiming Party may continue to defend such claim at the sole cost of
the Indemnifying Party (subject to the limitations set forth in this Article IX)
and the Indemnifying Party may still participate in, but not control, the
defense of such Third Party Claim at the Indemnifying Party’s sole cost and
expense. Neither party will consent to a settlement of, or the entry of any
judgment arising from, any such Third Party Claim, without the prior written
consent of the other party (such consent not to be unreasonably withheld,
conditioned or delayed), except that no consent of the Seller shall be required
if failure to settle such Third Party Claim would reasonably be expected to
cause any Buyer Indemnitee to lose coverage under the R&W Policy. In any such
Third Party Claim, the party responsible for the defense of such claim (the
“Responsible Party”) shall, to the extent reasonably requested by the other
party, keep such other party informed as to the status of such claim, including
all settlement negotiations and offers. With respect to any Third Party Claim,
the Claiming Party shall use reasonable best efforts to make available to the
Responsible Party and its representatives all books and records of Claiming
Party (including, if the Buyer is the Claiming Party, the Company and the
Subsidiary) relating to such Third Party Claim and shall cooperate with the
Responsible Party in the defense of the third party claim (at the expense of the
Responsible Party); provided, however, that no party shall be required to
provide access to any information or take any other action that would constitute
a waiver of the attorney-client privilege or that would contravene any Law or
binding agreement entered into prior to the date of this Agreement.
Notwithstanding anything to the contrary in this Agreement, Seller and its
Affiliates, as the Indemnifying Party, shall have the sole right to control any
Third Party Claim for Losses arising pursuant to Section 9.3(e). (d) Article X,
and not this Section 9.8, shall control with respect to any Tax Claims. 9.9
Specific Performance. (a) Each party’s obligation under this Agreement is
unique. If any party hereto should breach its covenants or agreements under this
Agreement, the parties hereto each acknowledge that it would be extremely
impracticable to measure the resulting damages; accordingly, subject to Section
9.9(b), the non-breaching party or parties, in addition to any other available
rights or remedies they may have under the terms of this Agreement, may sue in
equity for specific performance or to obtain an injunction or injunctions to
prevent breaches of this Agreement, and each party hereto expressly waives the
defense that a remedy in damages will be adequate and any requirement under any
Law to post security as a prerequisite to obtaining equitable relief. (b)
Notwithstanding the foregoing, it is acknowledged and agreed that Seller shall
only be entitled to specific performance or other equitable remedies to enforce
Buyer’s obligations to cause the Equity Financing to be funded and to consummate
the transactions contemplated by this Agreement, in the event that each of the
following conditions has been satisfied: (i) all of the conditions set forth in
Section 7.2 have been satisfied or waived (other than those conditions that by
their nature are to be satisfied by actions taken at the Closing, each of which
is capable of being satisfied, other than those conditions that have not been
satisfied as a result of Buyer’s breach of this 61



--------------------------------------------------------------------------------



 
[a150392363114projectaugu068.jpg]
Agreement or the Commitment Letters), (ii) Buyer fails to complete the Closing
on the date the Closing should have occurred in accordance with Section 3.1,
(iii) the Debt Financing has been funded or will be funded at the Closing if the
Equity Financing is funded at the Closing and (iv) Seller has confirmed
irrevocably in writing that the Closing will occur if specific performance is
granted and the Debt Financing and Equity Financing are funded. (c) If a court
of competent jurisdiction has declined to specifically enforce the obligations
of Buyer to take all actions under this Agreement up to and including the
consummation of the Closing pursuant to a claim for specific performance brought
against Buyer pursuant to this Section 9.9, then the sole and exclusive remedy
of Seller, will be payment of the Termination Fee in accordance with the terms
and conditions of Section 8.2 (and the payment of any amounts pursuant to
Section 6.10(d), if applicable). For the avoidance of doubt, while Seller may
pursue both a grant of specific performance to the extent permitted by this
Section 9.9 and the payment of the Termination Fee (and the payment of any
amounts pursuant to Section 6.10(d), if applicable), under no circumstances
shall Seller be permitted or entitled to receive both (i) a grant of specific
performance to require Buyer to consummate the Closing (and the payment of any
fees, costs and expenses (including legal fees) incurred by Seller and its
Affiliates in connection with Seller’s pursuit of such grant of specific
performance, which Buyer shall pay to Seller if Seller is actually granted
specific performance in accordance with this Section 9.9) and (ii) payment of
the Termination Fee (and the payment of any amounts pursuant to Section 6.10(d),
if applicable). 9.10 Reserved. 9.11 Adjustment to Purchase Price. All
indemnification payments made pursuant to this Article IX will be treated as an
adjustment to the Purchase Price unless otherwise required by applicable Law.
9.12 Seller Parent Guarantee. Seller Guarantor hereby irrevocably, absolutely
and unconditionally guarantees, as a primary obligation and not as a surety, to
Buyer the payment and performance of the obligations of the Seller under
Articles II and IX of this Agreement. This guaranty is an absolute,
unconditional and continuing guaranty of payment and performance and not of
collectability, irrespective of the validity, legality or enforceability of this
Agreement or any Transaction Document. Seller Guarantor waives promptness,
diligence, presentment, demand, protest, notice of acceptance, notice of any
obligations incurred and all other notices of any kind, all defenses which may
be available by virtue of any valuation, stay, moratorium Law or other similar
Law now or hereafter in effect, any right to require the marshalling of assets
of the Buyer, any of its Affiliates or any other entity or other person
primarily or secondarily liable with respect to any of the guaranteed
obligations, and all suretyship defenses generally. If any payment in respect of
any of the guaranteed obligations is rescinded after receipt by the Buyer, the
guaranty hereunder shall be automatically reinstated as if no such payment had
ever been made. Seller Guarantor agrees that Buyer shall not be required to
prosecute collection, enforcement or other remedies against Seller or to enforce
or resort to any rights or remedies pertaining thereto, before calling on Seller
Guarantor for payment or performance. Seller Guarantor hereby waives any and all
notice of the creation, renewal, extension or accrual of the obligations of the
Seller Guarantor set forth in this Agreement and notice of or proof of reliance
by Buyer upon this Section 9.12 or acceptance of this Section 9.12. The guaranty
provided by the Seller Guarantor pursuant to this Section 9.12 is an
unconditional guarantee of payment and not of collection and is in no way
conditioned 62



--------------------------------------------------------------------------------



 
[a150392363114projectaugu069.jpg]
upon any requirement that the Buyer or any other Person first attempt to collect
any amounts from the Seller or resort to any security or other means of
collecting payments required to be made by the Purchaser hereunder. Seller
Guarantor acknowledges that it will receive substantial direct and indirect
benefits from the transactions contemplated by this Agreement and that the
waivers set forth in this Section 9.12 are made knowingly in contemplation of
such benefits. Seller Guarantor represents and warrants that (a) it is duly
organized, validly existing and in good standing under the Laws of the State of
Delaware, (b) it has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement and this Agreement has
been duly executed and delivered by it and, assuming due authorization,
execution and delivery by the other parties hereto, constitutes a valid and
binding obligation of Seller Guarantor, enforceable against Seller Guarantor in
accordance with its terms (except as may be limited by General Enforceability
Exceptions), and (c) the execution, delivery and performance of this Agreement
does not contravene any Law to which Seller Guarantor is subject or result in
any breach of any Contract to which Seller Guarantor is a party, other than such
contravention or breach that would not be material to Seller Guarantor or limit
its ability to carry out the terms and provisions of this Agreement. Any
agreement or arrangement with respect to, or effecting, an asset sale,
distribution or liquidation of all or substantially all of Seller Guarantor’s
assets in one or as series of transactions shall expressly provide for the
assumption of the obligations of Seller Guarantor hereunder by the
counterparty(ies) to such transaction. ARTICLE X TAX MATTERS 10.1 Straddle
Periods. The Seller and the Buyer shall, if necessary and to the extent
permitted by applicable Law, cause elections to be filed with the relevant tax
authorities to treat the taxable year of the Company and the Subsidiary as
terminated on the Closing Date. Nevertheless, whenever it is necessary to
determine the liability for Taxes of the Company and the Subsidiary for a
Straddle Period for purposes of this Agreement, any Taxes of the Company or the
Subsidiary for any Straddle Period shall be apportioned between the portion of
such Straddle Period up to and including the Closing Date and the portion of
such Straddle Period that begins after the Closing Date, (a) in the case of
Taxes other than (i) sales, use, value added, goods and service and other
similar Taxes, (ii) employment Taxes, (iii) withholding Taxes, and (iv) any Tax
based on or measured by income, receipts or profits, on a per diem basis and,
(b) in the case of (i) sales, use, value added, goods and services and other
similar Taxes, (ii) employment Taxes, (iii) withholding Taxes, and (iv) any Tax
based on or measured by income, receipts or profits, on a “closing of the books”
method as if the relevant Tax period ended as of the close of business on the
Closing Date. For purposes of this Section 10.1, any exemption, deduction,
credit or other item that is calculated on an annual basis without regard to
actual economic activity shall be allocated to the portion of the Straddle
Period in the same manner as that set forth in clause (a) of this Section 10.1.
10.2 Cooperation; Audits; Tax Returns. (a) In connection with the preparation of
Tax Returns, the conduct of any Tax audit or examinations, and any
administrative or judicial proceeding relating to Tax, Buyer and Seller shall
cooperate fully with each other, as and to the extent reasonably requested by
the other party, including the furnishing or making available during normal
business hours of records, personnel (as reasonably required), books of account,
powers of attorney or other materials necessary or helpful for the preparation
of such Tax Returns, the conduct of audit examinations or the defense of claims
by Taxing Authorities as to the imposition of Taxes and any assessment or
reassessment in respect of Taxes. Buyer shall, and shall cause the Company and
the Subsidiary to, 63



--------------------------------------------------------------------------------



 
[a150392363114projectaugu070.jpg]
(i) retain all books and records with respect to Tax matters pertinent to the
Company and the Subsidiary relating to any taxable period beginning before the
Closing Date until the expiration of the applicable statute of limitations (and,
to the extent notified by Seller, any extension thereof) for the respective
taxable periods, and to abide by all record retention Laws and agreements
entered into with any Taxing Authority, and (ii) give Seller reasonable written
notice prior to transferring, destroying or discarding any such books and
records and shall allow Seller to take possession of such books and records. (b)
Buyer and Seller shall, upon the other’s written request, use their reasonable
best efforts to obtain any certificate or other document from any Governmental
Authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed in connection with the transactions
contemplated by this Agreement. (c) Seller shall prepare, or cause to be
prepared, all Tax Returns of the Company and the Subsidiary for any Tax period
ending on or prior to the Closing Date with an initial due date after the
Closing Date, and Buyer shall prepare, or cause to be prepared, all Tax Returns
of the Company or the Subsidiary for any Straddle Period with an initial due
date after the Closing Date and for any Tax period beginning after the Closing
Date. Any Tax Returns required to be prepared pursuant to this Section 10.2(c)
for a Tax period ending on or before the Closing Date or any Straddle Period
shall be prepared in a manner consistent with the past practice of Seller except
as required by applicable Law or this Agreement. At least 30 days prior to the
due date of any such Tax Return (after applicable extensions) that is an income
Tax Return, or 15 days (or such short period as circumstances or the nature of
the Tax Return may reasonably require) prior to the due date of any other such
Tax Return (after applicable extensions) that is material but that is not an
income tax Return, the party responsible for preparing such Tax Return will
deliver such Tax Return to the other party for such other party’s review and
comment, and the preparing party will incorporate in any such Tax Return any
reasonable comments provided in writing by the other party within 10 days
following receipt of such Tax Return. For the avoidance of doubt, this Section
10.2 shall not apply with respect to any Consolidated Tax Returns, which such
Tax Returns shall be prepared and filed by Seller Guarantor. (d) Buyer shall
file or cause to be filed all Tax Returns required to be prepared pursuant to
Section 10.2(c) as any such Tax Return is finally prepared in accordance with
Section 10.2(c). 10.3 Controversies. Notwithstanding Section 9.8(c), this
Section 10.3 shall control with respect to any Tax Claims. Buyer shall promptly
notify Seller upon receipt by Buyer or any Affiliate of Buyer of any notice of
any Tax Claim from any Taxing Authority that could affect the Tax liability of
Seller, including as a result of indemnification under this Agreement. Seller
may, at its expense, participate in and, upon written notice to Buyer, assume
the defense of any such Tax Claim; provided, however, that the failure to
provide such notice as provided in this Section 10.3 will not affect Buyer’s
right to indemnification under Section 9.3 except to the extent Seller’s defense
of such matter is materially prejudiced by such failure. If Seller assumes such
defense, then Seller shall have the authority, with respect to any Tax Claim, to
represent the interests of the Company and the Subsidiary before the relevant
Taxing Authority and Seller shall have the right to control the defense,
compromise or other resolution of any such Tax Claim, subject to the limitations
contained herein, including responding to inquiries, and contesting, defending
against and resolving any assessment for additional Taxes or notice of 64



--------------------------------------------------------------------------------



 
[a150392363114projectaugu071.jpg]
Tax deficiency or other adjustment of Taxes of, or relating to, such Tax Claim.
Buyer shall have the right (but not the duty) to participate in the defense of
such Tax Claim and to employ counsel, solely at its own expense, separate from
the counsel employed by Seller. Seller sha ll not enter into any settlement of
or otherwise compromise any such Tax Claim to the extent that it adversely
affects the Tax liability of Buyer, the Company, the Subsidiary or any Affiliate
of the foregoing for a post-Closing Tax period without the prior written consent
of Buyer, which consent shall not be unreasonably withheld, conditioned or
delayed. Seller shall keep Buyer informed with respect to the commencement,
status and nature of any such Tax Claim and will, in good faith, allow Buyer to
consult with Seller regarding the conduct of or positions taken in any such
proceeding. For the avoidance of doubt, pursuant to Section 10.7, this Section
10.3 does not apply to any Tax Claim related to any Consolidated Tax Return for
any Pre-Closing Period. 10.4 Amendment of Tax Returns; Tax Elections; Contact
with Tax Authorities. (a) Neither Buyer nor any of its Affiliates shall amend,
refile, revoke or otherwise modify any Tax Return of the Company or the
Subsidiary with respect to a Pre-Closing Tax Period without the prior written
consent of Seller, which consent shall not be unreasonably withheld, conditioned
or delayed. None of the Buyer, the Company, or the Subsidiary shall make or
change any Tax election that is effective for Tax purposes on or before the
Closing Date, including any Tax election (i) under Section 336 or Section 338 of
the Code with respect to the transactions contemplated by this Agreement (except
to the extent otherwise provided in Section 10.4(b)), and (ii) under Treasury
Regulations Section 301.7701-3 (or any similar election under applicable state,
local, or foreign Law) that is effective on or prior to the Closing Date. None
of the Buyer, the Company, or the Subsidiary shall initiate any voluntary
contact with any Taxing Authority relating to Taxes of the Company or the
Subsidiary for any Pre-Closing Tax Period with any Taxing Authority without the
prior written consent of Seller, which consent shall not be unreasonably
withheld, conditioned or delayed. (b) With respect to the Seller's sale of the
Shares hereunder, at Buyer’s option, Buyer and Seller shall jointly make all
available elections pursuant to Section 338(h)(10) of the Code (or similar state
and local elections) (collectively the “Section 338(h)(10) Elections”) in
accordance with applicable Tax Laws. To the extent any Section 338(h)(10)
Elections are made, Buyer and Seller agree to report the transfers under this
Agreement consistent with the Section 338(h)(10) Elections, and shall take no
position contrary thereto unless required to do so by applicable Law. (c) Buyer
shall be responsible for the preparation and filing of all Section 338 Forms,
including IRS Form 8023, in accordance with applicable Tax laws and the terms of
this Agreement. The Purchase Price (and other amounts to be treated as
consideration for Tax purposes) allocated to the Subsidiary Shares pursuant to
Section 2.4(a) shall be further allocated among the assets of the Subsidiary,
which allocation will be prepared and agreed to by the parties in a manner
consistent with the procedures set forth in Section 2.4. The Seller shall
deliver to the Buyer such documents or forms as are reasonably requested by
Buyer to properly complete the Section 338 Forms, at least 65 days prior to the
date such Section 338 Forms are required to be filed (or, if later, within 30
days of such request by Buyer). The Buyer shall deliver such documents and forms
to the Seller in a form suitable for execution and in a form reasonably
acceptable to Seller at least 45 days prior to the date such Section 338 Forms
are required to be filed, and the Seller shall execute such documents or forms
and deliver said executed 65



--------------------------------------------------------------------------------



 
[a150392363114projectaugu072.jpg]
Section 338 Forms to the Buyer at least 20 days prior to the date such Section
338 Forms are required to be filed. 10.5 Certain Taxes. Each of Seller and Buyer
shall be responsible for the timely payment of 50% of the Transfer Taxes
incurred in connection with consummation of the transactions contemplated by
this Agreement. All necessary Tax Returns and other documentation with respect
to all such Transfer Taxes shall be prepared and filed by the party required by
law to file such Tax Returns at the expense of the Seller. The parties shall
cooperate in connection with the filing of any such Tax Returns for Transfer
Taxes, including joining in the execution of such Tax Returns. 10.6 Refunds and
Credits. Any Tax refund received by Buyer, the Company or the Subsidiary (or any
of their respective Affiliates), and any amounts credited against any Tax in
lieu of a Tax refund to which Buyer, the Company or the Subsidiary (or any of
their respective Affiliates) shall become entitled, which refund or credit
relates to a Pre-Closing Tax Period, shall be for the account of Seller;
provided, that such amounts shall be net of (i) any reasonable third- party
out-of-pocket costs incurred in obtaining such refund or credit and (ii) Tax
imposed on such amount (such as federal income Taxes (if any) imposed on a state
income Tax refund). Buyer shall pay, or cause to be paid, to Seller an amount
equal to such refund or credit, which amounts shall be paid by Buyer within five
Business Days after receipt or utilization thereof by bank wire transfer of
immediately available funds to the accounts designated in writing by Seller to
Buyer; provided, however, that if there is a subsequent reduction by the
applicable Taxing Authority (or by virtue of a change in applicable Tax Law) of
any amounts with respect to which a payment has been made to Seller pursuant to
this Section 10.7, then Seller shall pay to Buyer an amount equal to such
reduction (net of the amounts described in clauses (i) and (ii) above) plus
interest and penalties. 10.7 Consolidated Items. Notwithstanding anything in
this Agreement to the contrary, (i) Seller and its Affiliates will prepare and
file or will cause to be prepared and filed all Consolidated Tax Returns, (ii)
none of Seller or any of its Affiliates will be required to provide any Person
with any Consolidated Tax Return or copy of any Consolidated Tax Return,
including supporting Tax workpapers, and (iii) Seller and its Affiliates will
have the exclusive right to control in all respects any Tax Claim and any other
inquiry, audit, investigation, assessment or other proceeding with respect to
any Consolidated Tax Return. For the avoidance of doubt, Seller and its
Affiliates shall include the income of the Company and the Subsidiary (including
any deferred items triggered into income by Treasury Regulations Section
1.1502-13 and any excess loss account taken into income under Treasury
Regulations Section 1.1502-19) on the Seller Guarantor’s Consolidated Tax Return
for one or more Pre-Closing Tax Periods. 10.8 Tax Sharing Agreements. Any Tax
sharing, Tax indemnity, Tax allocation or similar agreement with respect to or
involving the Company or the Subsidiary, other than commercial Contracts not
primarily relating to Taxes, shall be terminated as of the Closing Date and
shall have no further effect for any Taxable year (whether the current year, a
future year, or a past year). ARTICLE XI MISCELLANEOUS AND GENERAL 11.1
Expenses. Except as otherwise set forth in this Agreement, all costs and
expenses (including all legal, accounting, broker, finder or investment banker
fees) incurred in connection with this Agreement and the transactions
contemplated hereby are to be paid, in the 66



--------------------------------------------------------------------------------



 
[a150392363114projectaugu073.jpg]
case of the Company, by the Company (if the transactions contemplated by this
Agreement are not consummated), or by Seller (if the transactions contemplated
by this Agreement are consummated), and, in the case of Buyer, by Buyer. 11.2
Successors and Assigns. This Agreement is binding upon and inures to the benefit
of the parties hereto and their respective successors and permitted assigns, but
neither this Agreement nor any of the rights, interests or obligations hereunder
may be assigned or delegated, in whole or in part, by operation of law or
otherwise, by any party hereto without the prior written consent of the other
party hereto; provided, however, that the Buyer may assign all or any portion of
its rights under this Agreement to (i) any Affiliate of the Buyer (provided that
Buyer shall remain liable for the obligations hereunder) or (ii) any lender to
Buyer as security for obligations to such lender in respect of the financing
arrangements entered into in connection with the transactions contemplated by
this Agreement and any refinancings, extensions, refundings or renewals of such
financing arrangements, in each case, without the prior consent of the Seller.
11.3 Third Party Beneficiaries. Each party hereto intends that this Agreement
does not benefit or create any legal or equitable right or cause of action in or
on behalf of any Person other than the parties hereto and their respective
successors and permitted assigns; provided that the Debt Financing Sources shall
be express third party beneficiaries of, and shall be entitled to rely on,
Sections 8.2, 11.7, 11.9, 11.10, 11.11 and this Section 11.3. 11.4 Further
Assurances. Subject to Section 6.6, (a) the parties hereto shall execute such
further instruments and take such further actions as may reasonably be necessary
to carry out the intent of this Agreement, including as applicable, with respect
to the Material Contracts, the Government Contracts, the Transaction Agreements
and other agreements and documents contemplated by this Agreement and (b) shall
cooperate affirmatively with the other parties hereto, to the extent reasonably
requested by such other parties, to make available and enforce the rights and
obligations of the parties, including with respect to the foregoing agreements,
herein provided. 11.5 Notices. Any notice or other communication provided for
herein or given hereunder to a party hereto must be in writing and: (a) sent by
facsimile transmission; (b) sent by electronic mail; (c) delivered in person;
(d) mailed by first class registered or certified mail, postage prepaid; or (e)
sent by Federal Express or other overnight courier of national reputation, in
each case, addressed as follows (or in the case of delivery via e-mail, to the
e-mail addresses previously provided by the parties): If to Seller: c/o Black
Box Corporation 1000 Park Drive Lawrence, Pennsylvania 15055 Attention: Ron
Basso, Executive Vice President, General Counsel and Secretary 67



--------------------------------------------------------------------------------



 
[a150392363114projectaugu074.jpg]
with a copy (not constituting notice) to: Jones Day 500 Grant Street, Suite 4500
Pittsburgh, PA 15219 Attention: David A. Grubman Facsimile No.: (412) 394-7959
and with respect to Buyer to such address as Buyer notifies Seller (from time to
time) in writing as above provided, or with respect to Seller to such other
address as Seller notifies Buyer in writing as above provided. Each such notice
or communication will be effective: (i) if given by facsimile, then when the
successful sending of such facsimile is electronically confirmed; (ii) if given
by electronic mail, then when confirmation of successful transmission is
received; or (iii) if given by any other means specified in the first sentence
of this Section 11.5, then upon delivery or refusal of delivery at the address
specified in this Section 11.5. 11.6 Captions. The captions and headings
contained in this Agreement are for convenience of reference only and do not
form a part of this Agreement. 11.7 Amendment; Waiver. This Agreement may be
amended or modified only by an instrument in writing duly executed by Seller and
Buyer. At any time, Seller or Buyer may: (a) extend the time for the performance
of any of the obligations or other acts of the parties hereto; (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto; or (c) waive compliance with any of the
covenants, agreements or conditions contained herein, to the extent permitted by
applicable Law. Any agreement to any such extension or waiver will be valid only
if set forth in a writing signed by Seller, if Seller is making the waiver, or
Buyer, if Buyer is making the waiver. No waiver of any provision hereunder or
any breach or default thereof shall extend to or affect in any way any other
provision or prior or subsequent breach or default. Notwithstanding anything to
the contrary contained herein, Sections 8.2, 11.3, 11.9, 11.10, 11.11 and this
Section 11.7 (and any provision of this Agreement to the extent a modification
or waiver of such provision would modify the substance of Sections 8.2, 11.3,
11.9, 11.10, 11.11 and this Section 11.7) may not be modified or waived in any
manner that is materially adverse in any respect to the Debt Financing Sources
without the prior written consent of the Debt Financing Sources 11.8 Legal
Representation. (a) Buyer further agrees that, as to all communications
involving attorney- client confidences between and among Jones Day, as counsel
for Seller, the Company, the Subsidiary or their respective Affiliates, Seller,
the Company, the Subsidiary or their respective Affiliates made in connection
with the transactions contemplated by or in connection with this Agreement
(collectively, the “Privileged Communications”), the attorney-client privilege
and the expectation of client confidence with respect to the Privileged
Communications belongs to Seller and may be controlled by Seller and will not
pass to or be claimed by Buyer or any of its respective subsidiaries (including,
following the Closing, the Company and the Subsidiary). The Privileged
Communications are the property of Seller and, from and after the Closing, none
of Buyer, its subsidiaries (including, following the Closing, the Company and
the Subsidiary) or any Person purporting to act on behalf of or through Buyer or
such subsidiaries will seek to obtain the Privileged Communications, whether by
seeking a waiver of the attorney-client privilege or through other means. Buyer,
and its respective 68



--------------------------------------------------------------------------------



 
[a150392363114projectaugu075.jpg]
subsidiaries (including, following the Closing, the Company and the Subsidiary),
together with any of their respective Affiliates, successors or assigns, further
agree that no such party may use or rely on any of the Privileged Communications
in any action against or involving any of Seller or any of their respective
Affiliates after the Closing. The Privileged Communications may be used by
Seller or any of their respective Affiliates in connection with any dispute that
relates to the transactions contemplated by or in connection with this
Agreement, including in any claim for indemnification brought by Buyer.
Notwithstanding the foregoing, in the event that a dispute arises between Buyer
or any of its respective subsidiaries and a third party (other than a party to
this Agreement or any of its Affiliates) after the Closing, Buyer and its
subsidiaries may assert the attorney-client privilege to prevent disclosure of
confidential communications by counsel to such third party, provided that
neither Buyer nor its subsidiaries (including, following the Closing, the
Company and the Subsidiary) may waive such privilege without the prior written
consent of Seller. (b) If Seller so desires, and without the need for any
consent or waiver by the Company, the Subsidiary or Buyer, Jones Day shall be
permitted to represent Seller or its Affiliates after the Closing in connection
with any matter, including any matter related to the transactions contemplated
by this Agreement, any other agreements referenced herein or any disagreement or
dispute relating thereto. Without limiting the generality of the foregoing,
after the Closing, Jones Day shall be permitted to represent Seller , its agents
and Affiliates, or any one or more of them, in connection with any negotiation,
transaction or dispute (including any litigation, arbitration or other adversary
proceeding) with Buyer, the Company, the Subsidiary or any of their respective
agents or Affiliates under or relating to this Agreement, any transaction
contemplated by this Agreement, and any related matter, such as claims or
disputes arising under other agreements entered into in connection with this
Agreement, including with respect to any indemnification claims. Upon and after
the Closing, the Company and the Subsidiary shall cease to have any
attorney-client relationship with Jones Day, unless and to the extent Jones Day
is specifically engaged in writing by the Company or the Subsidiary to represent
such company after the Closing and either such engagement involves no conflict
of interest with respect to Seller or Seller consents in writing at the time to
such engagement. Any such representation of the Company or the Subsidiary by
Jones Day after the Closing shall not affect the foregoing provisions hereof.
11.9 Governing Law. This Agreement is to be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its rules of conflict of laws. 11.10 Consent to Jurisdiction and Service of
Process. The parties hereto submit to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware, provided that if jurisdiction is not then
available in such court, then to the jurisdiction of any federal court located
in the State of Delaware in respect of the interpretation and enforcement of the
provisions of this Agreement and waive, and will not assert, any defense in any
Action for the interpretation or enforcement of this Agreement, that they are
not subject to the courts’ jurisdiction or that the Action may not be brought or
is not maintainable in such courts or that this Agreement may not be enforced in
or by such courts or that their respective property is exempt or immune from
execution, that the Action is brought in an inconvenient forum or that the venue
of the Action is improper. Service of process with respect thereto may be made
upon the parties hereto by mailing a copy thereof by registered or certified
mail, postage prepaid, to that party at the applicable address provided in
Section 11.5. Notwithstanding the foregoing, each of the parties 69



--------------------------------------------------------------------------------



 
[a150392363114projectaugu076.jpg]
hereto agrees that it will not bring or support any issue, claim, demand, action
or cause of action arising in whole or in part under, related to, based on, or
in connection with, this Agreement o r the subject matter hereof, including,
without limitation any dispute arising out of or relating in any way to the Debt
Financing, against any Debt Financing Source in any forum other any New York
State or Federal court sitting in the Borough of Manhattan, New York, New York.
11.11 Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, EACH PARTY HEREBY IRREVOCABLY WAIVES AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED ON, OR IN
CONNECTION WITH, THIS AGREEMENT OR THE SUBJECT MATTER HEREOF (INCLUDING THE DEBT
FINANCING), WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN
TORT OR CONTRACT OR OTHERWISE. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION 11.11 WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY. 11.12
Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any jurisdiction will, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party hereto. If any provision of this Agreement is so
broad as to be unenforceable, the provision will be interpreted to be only so
broad as is enforceable, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto. Upon any determination that any term or other
provision of this Agreement is invalid, illegal or unenforceable under
applicable Law, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible and in an acceptable manner in order that the transactions contemplated
by this Agreement are consummated as originally contemplated to the greatest
extent possible. 11.13 Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. If an ambiguity or
question of intent or interpretation arises, then this Agreement will be
construed as drafted jointly by the parties hereto and no presumption or burden
of proof will arise favoring or disfavoring any party hereto by virtue of the
authorship of any of the provisions of this Agreement. Unless otherwise
indicated to the contrary herein by the context or use thereof: (a) any
reference to any federal, state, local or foreign statute or law will be deemed
also to refer to all rules and regulations promulgated thereunder; (b) all
references to the preamble, recitals, Sections, Articles, Exhibits or Schedules
are to the preamble, recitals, Sections, Articles, Exhibits or Schedules of or
to this Agreement; (c) the words “herein”, “hereto”, “hereof” and words of
similar import refer to this Agreement as a whole and not to any particular
section or paragraph hereof; (d) masculine gender shall also include the
feminine and neutral genders and vice versa; (e) words importing the singular
shall also include the plural, and vice versa; (f) the words “include”,
“including” and “or” shall mean without limitation by reason of enumeration; (g)
all references to “$” or dollar amounts are to lawful currency of the United
States of America; and (h) the word “will” shall be construed to have the same
meaning and effect as the word “shall.” 70



--------------------------------------------------------------------------------



 
[a150392363114projectaugu077.jpg]
11.14 Counterparts; Electronic Transmission. This Agreement may be executed in
separate counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument. Delivery of an
executed signature page to this Agreement by facsimile or other electronic
transmission (including in Adobe PDF format) will be effective as delivery of a
manually executed counterpart to this Agreement. 11.15 Complete Agreement. This
Agreement and the Schedules and exhibits hereto and the other documents
delivered by the parties hereto in connection herewith, together with the
Confidentiality Agreement, contain the complete agreement between the parties
hereto with respect to the transactions contemplated hereby and thereby and
supersede all prior agreements and understandings between the parties hereto
with respect thereto. [Remainder of Page Intentionally Blank – Signature Page
Follows] 71



--------------------------------------------------------------------------------



 
[a150392363114projectaugu078.jpg]
IN WITNESS WHEREOF, Seller, Buyer and Seller Guarantor have executed this
Agreement or caused this Agreement to be executed as of the day and year first
above written. SELLER: NORSTAN COMMUNICATIONS, INC. By: /s/ David J. Russo Name:
David J. Russo Title: President BUYER: NXOF INTERMEDIATE HOLDINGS, INC. By: /s/
Michael Lustbader Name: Michael Lustbader Title: President SELLER GUARANTOR
(solely for purposes of Section 9.12 and Article XI): BLACK BOX CORPORATION By:
/s/ David J. Russo Name: David J. Russo Title: Executive Vice President, Chief
Financial Officer and Treasurer



--------------------------------------------------------------------------------



 
[a150392363114projectaugu079.jpg]
EXHIBIT A Target Working Capital Calculation and Accounting Principles [See
attached]



--------------------------------------------------------------------------------



 
[a150392363114projectaugu080.jpg]
EXHIBIT B Form of Transition Services Agreement [See attached]



--------------------------------------------------------------------------------



 
[a150392363114projectaugu081.jpg]
EXHIBIT C Form of Restrictive Covenants Agreement [See attached]



--------------------------------------------------------------------------------



 
[a150392363114projectaugu082.jpg]
EXHIBIT D Form of Subcontracting Agreements [See attached]



--------------------------------------------------------------------------------



 
[a150392363114projectaugu083.jpg]
EXHIBIT E Form of Agreement Regarding Guaranties [See attached]



--------------------------------------------------------------------------------



 
[a150392363114projectaugu084.jpg]
EXHIBIT F Form of Escrow Agreement [See attached]



--------------------------------------------------------------------------------



 